Approval of the Minutes of the previous sitting
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Mr President, I have two observations with regard to the Minutes.
The first is the least important: on the first point, with regard to the votes on request for urgent procedure, the first point voted on was on the fisheries agreement with Morocco. I was here and voted in favour, but this has not been recorded in the Minutes. I was here, and I spoke immediately afterwards.
I would now like to refer to the second point. With regard to the Global Fund to fight HIV/AIDS, tuberculosis and malaria, yesterday morning a deadline for tabling amendments was set for 10.00 a.m. this morning, in order that the debate may be held tonight, probably at the last minute. The political groups were working yesterday in order to be able to table amendments, and today I see in the Minutes that the item has been added to the agenda of Wednesday 28 November and that the deadline for tabling amendments has been set for Thursday 22 November.
I would like to point out, on behalf of the Committee on Development and Cooperation, that we cannot work upon the text submitted by the Commission, that we were working on yesterday. There is only one version available in one language, and, in addition to this, in this language there are different versions of the same text with various discrepancies between them.
Lastly, to give just one example, and I shall finish on this note, Mr President, it states that the Commission is proposing a single contribution of 120 million, yet it does not state whether these are euros, dollars, condoms or DDT. I think that the Commission should provide a text that is correct, tell us which of the texts is the final version, and make this available in all of the official languages.
We will make sure your vote is recorded.
Regarding the question of the Committee on Development and Cooperation, the documents are not ready, as you correctly say. That was the reason why it was put back to 28 November. That will also give the committee some more time to deliberate on the matter and make sure that the text is correct. That was the basis for the reasoning and you are quite right to raise it.
Mr President, as someone who has consistently called in this House for an early report from the presidency on the progress of our own staff reforms, can I be the first to welcome the fact that we received a letter from the President yesterday on this subject. It was an undated letter but I assume it was issued yesterday. However, I should like to register again my concern that we still need more information. Mrs Fontaine says in her letter: "I believe the time has come to provide all Members with the fullest possible details". I am afraid this is not the "fullest possible details", since half of it is a letter to Mr Prodi.
I should like you to ask the Bureau and the presidency to give us in this House, as soon as possible, a comparison of the proposed personnel reforms in this parliamentary institution with the reforms proposed in the Commission. And bearing in mind that on 28 October the Commission adopted their new personnel strategy, can we please have an early debate in this House with Mr Kinnock about his reforms and with the presidency about their reforms, so that Members can be properly informed. We must have a chance to debate this and to understand why the presidency of this House is proposing in one instance radically different changes to those proposed for the Commission. I, along with many other colleagues, am concerned about that different approach.
Mr Harbour, your point is well made and well understood by the Bureau. The House is sovereign at the end of the day. I will certainly pass on your message in the strongest possible terms to the presidency, so that the matter can be resolved. I am sure everybody is aware that there is an ongoing discussion within the Commission itself at the present time. Until the overall situation is clarified Parliament cannot come to any firm conclusions itself.
I do not have the letter in front of me, but in it the President has pointed out that the Conference of Presidents and the Bureau were fairly unanimous in the point of view they have adopted. Parliament is sovereign, as I have said, and the matter will be open for further discussion. There is no doubt about that.
(The Minutes of the previous sitting were approved)
European Research Area (Multiannual Framework Programme 2002-2006)
The next item is the joint debate on the following two reports:
(A5-0376/2001) by Gérard Caudron, on behalf of the Committee on Industry, External Trade, Research and Energy, on the proposal for a decision of the European Parliament and of the Council concerning the multiannual framework programme 2002-2006 of the European Community for research, technological development and demonstration activities aimed at contributing towards the creation of the European Research Area [COM(2001) 94 - C5-0087/2001 - 2001/0053(COD)];
(A5-0355/2001) by Gérard Caudron, on behalf of the Committee on Industry, External Trade, Research and Energy, on the proposal for a Council decision concerning the multiannual framework programme 2002-2006 of the European Atomic Energy Community (EURATOM) for research and training activities aimed at contributing towards the creation of the European Research Area [COM(2001) 94 - C5-0171/2001 - 2001/0054(CNS)].
Mr President, Commissioner, ladies and gentlemen, before I begin my speech as general rapporteur for the Sixth Framework Programme on Research, I must first express my heartfelt gratitude to all those who have helped me in this difficult task. As you know, this is an important programme. It has a provisional budget of EUR 17.5 billion, including Euratom. I would like to thank the Swedish and Belgian Presidencies, the European Commission, Commissioner Busquin, Mr Westendorp, the Secretariat of the Committee on Industry, External Trade, Research and Energy, the ITER Committee, the administrators of the different groups, my assistant Gaëlle Le Bouler, the shadow rapporteurs of the ITER Committee, the draftsmen of the opinion, the shadow draftsmen of the committees consulted and the group coordinators.
I think that I am now in a position to declare that together we have completed a truly remarkable task. I am sure you will all agree with me on this. You will express your view when we vote. I am sure that the result will not be the same as the outcomes of the votes on the Fourth, and especially the Fifth Framework Programme on Research and Development.
I believe that the results of our work can largely be attributed to two guiding principles. Firstly, in my capacity as rapporteur I have always wanted to be the representative and spokesman for a broad majority in Parliament. In addition, Commissioner Busquin was, from the start, willing to support the framework and the overall budget of the project. In addition to this support, we have received many proposals for adjustment. These have resulted from our wide-ranging consultation with the European research sector, European politicians and all the organisations and citizens with an interest in the European research sector.
I can personally list more than 250 meetings, talks and discussions on this project and this report since the beginning of 2001. Furthermore, I have tried to ensure transparency during work on this project. I have published all available information and views on the subject in real time on my website. In recent months, this website has been visited more than 3 000 times per month, excluding the summer holiday period.
Clearly, all of us, myself included, have agreed to set up a genuine European Research Area and all the necessary structures, including the Joint Research Centre, on the basis of the Framework Programme on Research and Development. We have agreed too that we need to act upon the idea of European added value, as proposed by the European Commission. But, at the same time, we have all declared that we should take into consideration another aspect of added value: the added value of giving research a European dimension. This supplements the accounting added value of the European Commission. As I have already said, we should not allow there to be any perception or feelings of exclusion, and we should back researchers who believe that their work needs to be carried out at a European level.
All this translates into two new, secondary priorities. Firstly, there is the fight against major diseases. This goes hand-in-hand with research on the human genome, with its anticipated results for health. Secondly, we need to consider terrestrial and maritime transport. The objectives here are to improve links between different means of transport, and to improve flexibility, security, efficiency, and coherence. In this regard, the quality and improvement of the environment are important considerations.
So far as the functioning of the framework programme is concerned, there are proposals to ensure that there is a smooth transfer between the old instruments of the Fourth and Fifth Framework Programmes and the Commission' s three new instruments. In addition, there is the fourth 'stairway of excellence' instrument.
Further, all this translates into a compromise on the specific programmes involved. The proposal is for a single programme with eight sub-programmes. This will increase coherence while providing sufficient scope for participation and adequate control. There are also specific measures to improve professional life and mobility for researchers, while taking account of the requirement to strengthen the role of micro-enterprises and small and medium-sized businesses.
As regards the Euratom section, the majority of the Committee on Industry, External Trade, Research and Energy also agreed on the principles and the structure of the Commission' s text, especially regarding the need to ensure security of energy supply, risk reduction, and the processing of nuclear waste. Lastly, the majority of the Committee on Industry agreed on the importance of research on nuclear fusion. They also agreed on the need to construct an experimental reactor soon, and for it to be located in Europe if possible. This is necessary so that we may have some chance of meeting our energy requirements in fifty years' time.
Mr President, Commissioner, ladies and gentlemen, the European Parliament will today establish a firm and sound position after our first reading. I am delighted that progress has not been hindered by what occurred on Monday evening. The situation where the adoption of my reports would have been dependent on the conclusions of the Temporary Committee on Human Genetics has been avoided.
By midday I hope that we will also reach agreement on ethical rules and on stem cell research on supernumerary embryos. The vote today could also benefit the debate and votes to be held on the Fiori report during the November sitting in Brussels. In this, we must be guided by common sense and tolerance and respect the views of others.
The result of the votes held by the Committee on Industry, External Trade, Research and Energy on 16 and 22 October has already been noted by the 'Research' Council of 30 October, judging by its final communiqué. A new 'Research' Council will publish its common position next December. I hope it will then be possible, through the codecision procedure, we will be able to reach a common decision by favouring informal discussions. I would not like to place a bet on our not needing to resort to conciliation. We might or we might not. However, I would like to reiterate this point: the sooner we finish our work in 2002, the sooner partners working in the research sector will be able to prepare and so ensure the best possible transition to the Fifth Framework Programme. Also, the sooner we finish our work, the sooner we will be able to develop international partnerships with candidate countries and associated countries, and pursue all our other international ventures.
I would like to finish where I began, by thanking all those involved in this splendid project. I call on the Commission and the Council to listen to us, and, more importantly, to ensure that they understand us. Our demands are not unrealistic; neither are we engaged in politics here. They are proposals by European citizens, considered and debated at length. We therefore call for them to be studied. Further work will of course need to be undertaken when it comes to the final agreement, but for the moment we simply need to be free to define our own position.
I would like to conclude by reminding you of an objective set in January. We set out to turn this work into an opportunity for a wide-ranging debate to strengthen the important link between science and society. We set out to convince people that, although science does not have all the answers, we cannot hope to tackle the world' s greatest problems without science, research and researchers. I hope that our work will have made a positive contribution in this regard. I also hope that it will provide the Commission and the Council with proposals from the European research sector which will form the basis of a Sixth Framework Programme on Research and Development for Europe in 2002. I really believe we should call it the Sixth Framework Programme. The programme will be innovative, realistic, and effective. It will be a firm foundation for the development of the European research sector, a sector we all support.
, draftsperson of the opinion of the Committee on Budgets. (DE) Mr President, I would like to express my thanks to the rapporteur, and also my gratitude for the debate he has stimulated. He has really tried to make a reality of the wide-ranging citizens' debate of which he speaks. He has tried to involve many people, within and outside Parliament, and in research circles, in order to have an intelligent discussion here and prepare a good compromise. From the point of view of the Committee on Budgets, I must say, I support the rapporteur, but I am being pulled in two directions, because I at the same time have to announce that my group has misgivings and will not vote in favour of this resolution in its entirety. I am here, then, primarily playing my role as draftsperson of the opinion of the Committee on Budgets. It has to be said on this point that the budget for this Sixth Research Framework Programme ranges between the right limits. A slight increase was achieved, but at the same time the allocation was not exceeded, in other words the programme is, in budgetary terms, within proper and sensible limits. I think we can achieve real European added value with this proposal.
We also had discussions with the Commission about possible simplification of the procedure, that also being one of our Committee's concerns, so that approval might be granted more quickly. The Commission has made good proposals on this point, and we are very confident that this speeding-up of procedures can be achieved in order that the partners in projects can access their funds more quickly. At the same time, our side urged once more that proper account should be taken of the smaller project partners and that smaller projects should not fall by the wayside in a slimmed-down procedure, because it is in the sphere of the smaller projects that a lot of important work has been done.
There is one bitter pill for our group above all others to swallow, and that is the issue of renewable energies and the issue of the Euratom resources. Speaking from my group's point of view, I have to say that we have problems with the fact that renewable energies have not been developed as they should have been, and that too much has been approved, especially in the fusion field.
Mr President, as draftsman of the opinion of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs on the Caudron report, I should like to offer the rapporteur our Committee' s congratulations and thanks for the job he has done, which was not a simple one. His report provides a balanced discussion of all the main arguments on which the European institutions should concentrate their attention as regards scientific research and the potential for technological and social development. The Committee on Freedoms particularly stresses the need for the public promotion of research to be done with the greatest possible transparency and involvement of the citizens. A European knowledge-based society, like the one the Union is proposing, requires not only huge-scale initiatives in literacy, including scientific literacy, for all the citizens but also an increasingly intense, active involvement of the citizens in decisions regarding the direction that investment in this field should take.
Non-specialist citizens, in other words, should not just enjoy or, as is often the case, suffer the results achieved by science, but should also join with the experts in deciding on the objectives that research should pursue. We believe the validity of a European science policy should be measured especially on this criterion. The Caudron report quite rightly addresses these aspects.
I believe the Caudron report also invokes the transparent and democratic nature of decisions on scientific research when, instead of invoking principles of natural law, which are, in fact, only held by certain authorities, it refers, in the case of the ethical problems of research, to charters of rights, the documents which have effectively been approved and sanctioned by our Institutions. This means, for instance, in the field of stem cell research, respecting the feelings of a large number of European citizens by ruling out the production of stem cells for research, but allowing research to be conducted on those supernumerary cells that would otherwise be destroyed. On this and other matters I believe we should go with the Caudron report.
Mr President, the European Commission is proposing an appropriation of EUR 17 billion, fully recognising the importance of research and technological innovation in Europe. Unfortunately, research projects today often do not achieve the hoped-for success which would allow them to compete at an international level, and the European Union does not hold enough attraction to lure back the top researchers who have chosen to work abroad.
The new scheme should bring in some changes: firstly, concentrate financial aid on a restricted, specific number of priority subjects for Europe; secondly, invite researchers to collaborate more closely; and thirdly, increase the mobility of researchers by creating a working environment in Europe that is attractive to them. These priorities form the framework for the 42 amendments tabled by the Committee on Employment and Social Affairs, many of which have been incorporated, for which I thank the rapporteur and the Committee on Industry, External Trade, Research and Energy, which is competent in this matter.
These amendments concern employment, health and safety at work, access to work for the disabled, small and medium-sized enterprises and European Community research centres. With regard to employment, we have seen an amendment adopted which seeks to extend research to the development of operating systems and computer hardware in Europe in order to increase employment and stop us from being so heavily dependent on the United States and Japan in this area. This is a key sector for the new economy and would entail considerable risks for the sake of economic and employment growth.
Then we asked for action in the field of health and safety at work, in order to encourage access for the socially excluded and disadvantaged, such as people with disabilities. Research support for small and medium-sized enterprises has also been accepted with very favourable terms, it has gone up from 15 to 30 %, and the same may be said of support for JRCs, which are to receive EUR 725 million.
In conclusion, Mr President, I must move in favour of approval, since science and research are there to serve the people, for that right to life that no one is entitled to jeopardise.
Mr President, Commissioner, ladies and gentlemen, the Committee on the Environment, Public Health and Consumer Policy has worked intensively on the research framework programme. We have submitted many proposals on sustainable development, food safety and other subjects, which were, thankfully, generally adopted by the Committee on Industry, External Trade, Research and Energy.
We focused on medical research, as we believed that it was in this area that there was the greatest need for change to the Commission's proposal. The Commission's suggestion that only biotechnology should be promoted in the health context is too narrow. Other research fields, too, promise much for health and need to be supported. I thank Mr Caudron, the rapporteur, for his commitment to this as well, and also the shadow rapporteurs, in particular Mr van Velzen, for whom this was also a matter for concern.
It is regrettable that the Committee on Industry, External Trade, Research and Energy could not follow us as regards the ethical boundaries of medical research. The Committee on the Environment, Public Health and Consumer Policy spoke out clearly in favour of research and for the curing of illnesses, but also in favour of clear boundaries for the sake of human dignity. In particular, our Committee demands the exclusion of exploitative research on human embryos from the research framework programme. This ban is necessary not just because human life is involved, but also because we must counteract the danger of the female body being seen as raw material for industry. Embryo research is not possible without women's egg cells being made available, and the donation of egg cells puts a woman under great strain and at medical risk. It is for this reason that many feminists, too, are opposed to exploitative embryo research.
As I have said, the Committee on Industry, External Trade, Research and Energy could not follow us down this road, and so, together with Mr Fiori, I have tabled an amendment that follows the line taken by the Committee on the Environment, Public Health and Consumer Policy, which is also taken in the United States. 'Yes' to stem cell research, but 'no' to exploitative embryo research. The Americans can be accused of many things, but not of being hostile to research. I therefore ask for support for Amendment No 332, tabled by Messrs Fiori, Liese and others.
Mr President, Commissioner, ladies and gentlemen, I would like to thank Mr Caudron for his report. The Committee on Culture, Youth, Education, the Media and Sport welcomes it for a number of reasons. It particularly welcomes the fact that the report deals with a number of matters which concern our committee. These include the technology and methods used to convert products and works into a digital format, the protection and development of our historic and cultural heritage. We are also pleased that it deals with drug taking, as our committee is also responsible for youth and sports. Other areas of concern contained in the report include the history of Europe, distance learning and mobility for researchers. I regret that digital cinema, the cinema of tomorrow, has disappeared from this list. It might have required specific research. I hope that specific programmes will be able to make good this omission.
I would also like to say that I am delighted the life sciences have been recognised as a scientific subject and are not regarded simply as an instrument for other sciences. The life sciences constitute a distinct discipline and the fact that the Sixth Framework Programme has recognised this is a great step forward. Perhaps the first title of the seventh thematic area: 'Cultural and social research' was the most appropriate. I am sorry it has been changed to 'Citizens, democracy, social and political institutions' . I think the first title was better. If we had used the title 'Cultural and social research' , it might have been easier to include research on women, and not just research carried out by women, as in the paragraph 'Science and society' . Mr Caudron, I regret the fact that research 'on women' and the thinking included in your intermediary reports were not retained in its final version.
I would like to finish on this point. I have been involved in drawing up reports which have gradually transformed the notion of centres of excellence. The latter became the stairway of excellence. We, the members of the Committee on Culture, Youth, Education, the Media and Sport, were very concerned that research should not be confined to an elite. Rather, when it comes to building the European Research Area, research should be shared amongst younger researchers, a range of relevant institutions, and universities. I note that there have been adjustments here too. I am glad that the paragraph 'Science and society' has doubled. The matter of research 'by women' is at the heart of this paragraph. The Committee on Women' s Rights and Equal Opportunities has an interest in this subject, but so does the Committee on Culture, Youth, Education, the Media and Sport.
Mr President, as draftsperson of the opinion of the Committee on Women's Rights and Equal Opportunities, I submitted a series of amendments which principally endeavoured to enshrine the principle of gender mainstreaming in the Sixth Research Framework Programme, which is in any case the largest programme, for which we are voting approximately EUR 17 billion.
Concentration on other topics has meant, as Mrs Fraisse has already explained, that there has been less research into gender issues and less emphasis upon opening science and research to the full range of people with the right potential. In 1999, 66% of the research workers in the State sector and 72% of those in higher education were men. In only a few countries did the proportion of women exceed 40%, and that was in Ireland and Greece. Only in Portuguese higher education, with 53%, was a balance achieved. Women are particularly underrepresented, at 9%, in academic teaching posts in Germany. The highest levels were in Finland with 36%. It is therefore in the European interest and adds value if women are involved in research and teaching at every stage, from planning, via decision-making to project management, as well as in EU initiatives for prizes and competitions in all disciplines.
I had already demanded this in this House in connection with the McNally Report on women and science, and, in order to implement it, the Commission set up a Gender Unit, which now has some early successes to show. Focused efforts have achieved a percentage of nearly 40% of women involved in the EU's research bodies and the same proportion receiving Marie Curie scholarships. We must, then, build on the successes of the Fifth Research Framework Programme, one contribution to which might be the doubling of the budget in the 'Science and Society' subdivision, and here, too, there is a need for research into gender issues.
One final remark: In my language, the entire draft has to be revised in gender-neutral language, because we are setting the course for the future, above all for young women scientists.
Mr President, Commissioner, ladies and gentlemen, I should first of all like to address the rapporteur and congratulate him on the outcome, but also on the excellent working relationship. You have found an innovative method, for which we are very grateful. Needless to say, that also applies to the shadow rapporteurs, Messrs McNally, Piétrasanta and Plooij-van Gorsel. We worked well together. I should also like to extend a word of thanks to my own fellow MEPs who have invested a huge amount of energy in this dossier. This is truly a joint outcome, and I therefore hope that the Commission, as well as the Council, is prepared to take this outcome seriously.
Indeed, we have developed a structure by means of which, within the restricted margins available to us, everything has become clearer. More emphasis has been placed on bio-sciences; a better link has been established between research on the human genome and related diseases; far more attention has been devoted to a coherent package of industrial policy, information society, nanotechnoloy, as well as aviation and aerospace. Additionally, food safety has been accorded considerably more attention. Furthermore, unlike the Commission, we have given transport a much higher place in our list of priorities, alongside more attention for energy. Agriculture is also more involved. In my view, the package is looking better now all in all.
The budget is also of major importance in my opinion. We have expressly adhered to our pledge to the Council that we would not increase the budget. We have slightly shifted the priorities. We would therefore make an urgent appeal to the Council to accept our budget now and not to start bargaining, for we will then have a war on our hands.
Next, we should be emphatically aware that although the EU' s contribution to research in the Member States carried out by the national governments and industry is limited, it is still of fundamental importance. If, specifically, the EU can play a complementary role, the added value will be significant.
Not for nothing did we include a fourth instrument to guarantee the smoothest possible transition between the Fifth and Sixth Framework Programme and to allow minor projects too to take place. More than 15% has been set aside for small- and medium-sized enterprises, and that too is one of our priorities.
The decentralisation of the Sixth Framework Programme is important, but it is just as important not to weigh down the newly integrated projects, centres of excellence, with an enormous amount of red tape. That is why I believe our amendments are excellent.
One final point: we have struggled greatly with the ethical principles. Indeed, on the one hand, it is important to create a framework within which research is to take place, but on the other hand, it is important, by means of further research, to create space for solutions to be found for existing illnesses with a genetic hereditary factor. Our greatest challenge was to strike that balance, and I hope that we have succeeded in this.
Mr President, I thank the rapporteur, Mr Caudron, and Commissioner Busquin, who have both helped us to work efficiently, as have the shadow rapporteurs.
The Sixth Framework Programme is the first implementation of the European Research Area, which itself is a consequence of the Lisbon Summit and its wish for us to have a successful knowledge-based economy, because of the strong correlation between research and development and economic success - inadequate in most EU countries outside Scandinavia, I should say.
We welcome the emphasis on looking for European added value, not scattering the limited funds over the whole range of research carried out. So I am glad that we are now targeting cutting-edge research, particularly in areas like nano-technology, which will be very significant in the future. There are, however, some gaps in the proposals which we wish to see filled. They include, of course, health, other than strictly post-genomic research, non-nuclear energy and land and water transport.
I come to international activities, because the research framework programme must look outside the EU as well. It is essential that there is both earmarked money for international cooperative research - we suggest EUR 400 million - and mainstreaming across all the research, particularly on HIV/AIDS malaria and tuberculosis. We must involve the countries that suffer from those scourges in the research. The sums allocated in the Commissioner's proposal for science and society were inadequate. We propose to double the spending on science and society.
We do not think that having one specific programme with one management will lead to transparency and adequate monitoring. I therefore hope that our suggestion will ensure that we are able to have both openness and good management of each individual part of the programmes.
Although we welcome networks of excellence and integrated projects, we must maintain more familiar mechanisms at the early stages. We must at all costs avoid the creation of scientific cartels. I am pleased with the new mission of the JRC. I served on Mr Davignon's panel and it is certainly consistent with the panel's views.
As far as the Euratom section of the Sixth Framework Programme is concerned, I have very grave doubts as to whether the ITER project will be implemented and my personal view - this is not the view of the rapporteur - is that extra funding is not therefore needed. It will be available in any case. The framework programmes are one of the big success stories of the European Union. Let us build on their past success.
Mr President, I would first like to thank Commissioner Busquin for the way these proposals were prepared, for listening to the views of others and for his excellent collaboration.
I would also like to extend my sincere thanks to Gérard Caudron. He listened attentively to all the political groups and to the shadow rapporteurs, and others. We have worked very well together. I believe that he did everything he could have done. Although there have been differences of opinion on some conclusions, the work was completed to a high standard. My thanks also go to my fellow shadow rapporteurs.
In my opinion, this report on the Sixth Framework Programme on European Research is the big report of the moment, despite its faults. It has European added value, it is innovative as the Commissioner wished, it has networks of excellence and integrated projects. We have a lot to do. We have also made significant progress on matters concerning young people, grants and women and preventing brain drains. We cannot ignore all the innovative proposals in the Sixth Framework programme.
There are three issues of great concern to the Greens. Firstly, the ethical questions. We do not want the European Union to fund the modification of the human genetic inheritance and the creation of human embryos for therapeutic reasons. We also want to see a ban on financing research using supernumerary human embryos and the stem cells of supernumerary embryos. From what I have heard, I think all the political groups will reach a compromise on these points.
Secondly, we would like to see an assessment of the effects of new technologies, like electromagnetic radiation for example, on populations, on health and so on. Thirdly, we would like to achieve a fairer balance between research on renewable energies and research on nuclear energy.
I would like to reiterate the sentiments of Eryl MacNally. We do not want to see an increase in the nuclear energy or the ITER project budgets. That is very long term. We would however like research credits for renewable energy to be more on a par with those for nuclear energy.
Mr President, Commissioner, first of all, I want to emphasise that I am not speaking on behalf of the Group of the European Liberal, Democrat and Reform Party. There are a good few of our members who have genuinely attended to this issue, who are on the way here to our debate today but who will not perhaps be in time for the vote.
I personally believe that we shall be adopting too many amendments. If we examine research programmes and research issues, there is scarcely any research programme in the whole of Europe that is so driven by politicians. That is in total contrast to, for example, the assessment made by Manuel Castells - yes, it is legitimate to call him a sociologist - together with the Finnish philosopher Pekka Himanen as to why Finland is successful as an information society. In their perhaps otherwise rather vague book, they observe that our technology and innovation policy are successful because we have a complete and autonomous centre for technical development. That is something which I think invites reflection. In other contexts, it is usual to applaud Finnish innovation policy. I think that a certain lesson can be drawn from this.
In addition, I want to emphasise an aspect of this proposal that particularly bothers me, namely that the social research proposed would certainly be allocated to the wrong place, under the Information Society DG. Social research does not belong in that context. I do not properly understand how this has happened.
We are also aware that interest in research issues has, to a very large extent, revolved around stem cell research. Today, we can adopt a position on the Caudron proposal in peace and quiet. I personally view the committee' s proposal as being well balanced. The committee' s proposal also shows the modesty and respect that is required when we debate research issues. I think that those who say that we should now concentrate first and foremost upon stem cells from adults are not showing the required modesty faced with this new area. In the course of the work in the Temporary Committee on Human Genetics, I learned that we know extremely little. We must adhere to the old principles and proceed further within the various frameworks. Furthermore, I learned that the research projects for both forms of stem cells are dependent upon each other. It must therefore be possible for them to be given the same priority. That, I believe, is extremely important if we are to be able to move ahead as a successful society.
I hope that these comments are not too alarming, but that they lead to reflection on the part of all who are interested in our researchers' really being able to carry out good research.
Mr President, the amount of EUR 17.5 billion of EU membership funds will be used in the next few years on scientific activities through the framework programme. The size of this sum indicates how significant the matter in question now is. Codecision procedure removes power from the Commission and brings it to Parliament. In this matter it is particularly well-founded. There are good grounds to support Mr Caudron' s model on programme coordination and administration as well as informing and listening to Parliament in decision-making at levels more detailed than that of the framework programme.
The primary research areas selected by the Commission are well-founded as are also Parliament' s complementary priorities, which are not all mere information technology and artificial intelligence. The health of a human being depends on what he eats. It is justified to use funds to research the whole of the food chain. The new biotechnology involves the ethical foundations of all kinds of life, and therefore technology must also be complemented by results from human sciences. Science must not be dependent on the ethics of big corporations, and that is why it must receive public funding.
When the health of the environment depends greatly on energy production, several adjustments made by Parliament endeavour to improve the research into new forms of energy. It would be justified to direct more funds into the research of fusion energy than what the Commission is proposing. There is need to build a new Tokamak for the joint use of all Member States and Switzerland, Canada, Japan and Russia. When funding is cut, this important project is delayed, further delaying the opportunity to produce energy by fusion power, which even in the current circumstances is going to be postponed by as much as fifty years.
When the framework programme was drawn up, not enough attention was paid to the activities of the Joint Research Centre of the EU. It will also use scientific resources. During the coming five-year period its position within the research community of the EU and its Member States must be clarified; research resources must not be wasted.
Mr President, I should like to express concern at the Commission emphasis on large integration projects, which would impact badly on small community-based enterprises as promoted within the framework of rural development programmes and research in the agricultural and associated food sector. It is now clearly established that the EU-assisted programmes, such as Leader, have the potential to create sustainable employment in rural areas where more centralised programmes would have failed.
I do not have the time to concentrate on the need for ongoing research in the food sector and the potential of new technology in improving product diversification, quality and consumer satisfaction. How soon can we expect a clear and definitive view on the potential or otherwise of genetic research as applied to practical farming? Delays in this area are leading to confusion on the part of consumers and may well be depriving European agriculture of the tools necessary for sustainability, quality and competitiveness. What have we learned from the recent scares such as foot-and-mouth and BSE? Will we know what to do to avoid a repetition of the demoralising experience of a foot-and-mouth epidemic out of control?
Finally, and not for the first time, I want to express my concern about research on human embryos. This Parliament must exercise the most stringent controls in that area.
Mr President, the Caudron report is threatening to become problematic from a Christian-ethical point of view. Controversial activities should not receive active support from the Union. Moreover, the community of values which, after all, the EU aspires to achieve, will definitely be at risk. Intervening in life created by God is non-negotiable. That must be the basic principle. In this light, the funding of research activities on surplus embryos with Community money cannot be justified in any way. Citizens would then be forced to contribute towards research which is punishable in a Member State such as Germany and which a number of national parliaments have declared themselves openly against.
Neighbouring countries of a Member State which apply less stringent rules find themselves facing a related dilemma. A shift of European research to the relevant Member State undermines the effectiveness of the rules. A situation should not, however, arise in which ethical differences are exploited as a competitive factor. That could also lead to a brain drain. In this respect, the establishment of one European Research Area will function as a catalyst. That is why I make a serious appeal to you to support my amendments. They aim to prevent this. Europe must commit to finding a solution to this pending cross-border issue. Has the Commission looked into this?
Finally, within the research framework of cross-border problems, it is not funding but cooperation which deserves a central role. The funding of research into surplus embryos only complicates this cooperation.
Mr President, ladies and gentlemen, I fundamentally welcome the Commission's proposal for the Sixth Research Framework Programme, above all the Europe-wide coordination and the emphasis laid on basic research. Two points cause me concern. The first is that, when it comes to the definition of fundamental ethical principles, the mind of this House is divided between, on the one hand, banning embryo stem cell research outright and, on the other, permitting it.
Where the boundary lies between a mere heap of cells and a human life is something we all no doubt have to decide for ourselves. It is a choice with far-reaching implications, one to be made on the basis of conscience. I would remind you, though, that research on embryo stem cells is prohibited in several Member States, including Austria. To use EU funds to finance research in one Member State which would be banned in another is unacceptable.
The second thing that concerns me is that research funds totalling EUR 1.2 billion are being made available within the framework of the Euratom programme, over two-thirds of which go to nuclear research. Safety issues play only a subordinate role. I consider increased research into non-nuclear energy sources to be imperative. I regret that there is no reference to it in this report.
- (EL) Mr President, the European Union's Sixth Framework Programme covers high-priority areas and areas of pioneering research from which we expect quantum leaps in science. I should like to draw your attention to the pioneering area of research into the human genome. This research is expected to have future applications in four areas of medicine: first, hereditary illnesses, secondly, the most common fatal illnesses, namely cancer, cardio-vascular and degenerative neural illnesses, thirdly, an understanding of the mechanics of various illnesses, which will lead to new, more efficient treatment and drugs and, fourthly, the prevention of disease.
New knowledge about human genetics will help us understand at which points genetic dynamics are vulnerable and open to environmental factors and pressure and the way in which we live, thereby allowing us to develop new strategies for the prevention, diagnosis and treatment of the illnesses which I have already mentioned. Stem cell research may well have new applications in treating illnesses such as Parkinson's disease, Alzheimer's, leukaemia and many others.
However, the boundaries on research in these fields must be marked out if we are to avoid ethical problems. This was the point of the amendment which I tabled together with Mr Nisticò and Mr Purvis. This amendment will allow the pioneering research which I have described to progress while striking the balance needed in order to avoid ethical problems. So we can look forward to the beneficial medical applications which this research promises. I trust that the European Parliament will support the line being marked out and strike the right balance between progress and ethical considerations.
Mr President, I would like thank the rapporteur for his good method of preparation, in which he has been willing to take into account colleagues' views. Several of us Members have been concerned about the possibilities of SMEs to participate in the framework programme, because the Commission' s original proposal does not make these opportunities concrete enough. The Commission proposes so-called horizontal activities, in which it will be very difficult for small and medium-size enterprises to participate, at least at the initial stages. Therefore it is necessary to make adjustments approved by the Committee on Industry, External Trade, Research and Energy to the direction that the already existing Craft programme arrangements will continue to take. The same applies to preparation funds. Enterprises have already become used to these measures, which have produced plenty of good results. Why should a good arrangement be abolished? Amendment No 265 concerns this matter. A share of 15% funding from enterprises has been proposed. Also this fact must be made concrete in the actual guideline funding schedules, when decisions on them are made at a later stage.
Mr President, I should like to thank the rapporteur for his hard work and for the many additions to the Commission's proposals, particularly on health and disease and sustainable transport. However, this was undermined in committee by what Mr Van Velzen has already referred to as the joint result. The proposals on health and transport emerged very much weakened. Our citizens will want to know why we want to spend more on space research than on sustainable transport. It is not their priority.
On ethics in biotechnology, the proposals allow funding of research into the alteration of the germline of human beings. This is unacceptable to mainstream science. The Greens have tabled an amendment which is congruent with the position of most researchers in the field and this must be supported.
On stem cell research, the production of human embryos for research is unacceptable and it is very unacceptable to most of our citizens as well. The Temporary Committee on Human Genetics has come to very useful conclusions here and its report should have been taken before this debate. However, amendments have been tabled in line with its proposals and these must also be accepted by the House, otherwise we will be in deep conflict with our citizens.
As regards GMOs and plant genetics, the proposals that were adopted in committee would put genetically-modified foods on our table and will be forced on European consumers, quite contrary to what many want. This is again a recipe for conflict and it was not in the Commission's proposals.
Regarding energy, equivalent funding for renewables and nuclear is required. We have allocated over EUR 1 billion for nuclear funding and nowhere near the equivalent for renewable energy. This again is completely unacceptable to our citizens. If we are not to have a conflict between science and society, which the Commissioner has been very anxious to avoid, we will need to revise these priorities. For example, proposals on fusion are out of date. Both the US and Japan are pulling out of this research completely.
Mr President, Commissioner, ladies and gentlemen, we have before us a very important text, the substance of which will not only determine how the European Union applies research in practice, it will also set the tone for guidelines and practices in all the Member States, especially those like Greece which, to all intents and purposes, have no national research programme of their own. One of the weak points identified in research in the European Union is its poor application and yet the European Commission's proposed overall budget does not respond to the need for a bold increase in funding and, unfortunately, the Committee on Industry, despite proposing research activities, has not increased the budget.
A second important point is orientation. The draft before us leaves little room for free research which may not bring in results which can be directly applied in practice but which helps to increase our knowledge and acts as a basis for future applications. This being so, we feel that the Committee on Industry's proposal to reduce expenditure on so-called priority 8 is not a move in the right direction. This does not, of course, mean that we disagree with the seven thematic priorities proposed.
The third major issue is who is to benefit from funding. The structure of the proposed programme is such that it benefits companies, both directly and indirectly, because the guidelines are tailored to their needs. In our view, corporate research should be funded from company profits, not the public purse. We are also afraid that small research teams will have trouble finding funding, although the Committee on Industry's amendments will help here.
One comment on the Euratom programme: whatever our reservations about the safety of nuclear fission, we need to be equally hopeful that the continuing debate will provide a long-term solution to the energy supply problem. From this point of view, I welcome the fact that the Committee on Industry has recommended an increase in funding for the ITER reactor.
Finally, what worries me is that the so-called ethical issue has become much more important than it deserves and has even had a disorientating effect. Public funding for research is no way to resolve this sort of problem. It would be a serious oversight on my part if I failed to thank Commissioner Busquin and his staff and, of course, our rapporteur, Mr Caudron, and all the shadow rapporteurs on their tremendous work.
Mr President, Mr Caudron and Mrs McNally both mentioned the fight against AIDS, TB and malaria. EUR 400 million have been set aside for this purpose, but the money appears in the budget under 'integration of European research' in Amendment No 339. Could the Commission please tell me whether this means that the money can only be spent in Europe or whether it is possible to use this money to finance the pan-African malaria vaccine-testing network, which, unlike the EU, is ready to test the malaria vaccine now?
If the EUR 400 million can only be spent in Europe, can the Commission tell me whether mainstreaming will make it possible to fund the African network? If not, I would urge Mr Van Velzen to reconsider accepting an oral amendment to Amendment No 339, which would place the EUR 400 million under international activities.
We are discussing a research programme which will end in 2006. By then, if we do not finance the pan-African network, more than 400 million people may have died in sub-Saharan Africa and in other poor countries, and more than 50 years of development policy efforts are likely to be ruined by then. This is extremely important, so even if Mr Van Velzen does not support this oral amendment, I hope that the plenary will.
Thank you, Mr President, and I should also like to thank the rapporteur. The Sixth Framework Programme for Research and Development is of crucial importance for the Member States and for the Union as a whole. Research ought to be aimed at development. This is how we must follow up the declarations made at the Lisbon European Council. We were charged with turning the European Union into the most dynamic and successful economy in the world, whilst also aiming at full employment. After all, what use would research be if we did not make that our common aim? In my view, the preparation and adoption of the Sixth Framework Programme for Research and Development provides the ideal opportunity to implement this conclusion of the Lisbon Summit and to give substance to the European Charter for small enterprises. Enterprises play an important role in disseminating scientific innovation. I am therefore delighted that substantial resources, substantial compared to the immense requirements of other areas, have been devoted to growing businesses, especially small businesses and craft industries. We must support and encourage research and innovation in SMEs, and also facilitate access to the best technologies, including those of the traditional sector too. It will then be possible for the enterprises to respond to the challenge of full employment. I should, however, like to refer in particular to the biotechnology industry, to which we must pay special attention because it is involved with the science of living beings. Regardless of the stage of its development, no human being, whether an embryo or an adult, should ever be used as material with which to treat another human being. Funding research into embryo stem cells or supernumerary embryos would be contrary to the principle of human dignity. This principle is affirmed in several of the founding texts of the European Union and more recently, in the European Charter of Fundamental Rights. Furthermore, such research is now no longer required because encouraging results have been obtained through the use of adult stem cells to treat incurable diseases.
Mr President, in line with Lisbon and Stockholm Summit declarations and with the report of this Parliament on the future of the biotech industry, the life sciences are a top priority of the Sixth Framework Programme. This priority is upheld in Mr Caudron's excellent report. Parliament must continue to be consistent and add its support to the progress which our scientists and researchers can provide.
Yet as representatives of the people of Europe, we in this Parliament must also define the limits which will provide an appropriate ethical context for this progress. Genetic research promises much in preventing and curing many of man's most dreaded hereditary diseases. But genetic engineering for this purpose must not extend into eugenics. Embryo research must not lead to the deliberate creation of embryos for research, though we may accept that early stage supernumerary embryos genuinely resulting from in-vitro fertilisation, from spontaneous miscarriages or from therapeutic abortions for the mother's health, and which are destined for destruction in any case, can legitimately and ethically be available for research in Member States where there is strict regulation and supervision.
The amendment submitted by Mr Trakatellis, Mr Nisticò and myself - No 333 - seeks to restrict and define more exactly than the existing text where these limits lie. I commend it to the Parliament.
Mr President, I will start by saying something about money. The EUR 17.5 billion are in my view insufficient, above all when you consider the ambitious goals that Europeans are always setting themselves. It is certainly far too little when you consider the imminent enlargement of the European Union. These funds are one day to be invested for 25 or even more Member States, and that is not enough. That, though, is how things are these days. I hope in any case that the Council will approve at least these EUR 17.5 billion, or else, and here I agree with Mr van Velzen, there will be trouble.
European research policy is very much seen in terms of participation in the research programmes. I want to vigorously urge the Commission to do everything possible to make the submission of applications and their processing easier, so that the researchers can spend their time on real research rather than on filling in forms.
My third observation is on fusion. We wrangle about this over and over again, and I respect the different opinions that are held on the subject. The only thing I cannot accept is that this research will not bear fruit for a very long time. We urge the young to start early on providing for old age, even though, from a young person's point of view, old age is a long, long way away. We are talking here about the same sort of provision. Whether a fusion power station is eventually built or not, is for those who come after us to decide. We should, however, give them the option.
I have always considered it very important that the European Union should concern itself with highly sensitive questions that had formerly been beyond our scope, for example, new methods of detecting and removing landmines. It is fortunate that we have had a programme of this sort within the European Union for a number of years, and it has achieved noteworthy successes. My heartfelt plea is that this programme should be continued, ambitiously developed and coordinated, if possible, by a single office within the Commission. I am thinking here of the Joint Research Centre, whose achievements to date deserve to be highlighted.
An attempt is similarly being made, incidentally, to involve European Union research in the elimination of weapons of mass destruction, be they nuclear, biological or chemical. I would remind you that the Commission will be making a statement this afternoon about the banning of biological weapons, which has to do with the fight against terrorism. In the former Soviet Union, today, there are still enormous stockpiles of biological and chemical agents that cannot be destroyed for lack of the necessary funds and often also of the necessary technology. This is an opportunity for the European Union to do something for the security of Europe and of the world.
As far as bioethics is concerned, I urge support for the proposal by the Committee on Industry, External Trade, Research and Energy, which simply takes account of the different understandings of the law on this subject in the Member States, and we as European legislators cannot supplant the Member States on this point. Such a respect for sovereignty is reflected in this proposal.
Mr President, Commissioner, ladies and gentlemen, I should like to endorse the congratulations and words of thanks to Mr Caudron. Mr Busquin, the Sixth Framework Programme has the great ambition of establishing a European Research Area, and I truly hope that the small, yet excellent, research teams which we even have in the more peripheral regions will be able to play a role in this. In European research, we must take a step forward both qualitatively and quantitatively speaking. Female researchers must have a part to play in this and in the next few years, forge ahead to take up leading positions in the research programme.
Research which attempts to solve the mysteries of life remains important. That is not only applied research, but also fundamental research. There is no doubt that bio-genetics will create new opportunities in future in the fight against incurable diseases, such as Alzheimer' s, Parkinson' s and some forms of cancer.
Within the parameters set out in the Caudron report, particularly in Amendment No 22, and under strict ethical supervision, including that of parliaments, we are of the view that it must be possible to finance stem cell research within the Member States' legal framework. It is of the utmost importance for us to outline this ethical framework and for the European Parliament and the Member State parliaments to follow the developments in this field, for we must avoid at all cost that everything is allowed for some, as long as it is commercially viable, while nothing is allowed for others. We must be led by our conscience to jointly outline this framework, even if we fail to see eye to eye on this matter.
Mr President, ladies and gentlemen, Commissioner, the Italian radical members unreservedly support the Caudron report and congratulate the rapporteur on bringing such a difficult and significant task to a successful conclusion. The task is significant because it opens new horizons for European research. This is sorely needed, because our research is stagnating, our continent and our Union are not at the cutting edge. By this, I mean scientific research and research in many other essential fields, not only scientific progress, but also employment, which are beneficial to the economy and to the progress of human kind.
From this perspective, we are particularly pleased with the position adopted by the Committee on Industry regarding research into human genetics. Tremendous progress has been made everywhere and more is being achieved every day. Researchers and scientists are working away in laboratories. They are responsible individuals, not at all unbalanced, as many believe. They hope very soon to make it possible for untold millions of human beings to escape a dreadful fate. These people would then be able to resume a normal life and regain their dignity as human beings.
Diseases such as Alzheimer' s, Parkinson' s, diabetes, cancer and cardiovascular disease constitute vast research areas still to be explored. I have in mind stem cell research in particular. The Caudron report presents us with this new challenge, which is dealt with in depth. Since Galileo, ever since time began in fact, scientific progress has always challenged the established order. Indeed, given that it ushers in a new order, the one previously in place is bound to collapse.
Nonetheless, certain Members of this House have voiced their opposition to all this. They are trying to prevent what I believe is obvious progress. In any case, even if Parliament rules against the report, progress will continue. Clearly, millions and millions of human beings are at risk and threatened with death. There is, however, a strong chance that these new technologies could produce cures or improved treatments.
This is why I say yes to the Caudron report, yes to the hope that European research may rise to the challenge presented by the United States and other world economies. With this in mind, we should invest in European research capable of taking our values to even greater heights. Our scientists must be allowed to work in the most promising domain possible, namely embryo stem cell research. Frankly speaking, this is the issue which will very shortly highlight the rift between us. Ladies and gentlemen, the future is at stake here. It cannot be held up because it is already upon us. Sooner or later it will overcome.
Mr President, I want first to express my thanks for the exciting, inspiring and business-like work in the Committee on Industry, External Trade, Research and Energy. It has been a delight to participate in the work on the framework programme. I also want to thank Commissioner Busquin for the way in which he began the discussion with new ideas about the European Research Area. I have seen how the ideas floated by the Commissioner have taken root in the countries of the EU and created a new dynamic of a kind we had not known before and which I would to a large extent ascribe to the Commissioner' s initiative. I am very pleased about the opportunities under the framework programme also to involve countries which do not directly receive aid from the European Union, for example, even Iran and Taiwan can participate, to cite two extremes, if the countries themselves pay and if we find that they add value to the programmes. That means exchanges involving young people in areas that are important for the future. It provides the opportunity for new creativity and new understanding within research, something that will be very valuable, especially in the world of today.
With regard to nuclear research, I believe that Europe should promote this in areas which can contribute to our actively participating in the elimination of weapons of mass destruction, weapons grade plutonium, etc. We have facilities. We have knowledge that can be made use of. The international mood today is such that there is now a possibility of having these things destroyed. Let us make sure that they are destroyed, and allow Europe to take part in their destruction. Finally, I hope that the Commissioner, together with his Director-General, will take the lead when it comes to the simplification that is necessary if small and medium-sized companies, together with university departments, are happily able to participate in the programme without experiencing financial difficulties.
Mr President, ladies and gentlemen, the proposal for the Sixth Research Framework Programme is an ethical minefield. Amendment No 22, providing for Community funds for embryo research, is utterly unacceptable, being a flagrant offence against human dignity. Embryos must not be degraded to the level of being research material. Embryo research is banned in four Member States, including Germany. We must not permit the use of Community funds to finance something that is punishable in these Member States. Even research on embryo stem cells would offer an incentive to create even more surplus embryos, and we decisively reject it for that reason.
The proposal even offers support to germline therapy. This would mean the European Parliament distancing itself, politically and scientifically, from the rest of the world, for nobody in the scientific community is demanding or promoting germline therapy, far from it, they are calling for it to be outlawed.
So I ask you to let us clear these ethical mines from the research framework programme and make the programme we adopt a responsible one.
Mr President, first of all I too should like to thank Commissioner Busquin and the rapporteur, Mr Caudron, for the excellent work that has been done with a view to the approval of this Sixth Research Framework Programme. This document is, I believe, so excellent and innovative that it is almost a sin that the debate in Parliament should concentrate on ethics and the use of stem cells, important though that issue may be, while losing sight of all the novel, highly significant elements present in this Sixth Framework Programme.
I believe that identifying the eight priority thematic areas for research is an innovative, important and positive idea; there is, however, a danger that small and medium-sized European enterprises might be excluded from the identification of areas structurally more suited to large businesses. Mr Caudron' s proposal of the instrument of the stairways of excellence seems to me to be a valid compromise, and I therefore agree with it, although I still ask the Commission and the Commissioner always to pay the greatest attention to the requirements of small and medium-sized enterprises.
The danger that European research funds might end up being monopolised by large companies, which, by definition, are those that perhaps need them least since they patently already have the capacity to propose and run research programmes, is still very real.
If, however, we wish to build that knowledge-based society that was sketched out in Lisbon, research must permeate our whole society and therefore impinge, first of all, on small and medium-sized European enterprises.
Lastly, to conclude, a remark on the Euratom programme: I agree with the appropriations proposed in the report; we need to give the green light to the ITER project, which must not, however, be confused with the nuclear power schemes we know today. Here we are talking about research and the future of clean energy.
Mr President, first of all I should like to thank Commissioner Busquin for his extraordinary commitment and for the enthusiasm he has managed to raise in the European Parliament for the creation of a European Research Area. I should also like to thank the rapporteur, Mr Caudron, as well as the shadow rapporteurs, Mr Van Velzen and Mrs McNally, for their contributions and the respect they have shown towards those individual Members who have sought to improve this framework programme with their amendments.
The text originally proposed by the Commission has been considerably supplemented and rejigged, now both specifying more clearly the research priorities in Europe in the various sectors and rejigging the initial financial architecture. With regard to the biomedical sector, I must express my satisfaction with the EUR 500 million increase given to biomedicine, not just for genome and post-genome research but for all research aimed at adding to our understanding of the molecular mechanisms at the basis of diseases as well.
I should like once again to affirm a fundamental idea already expressed by Mr Trakatellis, which is that no research in Europe can be more important or deserve greater priority than that which concerns people' s health and their physical and mental suffering. That is why I now ask Commissioner Busquin, on behalf of the whole scientific community and of a number of Nobel prize-winners, such as my friend Renato Dulbecco, Rita Levi Montalcini and John Vane, to maintain this increase in funding for biomedical research for the next five years.
Through scientific research we can at last, thanks to new technologies, combat terrible, hitherto incurable diseases such as cancer, AIDS, Alzheimer' s, Creutzfeld-Jakob disease, heart disease and so on, not least by using advanced technologies, as specified, for instance, in the Trakatellis, Purvis and Nisticò amendment, which embodies a good balance that should gain the consensus of the whole House.
Mr President, Commissioner, ladies and gentlemen, let me begin by thanking Gérard Caudron for his difficult work. As we might say in German, it is easier to guard a sack of fleas than draw together the different interests in this House, and I would therefore like to express my sincere thanks for his successful efforts in this regard.
With the research framework programme, we want to make a contribution to enhancing the competitiveness of European industry. We want to underpin and support our European policies through research. However, we also want to bring research closer to citizens. I am pleased, therefore, that in this latter area, we have been able to make some improvement to the Commission's proposal through three important steps.
As part of this process, it is important, in my view, for us to ensure that research complies with the principle of sustainable development as set out in Article 6 of the Treaty of Amsterdam and the Gothenburg Council Conclusions. We must bring ecological criteria into line with social and economic criteria, and so it is only right and proper that research should be subject to this principle too. This is reflected in a number of the amendments relating to energy and sustainable transport.
I also think it is important, and necessary, to interconnect research and society, firstly by examining every research project to determine the effect of research on society: in other words, by carrying out technology impact assessments, and secondly, by actively including citizens in the research dialogue and strengthening this dialogue between research and society. It is only right and proper, in my view, for us to increase the available resources in this area.
The third building block to bring research closer to citizens is undoubtedly to enhance the opportunities available to SMEs, universities and small research institutions for participation in this process, as they, of course, offer great potential for innovation, and many people, many Europeans, are involved. We must therefore ensure that the processes are simple, transparent and speedy, and above all, that those who are rejected also receive a response which signals that researchers are taken seriously. If we are able to realise these three dimensions: sustainability, dialogue between research and society, and an effective approach to SMEs, then, I am sure, research will find a place not only in the minds of Europeans, but also in their hearts.
Mr President, Commissioner, ladies and gentlemen, I too would like to begin by thanking the Commissioner for his outstanding work. Of course, I would also like to thank our rapporteur, Mr Caudron, for his two excellent reports. I would like to express my appreciation of the positive and constructive cooperation within the Committee on Industry, External Trade, Research and Energy as well. I too found this a very enjoyable experience, thanks, not least, to the sterling work carried out by our shadow rapporteur.
I would like to raise two issues. Firstly, genetic research: genetic and biotechnology offer great opportunities in medicine and the environment, and it is certainly right to give massive support to these areas at European level. However, as soon as human embryos become the subject of research, I believe that for ethical reasons, clear limits must be set. Some Member States, including Germany, have banned the use of human embryos for research purposes, and this naturally includes associated activities such as the cloning of human life.
I think that our consideration and respect for other Member States make it incumbent on us to exclude activities which obviously raise serious issues of ethical responsibility from joint European research funding, and I therefore urge this House to vote for Mr Posselt's Amendment No 334 or Mr Liese's Amendment No 332.
The second issue which I would like to address briefly is fusion research. I wish to voice my clear support for the funding of fusion research. I believe that nuclear fusion can be developed as a future-proof technology. It produces virtually no carbon dioxide emissions which impact on climate. It also produces very little in the way of radioactive waste, and in particular, in contrast to nuclear fission, has no significant harmful effects over the long term. In this respect, we Europeans should take the opportunity afforded in this area, in which we have a unique status worldwide - to continue appropriate research. We should not cut the budget but leave it, at least, at the level originally proposed.
Mr President, as someone who suffers from a neurological complaint, to wit Parkinson's disease, I am naturally biased in this matter, but I am a little shocked by the frequent use of terms like 'unacceptable' and 'dignity' applied to people who wish to find a solution through medical research to the terrible problems facing those who suffer from neurological disease, such as Alzheimer's, motor neurone and Parkinson's. There is no dignity in dying of motor neurone disease and there is precious little dignity in suffering from Parkinson's either. So I want to commend to the House the view of the sufferer as well as the view - if there is to be one - of the person who is concerned above all about preserving the embryo.
If I thought that an embryo had the same human rights as a child or an adult human being, I would not, of course, not be in favour of anything that meant the destruction of human life. But the laws of our Member States by and large accept that there is a difference between an embryo, a fertilised egg and an adult or child who is already a human being. The human rights of the one are not quite the same as the human rights of the other. That is what the law says in most of our Member States. I do not believe that the founder of the Christian religion, who set great store by healing the sick, would inhibit those who simply want to cure sick people. I cannot believe that this is the intention of the Christian ethic.
Mr President, ladies and gentlemen, I wish to begin, of course, by congratulating the rapporteur Mr Caudron. I know from experience how much work is involved in bringing a framework programme to a conclusion, at least in draft form. We will now formally adopt this programme today or tomorrow. It is a time for great words, and great words are needed. I would also like to take this opportunity to express my thanks for the cooperation with the Commission.
Paper does not blush, however. We will have a good programme, but the work is only just beginning. What are we going to do with all these objectives set out on paper? How will we achieve these goals? At the moment, this is written not so much in the stars as in the heads of the civil servants or, indeed, the Commissioner. We therefore urgently need more precise details of this entire project. We urgently need the specific programmes. That is the first point. We also urgently need further cooperation with the Commission if these specific programmes have to be amended by this House.
The second point is this: there is no sense in allocating EUR 17, 18, 16 billion - the figure has not yet been finally decided - if these funds are not used where they are most needed, that is, in the universities, in industry, and in the SMEs. It is therefore vital to ensure that the rules governing participation in this framework programme are practicable, in line with the realities of the research world, and meet the needs of companies seeking to develop their innovations on the basis of this funding. After all, we should not forget that research and innovation are not ends in themselves. The purpose of research and innovation is to bring products to market and improve our competitiveness. This can only be achieved if there are significant levels of participation, if the allocation instruments are transparent, and if everyone, from Finland to Sicily and Greece, knows what his or her position is.
The real work therefore starts here, not only for the Commission staff but also for us. After the framework programme means before the next framework programme, but, above all, it means during implementation. This House must therefore look very closely to determine how much continuity exists between the Fifth and Sixth Framework Programmes, how reliable the instruments used by the Commission are, and how this money is spent. We will also carry out an ex post audit.
Thank you very much. I look forward to further years of cooperation.
Mr President, I am in favour of research. We all want to find cures for illness and I am sure that in each of our families we have personally experienced the sadness of incurable disease.
Over the past year in the Temporary Committee on Human Genetics and Other New Technologies we discussed various ways of finding answers to these medical problems. We voted last week to support the funding of uncontroversial stem-cell research using placenta, umbilical cord and adult stem cells. We voted with cross-party support to ban funding of research resulting in the destruction of human embryos, any kind of cloning, the use of surplus embryos and germline intervention. The majority, therefore, in the temporary committee, whose aim it was to draw up ethical guidelines for the European Union, rejects the research funding suggested in the Caudron report. EU funding should not be promoted for controversial research, banned in four Member States, my own country included.
Respect for the dignity of the human person is a fundamental principle upheld in all European and international agreements. I urge that we do not desert this principle. Many citizens, myself included, believe that there is a more acceptable, ethical and moral way forward than the one which leads us to destroy one innocent human life in order to cure another. I urge you to reject the funding suggested in the Caudron report.
Mr President, ladies and gentlemen, research policy is one of the areas in which we clearly need more involvement by Europe. Munich is one of the most modern locations for research in the European Union, and Franz Josef Strauss set a course 30 years ago which has ensured that there is still an aerospace industry today.
As a location for research, Munich has never suffered from the fact that research policy has always set clear ethical limits. On the contrary, these clear ethical limits include banning research on embryo stem cells, the import of embryo stem cells and the creation of embryos for research purposes, for such techniques are nothing but cannibalism. Even if human life is saved through the killing of other human life, I believe this is ethically unacceptable. It is cannibalism.
I am delighted that in all its decisions since 1988, since the Ghergo report, the European Parliament has adhered to this position by a clear majority and that the German Bundestag's Study Commission adopted this line, also with a clear majority, on Monday evening, referring in this context to the Fiori report which we adopted last week by a substantial majority in our Committee on Human Genetics. I think it would be most regrettable if this important, high-quality research framework programme were associated with any attempt to undermine the European Parliament's clear ethical line on embryo protection and the protection of human life.
I urge to you to vote for the Scallon/Posselt amendment, and if this is not adopted, to support the Liese/Fiori compromise amendment and reject all the other amendments on this issue. The European Parliament's reputation is at stake: a reputation associated with its position, for more than 10 years, at the forefront of those who strive to protect human life.
Mr President, the sixth framework research programme is a serious and fundamental attempt by the European Union to achieve its strategic objectives, that is, to become the most competitive knowledge-economy based area in the world over the next ten years. It will also help it to benefit from progress being made in other corners of the world, while helping it to contribute towards the development of mankind.
We all have to meet this challenge, at both European and national level. This means bold funding for research in all sectors, coordinating research at European level, in contrast to the current fragmentary approach, and disseminating it throughout the economic and social fabric. Our success in achieving our political and development objectives will depend directly on how we use the results of research for the benefit of the health and quality of life of our citizens, full employment and social cohesion.
I should like to focus on the need for research in the social sector. Our development depends first and foremost on the viability of our social model. The social agenda which we have adopted and are currently applying is the basis for this policy. Economic and social change has led our economy and society into an impasse. Ageing, widespread poverty and social exclusion, large numbers of accidents at work, the need to successfully integrate large groups of citizens such as the Roma, the need to integrate the disabled into the job market, the constant need to help women enter the job market, new risks to employees' health and our increasingly multicultural society in Europe are such that we need scientific research on which to base our policy over coming years. This will encourage European countries with no tradition of social research, which are the very countries which face the worst development problems.
Finally, I should like to stress the need for public information and consultation on all our research objectives. Research in all sectors, from biotechnology to social research, is carried out a long way from the ground, in closed laboratories or study firms. Our citizens are unable to read the articles not just in scientific journals, but also in the broadsheets. We need to make an effort to ensure that information is provided on a systematic basis.
Mr President, the report and the framework programme have been extensively modified since they were first presented to this Parliament.
Citizens should be aware of this extensive transformation, so that they can see the good cooperation between the institutions. I think that this is due, to a large extent, to Mr Caudron' s flexibility and capacity to listen, and this is also true of rapporteurs from other political parties, such as Mr Van Velzen, who has been listening throughout and welcoming the amendments and various suggestions from all Members. I have never worked in a committee where all requests have been treated in this way and incorporated. I would like this spirit to be maintained throughout the implementation process, because it is clear that this is a European project that needs to continue growing and expanding.
I also have to say that this journey has been carried out on the basis of a policy that aims to reduce work, reduce the work of the committee and to create fewer projects, but larger ones, and Parliament has been able to break down this centrality with regard to large projects, large companies and various research programmes that are essentially covering work that on many occasions is quasi-public with regard to the large research centres or large industries, such as the aeronautical industry. Parliament has been able to open this project up in more directions, extending its range of priorities to territories that, up until now, were not covered or that were not considered important.
There are various innovations which citizens should be aware of: one of these, the most important one in my opinion, is the introduction of a fourth instrument. Introducing a fourth instrument means opening the door to smaller projects, facilitating the entry of SMEs and making the European Research Area a possibility, for Europe comprises many small States and Research Centres. The average European team has no more than six people, whilst an American team consists of 24 people.
Europe needs protection measures and incentives that are suited to its dimensions. Europe is still a collection of individual initiatives. For this very reason, the escalier d' excellence seems to be very effectively set out in Amendment No 305.
We have also introduced important aspects of relevance to culture. Cultural heritage belongs to the world of non-renewable resources. When the tomb of a mediaeval King disappears, with its costumes and clothing, or when we lose track of a wrecked ship at the bottom of the sea, new technologies have to be used to recover these relics. Architecture, engineering, the structure of buildings, are all in the realm of science. We have supported the safeguarding of cultural heritage and we think that the European Union should also continue to do so.
Mr President, honourable Members, we have reached a critical point in the process of adopting our new framework programme on Research. The European Parliament' s opinion at first reading does indeed constitute a milestone along our way.
I would like to add my voice to those who have congratulated Mr Caudron, the rapporteur. I should like to say to him in all sincerity that the quality of the report and the spirit with which he has imbued it, the energy and the work he has put in are all exemplary in the context of such a difficult task. As Mrs Quisthoudt-Rowohl pointed out, it was a complex task but Mr Caudron brought it to a successful conclusion and I would particularly like to thank him for that.
I also wanted to emphasise that this work was the product of a joint effort and the shadow rapporteurs from other groups were involved in this. I shall not name individuals but I am sure you are all aware of those who have made a constructive contribution to the task in hand over the last few months, as I mentioned earlier. I have in mind also, of course, the rapporteurs of the various committees and obviously, the ITER Committee as a whole, and its Secretariat. They were also involved in the work.
I do believe that what we have before us is a high quality joint endeavour.
In this connection, you will be aware that a number of amendments have been tabled. I shall not attempt to outline the Commission' s position on each individual one because I would need the floor for two hours. You will find the relevant information in an exhaustive table to be lodged with Parliament' s clerk immediately.
Generally speaking, I should like to emphasise that the Commission has widely supported the opinions of the ITER Committee. It is a statistical operation and could perhaps be queried. In fact, however, out of the 334 amendments the Commission has accepted 248 as they stand, in part or in principle. That equates to three-quarters. You will be able to study the explanations given for each amendment, and the reasons why others cannot be accepted. This can be because they are already there in the proposal. It is important to be aware of that.
I would therefore simply like to present to you the Commission' s positions on major issues as defined in the context of the amendments adopted by the ITER.
I shall refer to the structure of the framework programme, its scientific and technological content, the instruments for its implementation, the overall budget and its distribution, and the ethical issue. In conclusion, I shall say a few words on the management of the programme, because, as we have emphasised, this is clearly the key issue.
As regards the structure of the framework programme as a whole, the Commission shares Parliament' s views as expressed in Amendment No 36 tabled originally by Mr van Velzen. I am delighted that Parliament and the Commission are of a single mind concerning the concept of a single specific programme for all the main thematic areas. This should result in multidisciplinary coherence and a strategic vision of research in Europe.
The arrangement also allows for Parliament to closely monitor the implementation. Each of the eight priorities will in fact have a separate budgetary line on which Parliament will be able to exercise its budgetary control.
With regard to the scientific and technological content, most of the amendments, namely Amendment Nos 30 to 294, relate to the scientific content. We wish to signal our agreement with a series of suggestions by Parliament concerning priority numbers 2 'Information society technologies' , 3 'Nanotechnologies' , 4 'Aeronautics' , and 7 'Citizens in the European knowledge-based society' . We have in mind for instance Mrs Schroeder' s amendments concerning respect for privacy in the field of information technologies, and also the Committee on Employment' s amendments on research to support the Lisbon objectives.
Most notably, the Commission agrees to reorganise the content of priorities 1 'Genomics and health' , 5 'Food safety' , and 6 'Sustainable development' , along the lines suggested by Parliament.
As regards priority 1, namely broadening the scope to include the study of the genomes of all living organisms and strengthening the elements of medical research, particularly regarding cancer, in two separate sections along the lines suggested by Mr van Velzen and particularly in the spirit of Mrs Gutiérrez-Cortines' and Mr Caudron' s amendments, we can accept all that is involved.
I should also like to respond to Mrs Sandbaek' s comments on poverty-related diseases and immunisation against AIDS, tuberculosis and malaria. Clearly, provision has already been made for this, as Mrs McNally pointed out. Such provision is within the framework of international policy, and the technological platform for AIDS, malaria and tuberculosis is exactly in line with the spirit of Mrs Sandbaek' s question. That question had indeed already been dealt with.
As regards priority 5, the agricultural research aspects linked to food safety will be strengthened, in keeping with a number of the amendments suggested by the Committee on Agriculture and the Committee on Fisheries. Mr Pietrasanta' s and Mrs Quisthoudt-Rowohl' s amendments will also be taken into account in priority 5: Food safety
Priority 6 will be restructured as suggested by Mr Caudron, Mr Lange, Mr Hyland and Mr van Velzen. There will be three distinct sections encompassing issues related to the environment, transport and energy. Renewable energy will, of course, be included in the chapter on energy. A number of specific aspects of various forms of renewable energy will be emphasised. The Committee on the Environment and the Committee on Transport also expressed themselves in favour of a change of this nature. The sustainable development priority will therefore be subdivided into three sections dealing with these three aspects.
Before turning to more general points, I should add that the Commission also accepts or takes into consideration a number of amendments concerning both content and general policy. By way of example I could refer to Mr Glante' s amendment on the involvement of the candidate countries, Mrs McNally' s amendment excluding research into weapons and Mr Linkohr' s amendment on research linked to security matters which could be dealt with under the title of research into emerging themes and in the framework of the Joint Research Centre. We also have small and medium sized enterprises very much in mind. Mr Rovsing and Mr Carraro quite rightly reminded us of their role this morning. Clearly, small and medium sized enterprises will have a specific role to play in the next framework programme.
As regards the instruments, the Commission broadly endorses the approach enshrined in Parliament' s amendments. The basic thought is indeed to make it possible for the more classical instruments currently in place to be used alongside the new, more integrating instruments for a specific period. That was in fact what Mrs McNally proposed. Hence the Commission' s suggestion in its proposal on the rules of involvement, to resort to specific targeted actions and coordination actions under the heading of the stairway of excellence envisaged by Mr Caudron, the rapporteur. The proposal will be in line with at least the spirit of this idea of a stairway of excellence. Nonetheless, it is essential for the new instruments to remain the main priority tools for implementing this part of the framework programme. Only through their structuring effect will a genuine European Research Area become a reality.
Concerning the Budget, I should like to thank the Parliament for having gritted its teeth and demonstrated budgetary realism by remaining within the limits of the Commission' s proposal. In real terms this represents a 17% increase as against the overall budget for the previous framework programme. I think I already mentioned how significant this is inasmuch as the figures proposed by the Commission were arrived at following a needs assessment and in the light of the financial perspective and the possibilities provided under heading 3 of the internal budget policies. We believe that the Member States will adopt this same approach at Council as it is a logical, coherent and reasonable way forward.
As for Parliament' s proposal to increase the global envelope by EUR 100 million, that is not a substantial additional amount. Nevertheless, we feel we should retain the decisions already taken, in order to avoid inter-institutional trading. The Commission therefore wishes to retain the initial global position of EUR 17.5 billion in the interests of interinstitutional consistency. We shall then have to consider how to deal with the fusion issue.
In connection with the latter, it would be wise to demonstrate flexibility when interpreting the principle of reserved use of EUR 200 million for ITER. All activities relating to ITER are, in fact, concerned, not simply with the construction of the machine. In this way it will be possible to maintain the potential for present and future research. It would also be wise to interpret fusion in an even more positive manner. I have taken Mr Linkohr' s image on board with pleasure. It is however the case that in the next twenty years very interesting research will be conducted also on materials and on how to effect magnetic confinement. This will be in addition to still more wide-ranging research, going beyond fusion and relevant to the development of new technologies in a whole range of other sectors. This therefore is the type of presentation we are aiming at. Furthermore, it is in line with what was voted for at the ITER Committee.
I should now like to say in this connection, that jointly with the Member States, the Commission will set up a working group charged with setting targets in the less distant future, taking 2020 as a guide. This is a long way off, but in a sense 2020 is also quite close. Such an initiative would bear considerable fruit too. Indeed, a number of Member States broadly supportive of the 2020 end date for material essential to fusion put just such a proposal to Council.
As for distribution of the framework programme budget allocation, the Commission will support the general direction of the guidelines proposed by Parliament. This follows almost inevitably from the Commission' s acceptance of the amendments to content. Clearly, if we accept amendments to content in certain areas we must, of course, fund them. When research extends to areas which were not anticipated at the outset, the budget must, of course, keep in step, otherwise it will fall to a critical level. Nonetheless, the scope of the adjustments we envisage is less extensive than what Parliament proposed. This is so as not to go beyond real needs insofar as they can be calculated, but also so as not to completely starve of resources the activities under the so-called eighth priority. Additional information is called for and we shall provide it.
Why not risk depriving these activities of resources? The reason is that such activities are of considerable significance. In particular, they concern research relevant to the reform of the common agricultural policy. This is one of the major aims of Community policy. It is important in itself and increasingly so in the context of enlargement. Also involved are the implementation of policy on fisheries and the epidemiological aspects of public health, security and justice. These are all issues which cannot be dealt with appropriately under the heading of other priorities. The latter are more specific and come under what could be described as more clearly targeted research programmes. This represents a field of action, an effort to support research and development areas related to community policies. Adequate funding must be made available. I also have in mind Mr Verheugen' s call for support for all policies relating to enlargement, notably in the area of life sciences.
With regard to ethics, we did consider the amendment adopted by the ITER committee in the report drawn up by Mr Caudron. We are quite prepared however, to consider the amendments tabled at plenary. This is indeed a sensitive issue. The text the Commission proposes to insert into the decision specifically excludes from Community funding research aimed at creating human embryos purely for research purposes or in order to create stem cells. This is in addition to excluding research into human reproductive cloning, and research aimed at modifying the human genetic heritage. As I understand them, these amendments are also intended to exclude the transfer of cell nuclei amongst other processes. I refer to the amendments tabled by Mr Nisticò, Mr Trakatellis and Mr Purvis.
I trust I am not trying your patience. I should like to make two last points. Firstly, coordination has not been given the importance it deserves. Mrs Maes, I do believe that the coordination of national programmes is a key element in the construction of a genuine European Research Area, and I mean national and regional programmes. You will be aware that we issued a communication on 'regions and research' , and EUR 400 million will be allocated to it. This may be used to support coordination activities, particularly in a number of clearly identified areas to which several of Parliament' s amendments refer. I can tell you for instance that childhood diseases and diabetes are now included under the framework of coordination of national policies. I have in mind the amendment tabled by Mr Nisticò, Mr Fiori and Mr Bowis. The same applies to seismic risk, with Mr Caudron' s and Mr Nisticò' s amendments, to fossil fuels and maybe also to ecosites and Mr Piétrasanta' s amendment. I am not however sure that the latter will be adopted. Clearly, there is action with regard to coordination of national policies.
I shall now refer to management. The management of framework programmes has come in for criticism and rightly so. The Court of Auditors is one of these critics. In particular, it had criticised the complexity of management. We are therefore firmly committed to a single aim in this regard: to simplify management for the scientific community, and for small and medium sized enterprises. Simplifying, however, also means limiting constraints and accepting a degree of flexibility out of regard for public money and the observations made by the Court of Auditors. We shall therefore prepare the proposal. We have taken the initiative with the new instruments. In particular, the issue of rules of participation is very important and you will be called upon to determine them. I should say to Mrs Quisthoudt-Rowohl that we are currently engaged in a debate on these rules with the players in the scientific community, enterprises and Parliament. That is our next task.
In conclusion, I should like to thank Parliament. I believe an important task has been concluded. As a result, it will now be possible for us to move towards the European Research Area that I am sure we are all aiming to create. Thank you for your work and for your contribution.
(Applause)
Thank you for your speech, Commissioner Busquin. I believe everybody here would like to thank you just as warmly for the very proper manner in which you have conducted your relations with our institution.
Mr President, since the Commissioner has now indicated that he will be adopting so many of Parliament' s amendments, I have one pertinent question for the Commissioner. Does that also mean that you will now first be fine-tuning the specific programmes which you have drafted earlier before they can be discussed in Parliament?
Obviously, it follows that in the next few days specific programmes will be adjusted to bring them into line with any amendments adopted.
The debate is closed.
The vote will take place today at 12 noon.
EU/Latin America relations
The next item is the report (A5-0336/2001) by Mr Salafranca Sánchez-Neyra, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on a global partnership and a common strategy for relations between the European Union and Latin America [2000/2249(INI)].
Mr President, on a point of order, I would like to bring to your attention, and I hope this will not take up part of my speaking time, that I have received no news relating to the absence of the Commissioner responsible, Mr Patten. I was wondering whether the presidency had received any news of his absence and if it could provide any information. I cannot see the Commissioner here, which is very strange because he always comes to debates on foreign policy when he can. I would like to know whether the presidency or the Commission have any information that justifies, as will surely be the case, the absence of the Commissioner responsible, Mr Patten.
Mr Salafranca, from the point of view of the presidency I cannot answer your question. The Commission is, however, present in the person of Commissioner Bolkenstein, who will, of course, speak on behalf of the Commission at the end of the debate. I do not know whether Commissioner Bolkenstein intends to answer your question straight away. Commissioner.
Mr President, my colleague, Mr Patten, is at present in New York attending the General Assembly of the United Nations. I hope that Mr Salafranca Sánchez-Neyra will take this as sufficient apology for his absence and that he will be happy with the answers I give him and other Members in the debate that follows. I shall certainly do my best.
Thank you, Commissioner Bolkenstein. I think Mr Salafranca, like the rest of us, has been given a clear and satisfactory answer.
Mr President, I would like to thank both yourself and also Mr Bolkestein for his kindness and his cooperation. I naturally understand the reasons he has given for Mr Patten' s absence.
As you all know, the Heads of State and Government of the European Union, some time ago, in June 1999, decided to form a strategic global partnership between the European Union and Latin America. More than two years have passed since that date and the truth of the matter is that we have to admit that no great progress has been made in reaching this objective set by the Heads of State and Government.
This, Mr President, is precisely the reason why the European Parliament has wanted not only to discuss, but also to adopt an own-initiative report in order to add fuel to the debate on the next summit, the second of the Heads of State and Government, which will take place next spring, and present a document that could offer a strategic vision with regard to these relations, in order that the European Union will not arrive at this summit empty handed, at least with regard to the responsibility of our institution.
I would like, in the first instance, to praise the spirit of cooperation that the political groups have shown me during the production of this report, which has been approved by the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy by an overwhelming majority (48 votes for, 0 against and 2 abstentions). I would also like to thank the committees who were asked to give their opinion for their cooperation.
In this report, Mr President, we are asking for something of fundamental importance: that is that, just as the European Union has a common strategy for relations with Russia, with the Balkans, with non-EU countries in the Mediterranean or with the Ukraine, it should also have a common strategy for relations with the countries of Latin America.
This strategy, Mr President, in my opinion, should involve three aspects: in the political sphere, a revision and updating of the biregional agenda; secondly, a renewal and updating of political dialogue at ministerial level; and thirdly, the constitution of a transatlantic, Euro-Latin American assembly, through the signing of a Euro-Latin American charter for peace and the implementation of a Euro-Latin American political and security partnership.
In the economic, financial and commercial field, Mr President, we think that the European Union should complete the agreements that are currently under negotiation with Mercosur and Chile. These agreements need to be concluded in a balanced fashion and, naturally, as quickly as possible, depending on their own merits. We think that there can be no distinction, at least from the European Union' s point of view, between first- or second-class countries or groups of countries. For this reason, we are asking the Commission, in the medium term, to put forward some negotiation guidelines with the aim of reaching new agreements with the Andean Community and with the countries in Central America.
I am talking, Commissioner, about the short and medium term, given that in the short term we believe, here in the European Parliament, that the facilities granted by the Community Generalised System of Preferences have to be maintained.
In the same respect, Mr President, we are asking for the implementation of a global interregional association agreement that can give institutional support and total geographical coverage in relations with the subcontinent, in order, amongst other things, not to be second rate when compared with the developments that are being made in the United States. We are also requesting the creation of an area of shared prosperity through the strengthening of regional markets between now and the year 2010.
I would like to add, Mr President, that it is a shame that there should only be one country in Latin America which, although we have diplomatic relations with it and apply the Community Generalised System of Preferences to it, is not linked to the European Union by means of an agreement. I am, naturally, referring to Cuba. For this reason I think that - in the spirit of the doctrine of the European Union in general and in the spirit previously adopted by this Parliament in the Newens report in particular, we should seek a formula which, within the framework of respect for human rights and fundamental freedoms, would allow us to progress in order to find an institutional formula in our relations with this country.
In the social and cultural field, Mr President, we are proposing an emphatic and ambitious development cooperation policy in the social, culture, education, emigration, internal affairs and justice fields, with a whole series of concrete initiatives, that I will not explain here right now for lack of time.
Mr President, I believe, and I think that my fellow Members believe the same, that the commitments made at the Rio Summit and the whole strategy formulated around the new commitment with Latin America should take shape as quickly as possible and give a strong impetus to relations with this region, although this should not be done to the detriment of economic sectors and the civil society. The next summit of Heads of State and Government will have to result, in our opinion, in a palpable success, sending a clear message with regard to this new European commitment with Latin America.
Mr President, ladies and gentlemen, I should like to begin by congratulating Mr Salafranca Sánchez-Neyra on his clear and comprehensive report. It is indeed time for the European Union to revise its strategy on relations with Latin America. There is still a great deal of room for improvement, especially in the field of economic cooperation, and for us Socialists, this also includes Cuba, a country with which we must finally commence negotiations on a framework agreement, without any preconditions.
Economic cooperation must include and take account of appropriate social and ecological minimum standards; after all, we do not want to worsen the social inequalities in Latin America but help to defuse them, for these countries are still marked by massive variations in social conditions. There are wealthy industrialised enclaves surrounded by regions with crippling poverty. We therefore also call, in the field of structural development, for measures to achieve sustainable economic development which promote SMEs in particular. Above all, wherever it is necessary and appropriate, the groups concerned and civil society, especially indigenous ethnic groups, must be included from the planning stage onwards. This applies especially to the Puebla Panama project. The European Union should only participate in this project on the basis of clearly defined substantive agreements. Technology and knowledge transfer, but also the opening of the European market to the partner countries' products, are further steps which must be taken quickly. This House wants an equal economic partnership with the citizens of Latin America, not just with a handful of major corporations.
Mr President, the terrorist attacks of 11 September have finally brought it home to us that global crises have global consequences and that the European Union can no longer afford any eurocentrism. This does not mean downgrading the importance of EU enlargement and the stabilisation of the Balkans; it simply means that the Rio process must not suffer the same fate as the Barcelona process or the policies on the Mediterranean. It should not take a terrorist attack for us to give relations with these marginal areas of Europe or the Latin American region, a region which has strong historical and demographic links with Europe, the attention they deserve.
The European Parliament's own-initiative report by Mr Salafranca is therefore timely, coming as it does in advance of the Rio follow-up summit in Madrid in May next year. We need to develop a strategy and give greater priority to our policies on Latin America at every level in order to combat poverty on this continent, consolidate democracy, tackle organised crime and drug trafficking, and, finally, to protect our economic interests. The conclusion of the association agreement with Mexico has had a positive impact on the European business presence in that country, which has benefited both sides. The association agreement with Chile will, we hope, be signed in Madrid in May.
Unfortunately, the negotiations with Mercosur are not progressing as smoothly. I hope that in this context, the Commission and the European Parliament will do their utmost to overcome the hurdles concerning Argentina and Brazil. Free trade is not a one-way street, and more or less concealed protectionism should be a thing of the past. We must also increase awareness of the Latin American region. The establishment of a Centre for European and Latin American Studies would be a welcome step. What Latin America needs, however, are not only association agreements but general strategies to promote an investment-friendly climate, and this can only be achieved if there is political stability and an end to capital flight. Not every dollar earned should be transferred directly to Miami.
Mr President, the Salafranca report comes at an opportune moment. The implementation of a global partnership and common strategy with Latin America, driven by Europe, is something that has always been worthwhile, but now more than ever, since 11 September, when international relations are clearly in a state of upheaval. This strategy and partnership driven by Europe comes at a time when a partner, in a different region, is going through difficult times, of which we are all aware.
However, as Europeans, we should have clearly defined ideas. The partner to which I am referring will get through its bad patch over time and will once again turn its attention to Latin America. It has a right to do this, but Europe has values and interests that are not always the same as those of the United States. We only have to mention the mere existence of Mercosur or Alca or, simply, the different positions we maintain with regard to areas such as the death penalty or the Permanent Court of International Justice.
With regard to the objectives of the common strategy that have been mentioned, it is laudable, of course, to aim for the implementation of a Euro-Latin American area of peace and stability, in addition to the signing of a peace charter, a task that in my opinion would be difficult to achieve, but not as difficult as reaching equivalent objectives, such as those sought by the Barcelona process for Euro-Mediterranean cooperation, whose execution has not so far made it possible to solve the Middle East conflict.
On the other hand, I applaud the intention of sharing prosperity through the creation of a free trade area by 2010, or thereabouts. However, I would like to allude once more to the Barcelona process in order to warn that the process that we are hoping to achieve for Latin America should take account of inequalities, that is to say, the different economic weight of the partners, because this could lead to trade being free for all, in theory, but, in practice, being subjected to the most onerous of burdens, that is to say, true inequality that as we all know can be widespread throughout Latin America. This could mean that our supposed free trade will become nothing more than a slogan. So, if our intention is to create a partnership between members who are supposed to be equal, when it is obvious that they are not, it is important that we can resort to a fundamental instrument.
I am referring to a genuine development cooperation policy, which is the only thing that can minimise, although I fear this will not happen before 2010, the enormous socioeconomic differences that exist today between the European Union and Latin America and even between Latin American partners themselves.
Lastly, I would like to remind the ultra-liberals that not only is development aid compatible with free trade, but that it requires it, except when free trade is understood to be solely based upon cynical and even cruel inequalities. On occasions, decent trade is not possible without efficient and transparent development cooperation providing the basis for a free, but fair, game.
Mr President, ladies and gentlemen, I can only express my hearty congratulations to Mr Salafranca on the thorough work he has done. It is true that to give real substance to all that was decided in Rio de Janeiro by the first Summit between Heads of State and Government of the European Union, Latin America and the Caribbean, the solemn declarations must be made concrete by transforming them into facts, strategies and opportunities that can give new life to the dialogue between the European Union and Latin America.
We should not be surprised, then, that the Salafranca report states firmly that the only way the European Union can establish a genuine, bi-regional strategic partnership is to launch a new joint strategy with force and determination, and that the best time to do so may be precisely at the Madrid Summit in May 2002. It is right, therefore, to lay the foundations straight away and to find the simplest instruments that can be most readily understood by the citizens of both the European Union and South America. The creation of a single EU-Latin American Transatlantic Assembly will be most welcome; it must have the broadest remit, including, particularly, the fight against poverty and social exclusion, and the fight against drugs and organised crime, and it must also focus greatly on the basic sector of education, culture and free trade which, as the previous speaker pointed out, must come about without generating inequalities.
The strategy, as the rapporteur suggests, could be one of a single bi-regional solidarity fund, clearly identified and thus more easily controlled. But apart from the technical financial instruments, what is fundamental is that there should be clear political will, that we should take on a greater burden, that the Union can and must commit itself to implementing a strong development cooperation policy. The historical, cultural and blood ties that link so many Europeans to Latin America mean that whenever one of us is in Latin America, Mr President, we feel at home. These ties impose a moral as well as a political obligation on us to continue to uphold with renewed vigour the specific nature of Europe' s role, which is based on the strength of those values that have been at the root of our project for integration. It is also for these reasons that, on behalf of the Group of the European Liberal Democrat and Reform Party, I confirm our full support for this report.
Mr President, the common strategy on Latin America is a strategy that may contain highly novel elements for Europe in this ever more complicated world. This novelty will be seen in the way the relations between Europe and Latin America are to be organised around three themes: the first is the debate on the rules of the game in the process of globalisation and, particularly, the question of democracy and the reduction of poverty; the second is the question of regional political integration; and the third is the joint management of major environmental crises.
In this sense, although we in our group support the general approach taken by the Salafranca report, it contains a few elements which we believe still reflect a view that does not give enough attention precisely to the novelty of the issues we should be responding to. In particular, my group strongly questions the emphasis placed on the commercial dimension of relations between Europe and Latin America, especially the need for them to be subject to the current rules of the World Trade Organisation, rules which are widely challenged not only in Latin America but in Europe too.
Secondly, we do not agree with the a priori positive assessment of the Puebla-Panama plan, which is a plan for large infrastructure works which will have considerable social and environmental impact. Before the European Union joins the financial community in contributing to the success of this plan, as called for in the report, I think we should carefully assess this impact.
Mr President, I would firstly like to congratulate and thank Mr Salafranca for his report, which is very comprehensive, well-written and apt, because it is only when the enlargement process has been completed on paper, that we realise that there are still two issues that have yet to be resolved: Euro-Mediterranean strategy and this matter of Latin America. And it is precisely Latin America, with its growing organisational process, that offers more possibilities and at the same time has international repercussions that we should view positively.
The influence of the European Union on Latin America within the United Nations in terms of finding peaceful solutions for conflicts, is, my view, a cause for hope, when compared with the militarisation and aggressive use of force practised by the United States at this time.
I think that this issue is both important and appropriate, and Parliament is showing us that we are working in real time.
For this reason and without reservations, our group will be supporting Mr Salafranca' s report.
We do not agree upon certain, very specific, issues, but we will deal with these when the time is right. We are thinking here of the inclusion of Cuba, which for us is of fundamental importance, and also the choice of a peaceful solution of the Colombian conflict, which is what the European Union wants to see.
Mr President, the countries of Latin America and the European Union have a cultural basis in common, which greatly facilitates the mutual relations between our peoples. Despite, however, certain promising prospects opened up by the first EU-Latin America-Caribbean Summit held in Rio de Janeiro in 1999, along the lines of a strategic partnership on an economic, social and ecological level, the concrete results so far achieved have been far from satisfactory. The reasons for this shortcoming are varied in origin and responsibility for it lies in different places. For the part that lies with us, there seems at times to be a kind of European self-inhibition, perhaps due even to the geo-strategic primacy, and not only that, of the United States throughout the American continent.
As we know, the countries of Latin America are confronted with joining the American free trade area, which may happen from 2005 onwards (so we are nearly there!). Now that there is a clear need to establish strong partnerships on the international scene, now more than ever, since the end of the Cold War, the European Union must not shirk any of its responsibilities or the challenges placed before it. One of the most important is precisely that of being able to define coherent joint strategies and endow them with effective political content.
Thus the proposals presented in this own-initiative report by Mr Salafranca, whom we congratulate on his excellent work, deserve all our support. Not only because they explain and list practically all the aspects that have to be taken into consideration in a joint strategy to intensify EU-Latin American relations, but they also deserve our support because they come at just the right time, prior to the preparations for the second Heads of State and Government Summit to be held next May.
Mr President, it seems to me that something is sorely missing from the report we have before us. I refer of course to the Native Americans, and by that I mean the indigenous peoples of this subcontinent. We tend to overlook them all too often, because they prick our conscience somewhat.
How can we discuss relations with that part of 'Latin' America and fail to refer to these people? Where it did not wipe them out, our so-called civilisation reduced most of them to poverty.
In its opinion, the Committee on Development and Cooperation has, quite rightly, highlighted this omission. To take an example, item 50 of paragraph g of the report envisages a financial contribution by the Union to the Puebla Panama plan. How can such an idea be entertained when the plan covers areas with a majority Native American population, in Chiapas and Guatemala, yet the American Indians have not been consulted?
I would be hard put to vote in favour of this report.
Mr President, the establishment of a common strategy between the European Union and Latin America, as decided in Rio de Janeiro in 1999, is a matter of justice that will finally give the appropriate dimension to interregional relationships that have historically been undervalued.
The Socialist Group in the Committee on Development and Cooperation agrees with the objectives set out in the resolution proposed by the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, for which I would like to congratulate Mr Salafranca.
In our opinion, we need to increase the content of the political agenda and deepen dialogue at all political and institutional levels, within the framework of a true partnership. We think that the signing of association agreements with the Andean Community and Central America is necessary, with the aim of creating a Euro-Latin American free trade area.
We also consider, however, that we need to give priority to the resolution of development problems in many Latin American countries, where there are 200 million poor people. We are particularly concerned about the Andean area, Central America and the Caribbean. In the Andean area, instability, institutional violence, problems of drug trafficking and the management of migratory flows have to be dealt with from a global perspective, that integrates development cooperation, trade liberalisation, institutional transformation, human rights and the rights of indigenous peoples in particular.
The creation of a Euro-Latin American area of peace and stability has to be founded upon the principles of human rights, democracy and the fight against drug trafficking. In Central America, aid to social development and the fight against poverty have to take precedence over any other initiative, such as the information society. To do otherwise would be to put the cart before the horse.
I would also like to make a special reference to the Caribbean and, specifically, to Cuba, as have other Members this morning. Cuba is not part of the Cotonu Agreement nor does it have an institutionalised relationship with the European Union. We think that development potential in Cuba, where, for some time, European companies have been investing, and the situation of its people merit treatment from the European Union that goes much further than the indifference it has shown to this country until now.
Mr President, I would like to congratulate Mr Salafranca on his magnificent report and also Mr Kreissl-Dörfler for his opinion, on behalf of the Committee on Industry, External Trade, Research and Energy, on this subject.
The Salafranca report is, generally speaking, very comprehensive and quite ambitious. I am only going to make one point, relating to paragraph 60, referring to the need for the Commission and the Council to provide adequate funding; and I would like to relate it to the report presented to us yesterday by the President of the Court of Auditors on economic management in the year 2000.
In this report, in paragraph 5.5.8, something very serious is pointed out: that more than 25% of commitment appropriations allocated to Latin America in the year 2000 could not be used, because of administrative shortcomings.
It was not made very clear in the Court of Auditors report whether administrative shortcomings were restricted to those countries receiving Community aid or the Community' s administration itself.
In response to the Commission, a series of measures have been referred to which would prevent this taking place this year or next, and Mr Salafranca himself refers to another issue, which is the need for extra personnel in the Directorate-General for Latin America.
Some time ago the Director of this Directorate-General told me personally, and I am talking about more than ten years ago, that the Directorate did not need more money, but more staff. I still have no idea whether this particular bottleneck has yet been resolved.
Finally, one of the proposals put forward by the Commission is to strengthen delegations' decentralisation functions.
I would also like to insist upon something Mr Salafranca has also stressed, which is that a very large country in Latin America with which we have a privileged relationship, Ecuador, still has no delegation, despite previous agreements and commitments made by this Parliament and the Commission itself.
Mr President, in the time available, as Mr Salafranca will understand, I would like to concentrate on paragraph 7 of the resolution on the urgent and overriding need to keep support for the peace process in Colombia as a priority within this strategy.
In particular I want to state two points. First, that the pledge made by President Pastrana personally to this Parliament on the dismantling of paramilitary groups has not been, and is not being, honoured. So say the UN special representative on human rights, the Mexican observer commission and the relations of ten fishermen killed in Santa Marta, and of the 18 people forced face down on to the ground and shot dead by paramilitaries in Buga within the last month alone. This is a continued gross abuse of human rights and, as my own UK ambassador has said, in these troubled times the guerrillas and the paramilitaries are both terrorist groups and should be combated through all means as part of the current anti-terrorist programme. We feel that particularly due to the killing of the British backpacker Jeremy Parks on 28 October.
The Belgian Presidency rightly included action against paramilitaries as one of its four priorities in Colombia, in August of this year. Could the Commissioner please tell us in his reply what progress is being made as a result of the pressure that is being applied.
Secondly, we support Commissioner Patten's proposal for a peace laboratory at Magdalena Medio. It is a major contribution towards the peace process, in contrast to the American military aid in Plan Colombia, which we have roundly condemned. But this Magdalena Medio region has been subject to an incursion by those same guerrillas. They are there, threatening campesinos that they must plant coca or they will die. They are there running their own businesses, having their own taxes and they want to co-opt NGOs to ensure that our European money goes to them to undermine the peace process rather than to support it. I call on the Commissioner now to show how he will introduce control and verification mechanisms so that our European money will achieve progress in the peace process, and not be abused by the paramilitaries to undermine our very aims.
Welcome
I should like to extend a welcome to a delegation from the Mercosur joint parliamentary commission.
The delegation, headed by its acting president, Mr Washington Abdala, is composed of twelve members of the upper and lower houses of Uruguay, Paraguay and Brazil.
During this visit, the delegation members will take part in the fourth interparliamentary meeting between this joint parliamentary commission from Mercosur and the delegation for relations with the countries of South America and Mercosur. These meetings began in 1996.
Relations between Mercosur and the EU are going through a very important period, since the negotiations for a free trade area have reached their sixth round and are proceeding at a fast pace.
On behalf of the European Parliament, therefore, I welcome this delegation and express this Institution' s support for a profitable outcome to the negotiations.
EU/Latin America relations (continuation)
Mr President, I wish to begin by thanking Mr Salafranca Sánchez-Neyra for his excellent report. I should like to express my recognition of the arduous task that he has undertaken, namely to synthesise the different aspects of our relations with Latin America. This report looks forward in an ambitious effort to give more vitality and further impetus to our already intense relationship with Latin America. The report takes a comprehensive approach to the objectives that should be pursued within the wider scope of our relations and the Commission completely shares this focus.
Political, economic and cooperation aspects cannot be dissociated from each other if we want our relationships to develop in a balanced way. In this context, one of the major advances in recent years has been the establishment of a strategic bi-regional association, agreed upon at the first summit for Heads of State and Government of the European Union, Latin America and the Caribbean. The report underlines the importance of the priorities decided upon at the summit and uses them as a springboard to propose specific objectives in the political, economic, social and cultural fields.
In the political field, we support and share the desire to enlarge our bi-regional political agenda and to update the ministerial political dialogue. Political dialogue is the central instrument for structuring and giving content to the strategic association. This strategic association builds on common values which include diversity, tolerance, humanism and solidarity; it should allow both regions to assert their common positions and converging interests on international and multilateral issues of great transcendence.
Many of these issues are addressed in the report and some of them, such as the prevention of conflicts and the fight against terrorism, have just taken on a new meaning. In the economic, financial and commercial field, I cannot but share your wish that the negotiations in progress with Chile and the Mercosur conclude with success as soon as possible. The entry into force of the agreement concluded with Mexico is already having a very positive impact on our commercial relations and on our investment. But I believe that we should be careful about using the same schemes that we are applying to Mercosur, Chile and Mexico for other regions of Latin America. We should always take into account the particular characteristics of each region, its level of economic development, the structure of its commerce and the level of regional integration which it has reached. For this reason, we have undertaken a thorough study of our present and future commercial relations with Central America and the Andean Community. On the basis of that study we shall be able to decide how to continue developing our economic and commercial relations with those regions.
Turning now to the cooperation issues dealt with in the report, I should start by mentioning the positive impact that the implementation of the external aid management reform will have. The new programming and management mechanisms will increase the coherence, complementarity and efficiency of cooperation programmes.
I should also like to make it clear that the emphasis on social aspects - in particular health, education and the fight against poverty - is a priority for the Commission too. We are currently promoting a forum for an exchange of ideas between the different actors in civil society on issues relative to social equity, so that its conclusions may be submitted to the Madrid Summit. Social equity should be central to the dialogue between Heads of State and concrete initiatives in that field ought to come out of this summit.
I am grateful for the support given to Commission initiatives in the fields of education and culture. Before the end of the year, the Commission intends to adopt an ambitious scholarship programme so that postgraduate Latin American students can complete their studies in Europe. I am equally grateful for the support of the rapporteur and this Parliament for the programme aimed at enhancing the participation of Latin America in the information society.
I hope I have made it clear that the Commission shares the majority of the objectives set out in the report and that we very much appreciate the quality and ambitious nature of the proposal it contains. I nonetheless wonder whether it is necessary to adopt a common strategy to achieve those objectives. We must bear in mind the dynamic nature of our relations. That dynamism results to a large extent from the vast array of regional and sub-regional mechanisms available to us. These allow us to develop a flexible political dialogue which is easily adaptable to current circumstances and priorities.
The vitality of our relations is largely the result of our decision to move forward on the basis of a strategic association built upon a relationship between equals. The priorities of that strategic association are defined by the Heads of State and Government of both regions. I therefore believe that before launching any new initiatives we should ensure that the process we have just started continues to develop and builds progressively on the present dialogue and association relationship.
I should like to thank Parliament for this valuable contribution. With reports such as this, Parliament continues to present a clear vision of what our relations should be with a region which is developing closer political and economic links with the European Union.
Finally, I am fully aware that some questions were addressed to Mr Patten. I am sure he would like to provide written answers to the questions from Mr Medina Ortega in particular, but also to those from other speakers, and I assure Parliament that it will receive a full reply within the next few weeks.
Mr President, my sense of nobility obliges me to respond to the positive and constructive speech by Mr Bolkestein. As rapporteur, I would say to him that I almost did not miss Mr Patten' s absence. I would also like to express my thanks to all of my fellow Members.
For reasons of accuracy, I would like to refer to a point that has been made in this debate that the great omission from this report was the failure to mention indigenous peoples. I would like to quote directly from paragraph 27, which "calls for the new common strategy to make education, health and culture its priorities and to provide for targeted measures in support of those Latin American countries which require them, with particular attention paid to ethnic minorities and indigenous groups".
Therefore, to say that there has been an omission, when we are asking that the maximum priority within the new common strategy be given to indigenous peoples, seems to me to be a clear contradiction, although, naturally, I respect the opinion of all my fellow Members.
Thank you, Mr Salafranca. I am afraid the Member who made this observation is not present and was therefore unable to hear what you said, but he will certainly be informed.
Shipbuilding
The next item is the report (A5-0373/2001) by Mrs Riis-Jørgensen, on behalf of the Committee on Economic and Monetary Affairs, on a temporary defensive mechanism for shipbuilding [COM(2001) 401 - C5-0393/2001 - 2001/0153(CNS)].
Mr President, ladies and gentlemen, the report on the proposal for a Council regulation concerning a temporary defensive mechanism for shipbuilding is extremely important, for shipbuilding is a strategically significant sector in the European Union. I would like to take this opportunity to present the opinion of the Committee on Economic and Monetary Affairs, which, regrettably, does not coincide with that of the rapporteur. I wish to express my thanks to the rapporteur, Mrs Riis-Jørgensen, for her outstanding work, especially in view of the very short time available to her. I would therefore like to thank her, even though she has difficulty in accepting the legality of this proposal. Naturally, my Committee has examined this issue and concludes that the right legal basis has been selected and that the concerns regarding the proposal's legality are unfounded.
I therefore wish to comment briefly on the content of the proposal and the report. It would be remiss of me, however, if I omitted to mention the constructive cooperation with the Committee on Industry, External Trade, Research and Energy. I think we have put forward a sound proposal. I very much hope, too, that the Commission will adopt the amendments proposed by this House.
The conclusions of the Industry and Energy Council of 5 December 2000, in accordance with the 1998 Council decision, confirmed the ending of operating aid for shipbuilding from 1 January 2001. However, it was pointed out at the time that if the negotiations with Korea failed, the Commission could adopt a different position after a review. We must recognise that Korea has failed to honour the 2000 agreement in terms of price discipline and subsidies. The Commission therefore had to examine whether, in the event of the failure of negotiations with Korea, which continues to violate current trade agreements by granting state subsidies, a temporary defensive mechanism should be proposed for European shipbuilding.
The proposal has now been submitted because the negotiations failed, and the proposed defensive mechanism must be evaluated. From the Committee's point of view, the proposal is inadequate, as it is restricted solely to container ships and tankers for transporting petroleum products and chemicals (excluding stainless steel tankers).
The proposal allows operating aid of 6% and, in special cases, of up to 14%. A dispute settlement procedure is also to be initiated before the World Trade Organisation (WTO). These aid measures are to be applicable only until the conclusion of proceedings, that is, until 31 December 2002 at the latest.
We believe that the European Parliament should maintain its position that a dispute settlement procedure should be initiated. However, this proposal on a temporary defensive mechanism is in need of improvement, since the three segments referred to only account for 20% of European shipbuilding. Yet almost every segment in the European Union is affected by Korea's unfair competition practices. In particular, those categories of ships which will also be the subject of the complaint to the WTO must be included. Only then will our message to Korea be clear and convincing. In this respect, Commissioner, I believe that your support for Amendments Nos 2, 3, 4, 5 and 6 is essential.
The duration envisaged is also inadequate, in our view. We therefore propose that the defensive mechanism should be applicable at least for the duration of the current Regulation on aid to shipbuilding, Regulation 1540/98, which expires on 31 December 2003, or possibly until the conclusion of the WTO proceedings.
As the European Parliament, and as the European Union, we must not allow unfair trade practices to damage European business and put jobs at risk. Otherwise, these unfair practices will emerge in other sectors too, impeding growth and threatening jobs. At the same time, however, we must strike a careful balance between justified defensive mechanisms and anti-market protectionism benefiting certain sectors through State aid, which impedes fair competition.
I believe that the Committee's proposal takes account of these concerns. I would ask you to support the draft report, and I appeal to the Commission to state its willingness to adopt the amendments.
Mr President, I speak on behalf of the draftsman of the Committee on Industry, External Trade, Research and Energy, Mr Valdivielso de Cué, not because he does not support the report, but because he cannot be here today. The Committee on Industry, External Trade, Research and Energy supported the proposals put forward by Ms Randzio-Plath by a very substantial majority: 39 votes in favour to 9 votes against.
The intention is to send out a clear signal against South Korea's dumping policies, which in recent decades have driven European shipbuilding to the brink of collapse by maintaining subsidies and benefits for companies in receivership. For a year now, we have pursued a policy which aimed to reach agreement with South Korea. A protocol to this effect was drawn up on 5 June 2000. South Korea did not honour it. In December 2000, we agreed to appeal to the WTO panel. South Korea did not respond. For this reason, the Commission quite rightly decided in July that temporary assistance of up to 14% may be paid by the national authorities, not from the European purse, for a specific number of ships until the end of 2002. This is the issue today.
In line with Ms Randzio-Plath's proposals, we want to extend the categories of ships to include ferries for trains, persons and road vehicles, as well as natural gas and petroleum gas tankers, and we want to extend the term until 2003; in other words, we are in favour of a two-year period. We ask you to endorse this draft report and clearly reject the Liberals' motion which calls for the entire draft report to be dismissed.
South Korea has the solution in its hand. None of us wants long-term subsidies. However, this is our only opportunity to exert pressure on behalf of the European shipbuilding industry on this difficult issue.
The debate is now suspended and will be resumed this afternoon at about 4.45 p.m., after the debate on the international situation in which the Commission will take part.
We shall now proceed to the vote.
Vote
The next item is the vote.
Procedure without debate:
Recommendation for second reading on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the common position adopted by the Council with a view to adopting a directive of the European Parliament and of the Council amending Council Directive 70/220/EEC on the approximation of the laws of the Member States on measures to be taken against air pollution by emissions from motor vehicles (11253/1/2001 - C5-0474/2001 - 2000/0211(COD)).
(The President declared the common position approved)
Report (A5-0364/2001) by Erik Meijer, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a regulation of the European Parliament and of the Council on action by Member States concerning public service requirements and the award of public service contracts in passenger transport by rail, road and inland waterway (COM(2000) 7 - C5-0326/2000 - 2000/0212(COD))
Mr President, I have an oral amendment to Amendment No 75.
After the vote on Amendment No 130: President. Unfortunately Mr Fatuzzo, that means that Amendment No 75 falls.
Mr President, it is not 'unfortunately' , because what I wanted is contained in that amendment - it concerns pensioners.
(Laughter and applause)
We aim to please.
Before the vote on the draft legislative resolution:
Mr President, I should like to ask you to postpone the vote on the legislative resolution further to yesterday' s communication by Commissioner de Palacio that she would not accept what is now being decided upon by a large majority in Parliament. In my opinion, we should set aside some time to consult further with Mrs de Palacio on this matter, because if we do not, although she may present a draft regulation in a few months' time, the regulation will be in a form different from that which has now been accepted by Parliament. That is why I propose postponing the vote on the legislative resolution.
Mr President, ladies and gentlemen, my side has admittedly lost in a key vote, but the process must continue. We must now ensure that the Council forms an opinion. If we prevaricate and postpone this issue, the Council can continue to hide behind its inaction. I therefore propose that we reject the rapporteur's motion and now hold the final vote so that the ball is the Council's court. We still have the second reading and the mediation process. A delay at this point will not help: we want to move forward on this issue, and so I ask you to reject Mr Meijer's motion.
Mr President, I wish to endorse Mr Jarzembowski's remarks for another reason. The plenary has substantively amended a Commission item by a large majority. The Commission must also accept, for once, that this House may substantively amend a Commission item. I am therefore in favour of continuing the process.
(Parliament rejected the proposal to postpone the vote)
(Parliament adopted the legislative resolution)
President. Before we move on I would like to congratulate Mr Poettering who I understand has just been re-elected leader of his group.
(Loud applause)
Report (A5-0354/2001) by Georg Jarzembowski, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a European Parliament and Council decision on market access to port services (COM(2001) 35 - C5-0078/2001 - 2001/0047(COD))
Before the vote on Amendment No 47:
Mr President, now that we have adopted Amendments Nos 48 and 49, I would like to ask the Liberal Group whether Amendment No 47 automatically lapses. That is my question, as we have agreed that the Commission must put forward appropriate proposals. I assume that Amendment No 47 now lapses.
I think it lapses but if the Liberal Group wants to support me I am very happy to receive their support.
(Laughter and applause)
- (NL) Mr President, unfortunately, the rapporteur is right. I thought that my amendment was far superior, but I accept that, as his amendment has already been adopted, it makes no sense to vote on mine. However, I would point out that the Commission has stated that his amendment is not accurate whereas mine is.
Amendment No 47 falls.
(Parliament adopted the legislative resolution)
Report (A5-0359/2001) by Luis Berenguer Fuster, on behalf of the Committee on Economic and Monetary Affairs, on the proposal for a European Parliament and Council Directive on insurance mediation (COM(2000) 511 - C5-0484/2000 - 2000/0213(COD))
Before the vote:
Mr President, I should like to make a point about the PPE-DE recommended voting list. There was a mistake in Amendment No 8 as a result of a mistake in the original draft, which has now been corrected. So Amendment No 8 should be supported by the PPE-DE Group as a recommendation.
Similarly, Amendments Nos 57, 13, 46 and 47 have a mistake in the English language translation which renders it nonsensical. The word 'by' should be replaced by 'to' in the relevant paragraph (c). The rapporteur, Mr Berenguer Fuster, supports me on both counts.
We will ensure that the language versions are corrected and correspond to one another.
Mr President, Amendment No 55, rather than being an oral amendment, in fact adds text that must have been forgotten, since this text does not appear. Therefore, the following words should be added to the end of the text of Amendment No 55: 'will have to give the name of these insurance companies' .
Are there any objections to that oral amendment?
(Parliament accepted the oral amendment)
Mr President, in my opinion, Amendment No 60 is not incompatible with Amendment No 41 and can be voted on as an addition. I would like to hear the opinion of the proposing group.
Mr President, this proposed amendment works perfectly well as an addition, and can therefore be voted on as an addition.
(Parliament adopted the legislative resolution)
President. Colleagues, we shall only vote now on the two Caudron reports. The remaining items will be held over to the vote tomorrow.
Mr President, we are in the middle of taking a vote. I merely wanted to point out how absurd these foreshortened sessions are, without a Friday. It is never possible to deal satisfactorily with the agenda.
(Sustained applause)
Mr President, due to the large number of votes outstanding, I urgently request that we begin early enough with the votes tomorrow morning; otherwise, we will not be able to deal with everything.
This is being looked at and Members will be informed in due course.
Report (A5-0376/2001) by Gérard Caudron, on behalf of the Committee on Industry, External Trade, Research and Energy, on the proposal for a decision of the European Parliament and of the Council concerning the multiannual framework programme 2002-2006 of the European Community for research, technological development and demonstration activities aimed at contributing towards the creation of the European Research Area (COM(2001) 94 - C5-0087/2001 - 2001/0053(COD))
Before the vote:
Mr President, it was announced that Amendment No 35 would not be dealt with as it does not concern all the language versions. However, it relates to the introduction of gender-neutral language throughout the proposal, and I would ask you to ensure that gender-neutral language is used in the entire research framework programme.
We will ensure that all the terms used are gender-neutral.
Before the vote on Amendments Nos 322 and 333:
Mr President, as I understand it, adopting the Committee' s amendment on the same issue invalidates the other two amendments.
It refers to the same paragraph.
I am sorry. I cannot agree because we are voting on additions.
Mr President, the principles included in the Caudron report are exactly identical to those in the amendments tabled by Messrs Liese, Nisticò, Fiori and Trakatellis, except that in those amendments, one more element has been added, namely the fact that we must also take account of the UN Convention on the Rights of the Child. That is the only point added, and I therefore hope that our socialist friends, as well as others, will vote in favour of this amendment.
Thank you for that clarification. Do you agree, Mr Caudron?
Mr President, I agree with what Mr van Velzen has just said. He is right about that minor addition. We can therefore vote on it, and I vote in its favour.
Thank you. The rest comes later, once we get to other parts of Amendments Nos 332 and 333. All we are voting on is that section at the moment.
Mr President, I think the rapporteur wants to comment.
Mr Caudron, Mrs McNally is reading your mind.
I certainly wished to comment. When one is seated in the second row one can be seen more easily than when one is rather further away.
Concerning the three parts, the rapporteur' s opinion is to vote for the first and the second. He does however advise voting against the third part, contrary to a note sent to the presidency. As is abundantly clear, the third part clearly states that work should concern stem cells from embryos or foetuses resulting from spontaneous miscarriages or abortions undertaken to safeguard the health of the mother. That is outdated wording.
I am indeed sorry. It does appear that in this debate we are reworking the debate on abortion and this is causing me considerable concern.
Mr Caudron, you are possibly confusing two parts. We are voting at the moment on part 3 - stem cells. You have raised the issue of embryos at this point. We are only voting on the stem cells aspect of this amendment at the moment - section 3 of the amendment.
No, Mr President, I am not mistaken. It is indeed in Paragraph 3, in the last part of Paragraph 3. I am not referring to Paragraph 4.
To be absolutely clear, it is the words: 'to ensure the mother's health may be funded' .
Yes, Mr President, that is the part I did not wish to be voted on.
At least I am clear now.
Before the vote on amendment 330: Turmes (Verts/ALE). Mr President, this amendment is about technology assessment. In principle all the groups agree, but our amendment is a bit rigid on the financial implication. It says: 'a minimum of 3%' . So I propose an oral amendment which will read: 'activities in all thematic areas should be supported only if a certain percentage of the respective project is used for technological impact assessment' .
That is very clear. Are there any objections to that oral amendment?
(Parliament accepted the oral amendment) Amendment No 33:
Mr President, could I perhaps invite the rapporteur to present his oral amendment to 335? It was agreed with the rapporteur that the word 'and' would be replaced by 'or' . That is an extremely minor oral amendment, and I know that the rapporteur is in agreement with this.
Do you mean 'fish or animal' , or is it 'new or improved' ?
Mr President, my reaction will indicate how much work I put into this report.
The draft oral amendment tabled relates to the second part of Amendment No 335, 'new or improved races' , and I feel it is indeed more appropriate to use 'or' rather than 'and' , because the human race could not really be subsumed under 'new and improved races' .
Alright, 'new or improved' . Are there any objections to that oral amendment?
(Parliament accepted the oral amendment) Amendment No 320:
Mr President, as regards 320, I can go along with the proposed addition concerning quality as regards nutrition. I cannot however accept the deletions contained in this amendment. If those who tabled the amendment agree, I can accept the addition to the text.
Do the Greens accept the oral amendment as an addition?
(The Group of the Greens/European Free Alliance accepted the oral amendment)
(Parliament adopted the legislative resolution)
Report (A5-0355/2001) by Gérard Caudron, on behalf of the Committee on Industry, External Trade, Research and Energy, on the proposal for a Council decision concerning the multiannual framework programme 2002-2006 of the European Atomic Energy Community (EURATOM) for research and training activities aimed at contributing towards the creation of the European Research Area (COM(2001) 94 - C5-0171/2001 - 2001/0054(CNS)).
(Parliament adopted the legislative resolution)
President. That concludes the vote.
Report Meijer (A5-0364/2001):
Mr President, we have approved the new regulation on action by Member States in the liberalisation of public transport services by rail, road and inland waterway, in order that this may be consolidated as a new single European market. And, with regard to this, our Parliamentary Group of the Greens/European Free Alliance has tabled various amendments aimed at preserving aspects relating to the environment and sustainability in the transportation market, such as the rational use of energy and the fulfilment of standards on the control of emissions which contaminate the atmosphere, greenhouse gases, noise, etc, as well as giving priority to alternative forms of transport which make a better contribution to the much hoped-for reduction in traffic congestion.
We have argued for the need to defend the quality of transport services, whether these be run by public or private companies, and we have stated that social conditions with regard to the health and safety of employees in these companies should be closely linked to the quality of services offered. We also think that liberalisation should not lead to an abandonment of the idea that passenger transportation is a social instrument and which supports the weakest groups in society, such as schoolchildren, trainees, pensioners and those living with some kind of disability, all of whom should continue to be protected through restrictions on ticket prices.
Ticket prices should be standardised in order to facilitate the integration and interoperability of different transportation methods, including cross-border transportation, where timetables and service networks also need to be coordinated.
Transport should be cheap and available throughout all regions, and should also guarantee a service to less populated and less prosperous areas at moderate prices.
Finally, it is not acceptable to liberalise urban, suburban and regional transportation whilst remaining, as some governments are, opposed to the liberalisation of state transportation, as for example the passenger railways. Although it should be controlled, this market should be open to free competition throughout the EU.
Mr President, I express my personal satisfaction, as a Member and as the representative of the Pensioners' Party, for the approval of amendment 130 in this document, which regulates public service in transport by rail, road and inland waterway throughout Europe. Amendment 130 was tabled by the Group of the European United Left/Nordic Green Left, whom I thank for tabling it, and voted on before the oral amendment, which, like the Greens' amendment, sought to extend the possibility of granting free travel on public transport to pensioners.
I therefore thank all the Members who voted for it, particularly the European Members of the Northern League - Mr Gobbo, Mr Borghezio, Mr Speroni - and of course above all the Members of the Group of the European United Left/Nordic Green Left who tabled the amendment that has been voted on, and also all those, notably including the socialists, who voted for it.
. (FR) We consider this draft regulation to be a real threat to the urban public passenger transport service in that it abolishes the freedom to manage our territorial communities. Calling this fundamental principle into question in many Member States, possibly even going as far as constitutional recognition, is detrimental to free choice and, more importantly, to the free organisation of local public services, thus affecting service itself.
However, we can only agree with the exclusion of long-distance rail services due to the exclusive rights without compensation that apply to them.
We also approve all the amendments aiming to preserve the social clause.
However, for reasons of safety and coherent management, which would be jeopardised by the division of the lines, we consider the inclusion of local rail services within the scope of the regulation to be unacceptable.
That is why we propose that this text, which is neither acceptable nor desirable for the continuity of the local public passenger transport service, be rejected.
. (FR) For ages, governments all over Europe have been closing rail services to the benefit of private companies throughout the road transport sector, leading to the tragic accidents in the Mont Blanc and Saint-Gothard tunnels and the tremendous human and social cost of all, more 'normal' , accidents.
Today, the road networks are at saturation point, so some private investors are turning to rail in order to make new profits there, aided and abetted by both the European authorities and national governments.
Neither users nor the general population can expect to benefit from the privatisation of public services. Nor will workers in the sector, who are denouncing and fighting privatisation and its devastating effects on employment and working conditions.
It is true that the rapporteur is concerned about the damage done by unbridled liberalisation and suggests the possibility of opposition by local communities. However, he is nonetheless among those who see privatisation as a fait accompli and the dismantling of public services as inevitable, and who are only trying to regulate the process somewhat.
As we are in favour of the development of public transport both on international routes and in regional and local networks, we do not want to support the dismantling of public services directly or indirectly, since this dismantling, even if it is regulated, is detrimental to users and to workers in the sector, and constitutes a severe social decline.
That is why we have not voted for this report, and we would say once more that public services everywhere must be designed and implemented to respond to the needs of the user, not to make money for private companies.
This report seeks to improve the Commission' s proposal, which, despite its name, effectively seeks to privatise passenger transport. Although important proposals have been approved, and we voted for them, the fact is that the introduction of competition may jeopardise established rights for users, such as travel passes, and for staff, something that has not been sufficiently safeguarded in this report and will certainly be even less so in Commission and Council practice. Thus, even greater obstacles to user mobility may be created, although certain proposals approved by Parliament along different lines are to be welcomed. Furthermore, there is no proper guarantee of coordination between the various means of transport, and adequate answers are not given to those users located in less profitable areas: private companies may consider them unprofitable and then cancel services there.
Lastly, the vote against the legislative resolution is also justified on account of our fears regarding the implementation of the Commission' s position and the consequences for staff and users, which may jeopardise a quality, low-price service. It should also be noted that, although the Commission is backing the privatisation of transport services, part of these services will continue to be supported by public money, which is unacceptable.
The proposal clearly states that its aim is to develop competition in the field of transport provision. Contrary to what it states in several places, everything shows that within the framework of so-called 'regulated' competition, the results of opening up the market have not been positive, and nor has the efficiency of services improved. Quite the opposite.
The overall process of liberalisation runs counter to improving the service for passengers, to improving working conditions, to respect for the environment, traffic safety and a regional planning policy that is not imposed by market restrictions.
We are stating our opposition to any liberalisation of transport, and our support for maintaining the status of transport as a public service, and for cooperation between public companies at European level. We are against any State aid being allocated to private operators who are not, moreover, prepared to make the necessary investment in infrastructures.
What is more, we are in favour of the immediate re-nationalisation of all the private railway lines and networks in Europe and in favour of the re-nationalisation/municipalisation of urban and local transport. The underlying problem is that it is impossible to compromise with market logic. When it is applied, it is to the detriment of another logic, that of public service, which explains why we have voted against this report.
Report Jarzembowski (A5-0354/2001):
Mr President, open access to the port services market and equal opportunities in this field are not only appropriate but also a requirement of the Treaties on which the European Union is founded. Regulation and control are needed in this particular field to ensure that no State provides financial assistance to its ports, since this is a serious threat to free competition between Community ports.
However, there are certain aspects which should not be exclusively regulated by the EU. Member States and their constitutional bodies with competencies in this field should maintain their capacity to include their own specific standards for the invitation to tender for contracts for supply of port services and for the protection of workers affected.
Additionally, pilotage, mooring and the handling of cargo, including stowage and trans-shipment, since they are compulsory services, should not be included in the Community Directive liberalising port services, but their regulation should remain under the control of the Member States and their port authorities, for reasons of the safety of maritime traffic.
In an airport, there would be chaos if there were more than one company providing air traffic control. In a port, there should only be one authority for pilotage and one for mooring, for the same reason.
As you know, Mr President, I was born in Genoa and lived in Genoa until I was 21. I admired the port of Genoa every morning when I looked out over the city, since I lived in a very well-known district up high, from where I could enjoy precisely this beautiful view over the port of Genoa, which is nonetheless a very busy port, like so many in the European Union. Well, in this document, which regulates the organisation of the port, port services and safety, I would like to have found greater commitment and greater financial involvement by the European Union so that all the ports in Europe without distinction, northern European ports and Mediterranean ports, could be financially supported just as our competitors in South Korea do with the shipyards in their country. We, too, should help our ports and our shipping.
Opening up port services to competition, at least in the way proposed by the Commission, will have a number of serious, adverse repercussions:
a) on the quality of port services and the standards applied, because they will have to compete and will recruit unskilled staff;
b) on working conditions and the employment prospects of port workers, thereby jeopardising their health and safety, curtailing their vocational training and undermining their skills;
c) on the safety of transport by sea and the environment, due to the generally lower standard of services provided.
Although the Committee on Transport's motion represents an improvement, with the amendments adopted, it is still thinking along the same lines as the Commission and has even reduced the scope for public-sector controls, which is why I voted against it.
The generally-worded title of the Community directive before us conceals an important step towards the privatisation of ports, especially the services which they provide, such as pilotage, towing and docking ships, loading and unloading and storing goods and moving passengers. The aim is not to improve the port services provided; it is to sell off yet another publicly owned sector to big business and hand a complete infrastructure over to the private monopolies so that they can make use of and profit from it. The unavoidable consequences will be a reversal in labour relations and rights and a tragic drop in safety standards for workers, for passengers on board ships and in the services provided.
We want to stress from the outset that we are opposed and completely reject both the directive and the Jarzembowski report. We refuse to be party to a line of thinking that accepts privatisation as inevitable and endeavours to rescue a few individual services. On the contrary, we steadfastly support the argument for public port services and ports whose operations are integrated into an overall development plan which develops the potential of each country, supports the economy and employment and guarantees the safety of human life in port and at sea. These are highly sensitive issues for Greece, with its large number of island complexes and its sovereignty in the Aegean, a sensitive area from the economic, social and national security standpoints. We would also point out that multipurpose ports such as Piraeus, which support and serve the shipbuilding and repair industry, can only do their job efficiently if they remain in the public sector.
This endeavour is more than infuriating or provocative. It is an attempt to intervene in the operational unit itself, that is, the port, and to prohibit it from doing what any enterprise does, that is, from operating as a single entity. It breaks up and imposes internal competition between services provided by the same service provider. At the same time, the directive talks about prerequisites for 'public services' but leaves them at the mercy of the private sector.
The Communist Party of Greece is fighting, alongside the workers, for uniform, 100% public-sector port services, so that they are able to operate, develop and connect with other sectors of the economy. If we want properly operating ports, safety, coordination and development, we need to support a single, vertically-integrated service, with each activity helping and supporting the other. Otherwise, the smooth and efficient operation of the sector will be at risk, any attempt at coordination will be doomed to failure and safety will be thrown to the winds because it will be subject to the laws of profit and competition and will have to rely upon the goodwill of the enterprises.
That is why we voted against the Jarzembowski report.
The draft report presented to us is unacceptable in its current form.
First, because it provides a confused response to the fundamental questions of competition between European ports and financial transparency in the allocation of grants to these ports. But also, and in particular, because the indiscriminate liberalisation of all port services constitutes a dangerous threat to safety, the environment and employment.
To safety, because opening up to competition highly specialised services such as piloting, requiring specific skills adapted to each port, carries the potential risk of seriously jeopardising the safety conditions in which these professions are exercised. To the environment, because liberalisation does not allow it to be taken into consideration sufficiently. On these two points, the report and the directive contradict the 'maritime safety' and environmental risk reduction reinforcement policy launched by the European Union following the Erika disaster.
Lastly, such liberalisation poses a threat to employment, because opening up port services to competition, in particular those employing the most staff, such as freight handling, carries the risk of plunging the European ports into a dangerous downward spiral with regard to social benefits. This tendency would be unsustainable in areas that are often vulnerable or in labour market areas that are already severely affected by industrial restructuring.
I cannot, therefore, approve all the provisions that would lead to port services being opened up to competition with no compensation or safeguards. That is why I voted for all the amendments aiming to exclude port services such as piloting, mooring and freight handling from the scope of the liberalisation proposed by the directive. As these amendments have not been adopted, I voted against the report.
. (FR) First of all, I would like to thank both our rapporteur for the Committee on Regional Policy, Transport and Tourism, Mr Georg Jarzembowski, and the Committee as a whole for the high quality of their work.
I have several reasons for voting against this report.
To me, voting against this report means first of all rejecting the liberalisation of intra-port services, that is to say going against the obligatory privatisation of handling and mooring services.
As piloting is the only intra-port service to have been recognised as an obligatory public service and as an activity requiring great care with regard to safety, it is the only intra-port service that will continue to be controlled by the Member States, and that will, therefore, be excluded from the scope of the directive.
I simply cannot comprehend, however, that mooring service providers, who provide an internationally recognised service of general interest by providing indispensable assistance both with regard to prevention in the field of environmental protection and in implementing the best possible level of safety, will from now on be subject to competition.
To me, voting against this report also means rejecting liberalisation between ports, that is to say, rejecting competition between ports, competition which can only have disastrous and harmful effects, with regard to both the quality of services rendered and the working conditions themselves. Voting against this report therefore means arguing for increased cooperation between ports, recognising that ports are a full and complete factor in regional planning and that as such, they must not be subjected to competition that could lead to their eradication.
These, in short, are the two main reasons that have led me not to deliver a final vote in favour of this report.
. (FR) This proposal to liberalise port services is of immediate concern to us due to its potential practical consequences. We feel it is completely inappropriate to seek to open up all port services to competition regardless of their type, given that some of them, due to their specific obligations, are of a public service nature.
Apart from national differences regarding the very concept of public service as applied to port services, optimum safety must be ensured in all Member States. They alone can define and control this by means of public service tasks, professional qualifications, restrictions or the definition of their activities. The economic logic in favour of users must never take priority over safety in the widest meaning of the word: personal, environmental or material.
Therefore, we consider that this proposal must exclude all services that are of a public service nature according to the standards of each Member State, be they piloting, mooring or other services. This is not the case, so we are voting against this text.
. (PT) Our vote reflects our position on a deeply controversial report, which has not been accepted by any sector of port services. As we know, the Commission proposal seeks to open up major areas concerned with port safety to competition and does not guarantee workers' rights. Although the report itself contains some positive references, it retains negative aspects that give some backing to the Commission' s position. For countries like Portugal, this proposal could have highly detrimental effects on a sector that has already been affected by other, equally detrimental measures, and we have therefore voted against it.
. (FR) Having attacked public rail transport, Mr Jarzembowski, the rapporteur, is now attacking port services. The logic behind this, which is still the same, is a direct result of the process of liberalising telecommunications, transport, energy and postal services. This involves placing the organising bodies, infrastructures and professionals carrying out public service tasks, often in a public context, under the yoke of the market.
Three hundred European Union ports and all port services such as freight handling, piloting, towage, mooring, embarkation and disembarkation services would be affected by this directive.
However, a recent opinion poll confirmed by the success of the European dockers' strike of 6 November shows that these proposals meet with the mass rejection of port service workers. The long amendment war that took place within the Committee on Regional Policy, Transport and Tourism may have meant for now that competition will no longer be within ports but between them, but these results are not satisfactory. Moreover, because we demand that public service obligations regarding safety, regularity, continuity, quality, price and harmonisation with the system that is most favourable in terms of social protection for port workers and respect for the environment, be fulfilled, we have rejected the Jarzembowski report.
. The majority of British ports are well run and prosper because private operators have taken over from cash-strapped local authorities and are running the ports as successful businesses. The proposed European Commission directive to increase competition in port services in the EU threatens to reverse this.
It would leave British ports vulnerable to takeovers similar to the takeover of various electricity firms by Electricité de France.
It would impose unnecessary bureaucracy on an already highly competitive and successful UK ports market.
It would threaten the independent, commercially based and subsidy free nature of British ports.
I would like to see private operators exempted from the scope of this directive.
. (FR) Mooring services are a general interest service as recognised by the judgment of the Court of Luxembourg of 18 June 1998.
Within this context, the port authority may require mooring services to handle any safety problems with no obligation for remuneration.
Mooring services provide all ships with the same quality of service, due to an extremely extensive knowledge of the port in which the service is provided.
The permanent nature of the service, the professional qualifications of the workers, their knowledge of the specific local features and the essential role played by mooring services in port and maritime safety make this activity an essential determining factor in environmental protection. The deterioration of the merchant fleet as a whole and the increasing over-use of frequently faulty boats and equipment show the extent of the essential role to be played by mooring service providers in years to come, due to their technical skills and wide knowledge of their place of work.
Mooring services, like piloting, must therefore be excluded from the European directive, and that is why the group of the Greens has voted in favour of Amendments No 66 and 67 of this report.
), in writing. (NL) Mr President, the introduction of the port package has clearly given European port policy a new lease of life. The report on market access to port services has caused a great stir in the European Parliament, not least because the European Commission proposal predominantly deals with competition within ports. The wish from the EP, dating back to 1997, to reach a Regulation on competition among ports has been completely overlooked. In this connection, a request has been made for clear rules on financial transparency and State aid in the port sector.
The Dutch People' s Party for Freedom and Democracy (VVD) within the ELDR Group wants to guarantee more transparency for government funding and has asked the European Commission to present a proposal to this effect prior to the entry into force of the present directive. Otherwise, we would start to question the directive' s added value for European ports and their users.
Opinions in my group are divided as to which services should fall within the scope of the directive and which should not. The VVD backs the rapporteur where he wants to limit the directive to the technical-nautical services. However, in our view, pilotage services should be included in the directive. Cargo handling services are by their very nature land-based and do not belong in this directive. Furthermore, port authorities and users are required to make relatively sizeable investments in infrastructure and superstructure. The tendering of the cargo handling aspect will mainly lead to red tape. This administrative burden is not proportionate to the result and creates uncertainty within investing authorities. It also creates an obstruction for urban planning authorities of the local councils, to which most ports in the Netherlands still belong. The VVD is against including the cargo handling services in this directive.
. (FR) I would like to congratulate the rapporteur on his work on this highly sensitive dossier. Unusually, the division here has not been political but national, and the compromise brokered is generally positive.
This directive was necessary because port services must be opened up to competition and European ports require European legislation on port services.
If competition is encouraged, it is essential that it be organised by an appropriate framework. However, account must be taken of the specific nature of each activity. I am thinking of piloting and mooring services in particular, since these, for safety reasons, must continue to be governed by the port authorities.
This method of management works very well in France and even if these activities are open to competition in other European countries, I am in favour of their current exclusion from the scope of the directive. These are port services of general interest. If these services are kept within the scope of the directive, the concept of port authority loses all meaning.
On the other hand, I approve of the liberalisation of freight handling, since this is a commercial service and opening it up to competition should be synonymous with increased employment.
Lastly, I have supported the provisions in favour of greater transparency in financial relations between ports and Member States. In the name of legal certainty and fair competition between European ports, it must be possible to subject grants paid by national authorities to detailed inspections.
Report Berenguer Fuster (A5-0359/2001):
Mr President, I voted for the regulation of insurance mediation. I take the opportunity to hope that the European Union will also soon regulate the mediation of public insurance. 'What is public insurance?' you will ask, Mr President. Naturally it means social security and sickness benefit. In this area too, citizens have the right to be properly informed about what the public sector offers them for their future lives as pensioners, and how much they must pay now, as workers, in order to have a pension tomorrow.
Moreover, the information service for workers and pensioners about their right to a pension should be regulated throughout Europe, to enhance it in every possible way.
Cross-border insurance mediation will increase consumers' options to choose between various insurance providers. The directive proposal we have in front of us now allows insurance intermediaries to operate also in other Member States. When making choices between various providers, EU citizens must nevertheless be confident that we, as European legislators, guarantee consumer protection by making sure that persons practising insurance mediation are highly qualified.
The report on the insurance mediation directive, which we in the Committee on Economic and Monetary Affairs have been working on, is generally satisfactory. We ensure that insurance intermediaries have the necessary professional competence, liability insurance or other equivalent insurance as well as adequate financial capacity. Any insurance intermediary must also be a person of good repute, who has not been made bankrupt.
Simultaneously, however, we must ensure that EC regulations do not cause any unnecessary bureaucracy. Our committee has made several amendments, which according to the opinion of expert advisors clearly make the directive more sensible and give Member States the option to make decisions in consideration of national circumstances. We have achieved compromises, which the majority of Member States in the Council seem to be inclined to support.
It is important not to apply the directive to any persons whose principal professional activity is other than insurance mediation. By this I mean in particular, travel agencies, who also offer their customers travel insurance as part of a travel package. They make the customer' s life considerably easier and in Finland, for example, they are under the supervision of the authorities. In connection with travel insurance accident insurance is also often sold, which include provision for compensations in the event of death. It has been very beneficial to specify that these are not life insurances referred to in this directive.
It would also have been more beneficial not to apply the directive to intermediaries, who work under the responsibility of their insurance company, or for whose activities the company is responsible on the basis of international legislation and for whom the company also provides appropriate training. As it unfortunately has been impossible to allow part-time agents, who act under the responsibility of their company, to be totally excluded from the directive, it nevertheless is good to relax the registration liability in the way our committee has proposed.
The relationship of Amendment Nos 14 to Amendment Nos 13 and 6 remains unclear, because Amendment No 14 allows for example travel and animal insurances to be totally excluded from the directive, while in other sections intermediaries providing those insurances are excluded from registration liability only.
If further amendments are still allowed, I would like to propose that Amendment Nos 18 and 22 be removed. Insurance mediation by banks is no different from the rest of the mediation activity, and would not need regulation of its own.
Report Caudron (A5-0376/2001):
Mr President, what is this subsidiarity that is talked about so much in the European Union? Subsidiarity, you tell me, Mr President, means that one should act at a European level when that gives the greatest advantage and the greatest benefit to all the citizens of Europe. So how should we carry out scientific research in Europe? With fifteen different projects from fifteen different States, which tomorrow will be fifteen plus the twelve that are joining, which makes twenty-seven, or would it not be better to have a single research fund? Is it better to make a single decision on how to spend the money of all twenty-seven European Union Member States, the 15 current ones plus the 12 candidate countries, or to leave twenty-seven different chapters of the budget? We should decide to have a single European research fund.
Mr President, I voted against the report, as some of the outcomes of the vote are incompatible with my own ethical and moral views. Furthermore, I cannot understand why only marginal approaches exist for research in agriculture and forestry even though it is vital, for the future of agriculture and forestry, to set the necessary research priorities in this area in particular.
. (FR) This report is completely in line with the policy of the European institutions, where it emphasises aid to employers under the pretext of research and where it aims to strengthen the link between research and private interests, even if it sometimes cloaks this link in ecological or regionalist attire, according to fashion.
Nor is this report free of concessions to certain obscurantist ideas, whether religious or otherwise. As for the budget for the Sixth Framework Programme, this penalises, in financial terms, research units whose work has been judged not to be a priority as it has little potential for profitable use by the private sector in the short or medium term.
The only reason we have voted in favour of this report is that we do not want to prejudice certain research strands supported by the report, which are seeking to make scientific, medical or technological progress, and nor do we want to risk depriving researchers in the public sector of the funding they need.
We have also adopted all the amendments that could represent progress in relation to the current situation.
. (PT) Despite the efforts of the rapporteur and most of the members of the Committee on Industry, External Trade, Research and Energy, there is no guarantee that there will be no discrimination against countries and regions whose business structure does not have the economic ability to take part in programmes aiming at the rapid transfer of knowledge in technological innovation, even though there may be scientific resources.
Thus the efforts to ensure cohesion enshrined in the Treaty will not be enough to combat the loss of competitiveness that this will entail. The assumption behind the aims of the Lisbon strategy was full employment and exclusion, and not the opposite. Without being able to share in knowledge and take part in programmes, the less favoured regions will be left a long way from economic and social convergence.
. (FR) I voted in favour of this report.
I am a long-time supporter of research work at European level. I am also pleased by Parliament' s stated desire to create and develop this interdisciplinary Community area.
In France, in particular, we are seeing a worrying drop in the number of researchers. As a result of disappointing national policies, the most talented researchers often go abroad and only too rarely return. The measure included in this report on the mobility of researchers and assistance with returning home will also, I hope, help to compensate for the shortcomings of some governments.
Stimulating research also means ensuring an independent training policy based on existing competences at European level.
Although the task of the legislator may be to provide a framework for research, there is a risk that this will be too restricted. A Europe of discovery must also be fostered and work on biotechnologies, which represent the future, should be encouraged. Similarly, the fundamental European research at the heart of the competitiveness of our industries and the substantial work undertaken by small and medium-sized enterprises and industries, whose input we know to be necessary to discovery and innovation, must also be supported.
Research also affects the everyday life of all Europeans and priority areas, such as food safety, the fight against the major serious diseases and improving public health, show the desire to associate research and wellbeing.
I am also pleased to note the support that is proposed for the development of research into childhood illnesses, a field in which national policies have often failed. That is why I call on the Commission to publish proposals on paediatric medicines.
Research and development are of crucial importance if Europe is to become a continent characterised by economic growth and sound welfare. International competition, especially from the United States, increases the need for new and intensified research efforts. In its proposal in connection with the Sixth Framework Programme, the Commission has identified several important problems and research areas which Europe needs to concentrate on. Obviously, it is important that Europe' s researchers cooperate and that research efforts are coordinated to some degree. It is also very important that we should not only make it easier for researchers to travel but also facilitate the distribution of research results.
What worries us is that the framework programme involves a very considerable centralisation of research. Major resources are being invested in a small number of selected areas. Research is thus being directed in an unfortunate way because the Member States' own research routes will be governed by the Commission' s priorities. For small countries with limited research budgets, the EU is thus in danger of becoming one of the main bodies that funds research, something which would give rise to an unfortunate degree of centralisation.
As liberals, we applaud the principle of independent research. From the point of view of efficiency, independent research has shown itself to be far superior to politically directed research. In the long run, societies which provide researchers with large room for manoeuvre when it comes to choosing subjects and methods achieve better results than societies in which the politicians determine the direction to be taken by research. The principle of the independent pursuit of knowledge has, for centuries, strongly characterised research in Europe. Universities and other institutions of higher learning have an important role to play in cooperating with industry and the public sector, but their most important task must not become that of taking orders from the latter.
We believe that the Sixth Framework Programme would give rise to undue centralisation of independent research. We have therefore chosen to abstain from voting on the Caudron report.
- (FR) As a member of the Committee on Industry, External Trade, Research and Energy and of the Temporary Committee on Human Genetics ( 'Bioethics' ), I have attached particular importance to this report, in its two main aspects:
the conditions for support granted to research in Europe, and
the ethical framework within which the European Parliament plans to conduct it.
As the amendments show, the essence of the debate concerned the part relating to 'ethics' applied to biotechnologies.
Insofar as the majority of votes approved the instrumentalisation of humans by authorising the use of human embryos, in this case conceived within the context of the treatment of infertility by in vitro fertilisation, to the detriment of the promotion of human dignity and integrity, I consider that the ethical framework adopted by a majority at first reading gives a negative tone to the report as a whole, including the technical provisions.
In conclusion, despite good technical provisions, the supposedly 'ethical' provisions mar the report as a whole by failing to respect human life.
- (PT) Therapeutic cloning, which opens up new opportunities for the treatment of certain diseases, entails the destruction of embryos and, although it has been more researched (and is therefore more accessible) than other techniques, it is not the only one and is certainly not ideal.
It would therefore be a mistake if legislators were so eager to give the green light to this technique that they gave up their obligation to pass robust legislation that would last for many years, which, in a field that is evolving so rapidly, is even more necessary. They should send the message to scientists and industry that they should choose to develop other techniques, some of which are as yet poorly developed and very costly, such as the use of adult cells, but where there is still plenty of room for research. We must not give up the fight to find techniques that have the advantages of human embryo work but without its ethical drawbacks.
Furthermore, the creation of embryos by transferring cell nuclei would facilitate cloning for reproductive purposes, which is generally considered to be aberrant.
Thus, at a legal level, I support the Europe-wide ban on the cloning of human embryos for both therapeutic and reproductive purposes. There should, however, be two exceptions to this ban: supernumerary embryos and the 64 available cell lines.
Nevertheless, with regard to research funding, and especially in the context of the Sixth Framework Programme (the subject of the Caudron report), I believe priority should be given to the Community funding of research projects that provide for the use of adult stem cells for therapeutic purposes.
Mr Caudron' s report adopts a position on the frameworks within which we should conduct research in Europe, financed by Community funds through the Sixth Framework Programme, and on the priorities we should be adopting.
As a Christian Democrat, I believe that we need ethical frameworks in society. These ethical frameworks must also exist where research is concerned. The most fundamental of these aspects is respect for human dignity. However worthy the objective may be, it does not justify our using people as a means to an end.
Research using embryo stem cells is ethically very controversial and, moreover, prohibited in four of the Member States. That is not the case when it comes to the use of adult stem cells. It is therefore my view that priority ought to be given to research using adult stem cells, while embryo stem cell research, which is deeply controversial from an ethical point of view, must not be allocated funds from the framework programme. Within the framework of the subsidiarity principle, that does not mean that national governments cannot choose to support the research.
Funds from the framework programme are, despite everything, limited. We are forced to prioritise. Support ought not, therefore, to be given to research which is ethically so controversial and is, moreover, clearly contrary to the legislation of several Member States. I have therefore chosen to support Amendment 334, to which I myself subscribed, where it says, in paragraph 4, that research using embryo stem cells must not be financed by Community funds, because the Member States disagree on this issue.
Various Dutch fellow MEPs have made statements in the media to the effect that the Liberal Group refuses to prescribe ethical limits for scientific research. Our voting behaviour has proved that this is nonsense.
First of all, adopted Amendment No 41 has a liberal pedigree. It demands that both during the implementation of the programme and for the results, the ethical basic principles, such as protection of human dignity, data and privacy are adhered to. Additionally, with regard to stem cell research, the guidelines drawn up by the ESF ethical committee must be observed.
Furthermore, our group wanted to adopt Amendment No 22 of the Committee on Industry, External Trade, Research and Energy, which prevents funding being channelled into research activity aiming at human cloning for reproductive purposes, the creation of embryos for research purposes and eugenic modifications in the genetic heritage.
Unfortunately, the restrictive text of Amendment No 322 has been adopted in which therapeutic cloning has been ruled out. We regret this, precisely because therapeutic cloning offers genuine opportunities for patients suffering from Alzheimer' s, Parkinson' s, AIDS or diabetes. We have therefore abstained from the final vote.
Report Caudron (A5-0355/2001):
Mr President, I was very young, I must have been ten or eleven, when someone gave me a beautifully illustrated Walt Disney book. Its title was 'Our friend the atom' , and it was illustrated in that marvellous way that Walt Disney used to illustrate his universally famous works, as we might call them. I was fascinated by that science book, which was so well explained to a young person like me. Since then I have been in favour of nuclear energy and so I have voted for this document, especially because it promotes study and research into the nuclear sector in Europe, which, in my view, we should increase further.
Mr President, I view the expiry of the Euratom Treaty as an opportunity for Europe to phase out nuclear energy. Yet today's vote on the Euratom programme has endorsed follow-up funding for nuclear research. This is set out in Amendment No 12, for example, which provides funding for research into the safety of existing reactors (with priority for reactors in the candidate countries), as well as reactors of the new generation. In other words, it safeguards future nuclear power plants. Yet research should be targeting non-nuclear energies, especially renewable energies, in order to make a contribution to the progressive phasing-out of nuclear energy in Europe. This is why we rejected not only Amendment No 12 but also the entire Euratom programme in today's vote.
. I warmly welcome this report by Gerard Caudron, which recommends changes in the allocation of spending to the Commission's proposal for the EUR 16 bn research budget. It is high time that the programme's health research agenda was broadened to include more common diseases: most people have had contact, close or otherwise, with diseases such as cancer, degenerative diseases and cardiovascular diseases. By allocating money to research these illnesses, the EU would be seen to be working for real causes that affect real people's lives. The ethical, legal and social aspects of research issues are increasingly important, if not as important as actual research. Therefore, by calling for the funding in these areas, the committee is showing an awareness of the importance of these modern-day issues.
The call to allocate money to the information society demonstrates a real commitment to substantiate the Union's stated ambitions laid out at the Lisbon so-called dot-com summit, to make the EU one of the most competitive and dynamic economies in the world. There is no other option: if the EU wants to become a credible global player in the new economy and the information society, substantive amounts of money should be invested in this domain as soon as possible.
Finally, the allocation of money for research should always be informed by a consideration for the environment. By funding research into renewable energies, this report shows itself to be balanced and environmentally sound.
That concludes the explanations of vote.
(The sitting was suspended at 1.51 p.m. and resumed at 3 p.m.)
Madam President, during this afternoon' s vote, there was unfortunately some confusion with regard to the Jarzembowski report. The view adopted by my group was that if cargo handling was not included in the directive, we would vote against it. We thought that that was the case, but that appeared not so. Hence the confusion. It was our group' s intention at the end, during the final vote, to vote in favour and not against, as we did, and I should like to have this minuted.
Mr Sterckx, we gladly note your group' s wishes.
International situation
The next item is the Council and Commission statements on the international situation.
Mrs Durant, President-in-Office of the Council, now has the floor.
Madam President, ladies and gentlemen, as you know, since the attacks on 11 September the international situation has entered a serious crisis. The purpose of my statement is to update you on the crisis and inform you of the initiatives that the Council has taken and will take further. I will therefore concentrate on the question of Afghanistan, which lies at the heart of the current crisis, after which I will also discuss the situation in the Middle East.
With regard to Afghanistan, when the Council found itself faced with an emergency situation it reacted with determination and clarity. At its meetings of 21 September and 19 October, the European Council defined the framework of the European Union's action, which comprises two main elements. The first is solidarity with the United States and support for the actions taken as part of its legitimate defence and in compliance with UN Security Council Resolution 1368, on the understanding that these actions must be targeted and endeavour to spare the civilian population. The second is to contribute to the anti-terrorist coalition formed under the aegis of the United Nations. In late September, the troika visited Pakistan, Iran, Saudi Arabia, Syria and Egypt, where it had in fact met the Arab League leaders. Recently, it visited countries in Central Asia. The EU-Russia Summit of 3 October and the European Conference of 20 October were an opportunity to discuss the action to be taken at international level. The November meeting of the General Assembly will offer a further opportunity to reinforce this coalition.
In concrete terms, the European Union's strategy towards Afghanistan follows five broad lines: attaching priority to emergency humanitarian aid, the central role of the UN, the quest for a just and lasting internal political settlement, the importance of a reconstruction plan for the country and, lastly, the need to give the stabilisation plan a regional dimension. It should be noted that the General Affairs Council of 17 October in Luxembourg and the informal summit of 19 October in Ghent clearly approved these five strategy lines.
With regard to emergency humanitarian aid, to date we have mobilised some EUR 320 million to deal with the crisis of the refugees and displaced people and with the effects of the famine. The main difficulty is access to the people in need, which requires full cooperation from Afghanistan's neighbouring states. The presidency has taken various steps to that end. With regard to the release and distribution of the aid, there is close cooperation between the Member States' cooperation agencies, ECHO and the various international humanitarian organisations, such as the HCR, the World Food Programme, the ICRC and the many NGOs.
The second strategy line is the central role of the UN. The European Union recognises the United Nations as the sole body with the international legitimacy to seek an internal political solution. The United Nations will also have a determining role to play in the implementation of a reconstruction plan for the country. The European Union therefore supports the UN Secretary-General and his representative for Afghanistan in their efforts. It is also most interested in the plan that has just been submitted by Mr Brahimi, the UN Secretary-General's Special Representative. The Council is coordinating its efforts with a view to deciding how best it can contribute to the implementation of this plan.
On the question of an internal political settlement, the European Union believes it is important for the future Afghan authorities to be elected by the Afghans, for them to be representative of the ethnic groups on the ground and for them to respect and promote human rights, humanitarian rights and the rule of law in general; finally, they must refuse to cooperate in any way with terrorism and maintain harmonious relations with neighbouring states, thereby contributing to general stabilisation. For the time being, the European Union prefers not to openly advocate any one solution over another, leaving this to the Special Representative of the UN Secretary-General and to the Afghans themselves.
Regarding the reconstruction plan, in the light of internal political developments in Afghanistan, the European Union believes it is urgently necessary to draw up a reconstruction plan for the country. It wishes to be involved, together with many other actors, including the donor countries and international organisations. It also believes that this will be a long-term undertaking that will require a long-term commitment by those participating in the plan.
With regard to regional strategy, the European Union believes there can be no lasting peace in Afghanistan unless a regional approach is taken. In other words, Afghanistan's neighbours, together with certain other powers in the region, must be convinced that peace in Afghanistan will also be to their advantage. Legitimate account must also be taken of these states' security concerns, so as to avoid any further repetition of the foreign interference that has so often undermined Afghanistan and fuelled its internal conflicts.
The European Union regards the following countries and international organisations as having an essential role to play in any regional strategy with regard to the Afghan question: Pakistan, Iran, India, Uzbekistan, Tajikistan, Turkmenistan, China, Russia and the Organisation of the Islamic Conference.
Obviously we cannot discuss the latest developments. Events have speeded up over the last few days with the capture of Mazar-I-Sharif and Kabul. These events show that the Taliban regime and the terrorist networks are gradually losing control of Afghanistan. They represent another step towards achieving the international coalition's objectives, namely to root out the terrorist networks.
During these crucial hours for Afghanistan's future, Mr Verhofstadt, the President-in-Office of the European Council, reiterated the Council's position yesterday, namely that there will be no stability in Afghanistan until a government can be established that is stable, legitimate, democratic and representative of all ethnic groups. This government will also have to adhere fully to the principles of human rights.
He also pointed out that the United Nations must play a key role in helping the Afghans to form a government. The European Union intends to support the United Nations' plans to that end and strongly urges the Northern Alliance to contribute unreservedly to these efforts. Moreover, the EU is prepared to help Afghanistan draw up and implement a vast reconstruction plan, a vital guarantee of a return to peace. This project in no way affects the priority given to emergency humanitarian aid, which the Afghan people now need more urgently than ever.
Finally, the President-in-Office of the European Council stressed the regional dimension of the Afghan issue. While the Afghans must, of course, themselves decide who will govern in the future, at the same time, all the other countries in the region will have to feel reassured by this new Afghan government. It is with this in mind that the President of the European Council, accompanied by the President of the Commission, will be visiting India and Pakistan on 23 and 24 November.
With regard to the Middle East, the European Union continues to be deeply concerned by the situation there. The violence and lack of trust between the different parties have prevented a resumption of the political dialogue that should begin with the implementation of the Tenet plan and the Mitchell report recommendations and should conclude with a just and lasting solution to the conflict, based on UN Security Council Resolutions 242 and 338 and the principles set out in Madrid and Oslo.
As part of its strategy of relay diplomacy, the European Union, whether in the form of representatives of the Member States or of the Council, is always present on the ground. Thanks largely to the activities of Mr Solana, the High Representative, Mr Moratinos, the Special Envoy, and several European ministers, after many false starts, the Peres-Arafat meeting finally took place on 26 September. Unfortunately, the Israelis and the Palestinians did not succeed in this renewed attempt to call a ceasefire.
The Euromed Conference held in Brussels on 5 and 6 November was an opportunity for a wide-ranging exchange of views on the question of the stability and security of the Mediterranean region. It allowed the participants, amongst other things, to take a further step towards resuming a high-level dialogue that could, eventually, restore the trust that would be needed before negotiations on the final status could resume.
The President of the European Council and the President-in-Office of the Council will be heading for the Middle East again this week. They will be accompanied by the President of the Commission and by Mr Solana, the High Representative, whose important role is acknowledged by all the parties involved. This mission, which comes under the mandate the informal Council of Ghent entrusted to the Belgian Presidency, will offer an opportunity to remind the parties, once again, of the European Union's clear position on the goals the final negotiations must seek to achieve. These are, for the Palestinians, the constitution of a viable and democratic State and an end to the occupation of their territory; for the Israelis, the right to live in peace and security within internationally recognised borders.
The European Union will also point out that the quest for a global and lasting peace in the region means taking due account of the Israeli-Syrian and Israeli-Lebanese aspects of the conflict, which must be resolved on the basis of the same principles.
To conclude, as you can see, up to this point the European Union has not stinted its efforts to seek a rapprochement between the various points of view in the Middle East and it will continue along this track for as long as is necessary. Furthermore, the European Union continues to keep a very close watch over the development of the situation in Afghanistan and throughout the Central Asian region. As a member of the anti-terrorist coalition, it will continue its action to combat all forms of support for international terrorism.
Madam President, Mrs Durant, ladies and gentlemen, as you know the situation in Afghanistan is changing very quickly. Every hour brings its fresh share of dramatic news. The military strategy against the Taliban has proved successful. Yet it is important to emphasise that despite the encouraging developments of recent days, the task is far from completed. The military campaign has not yet achieved all its objectives and we have always made it clear that we regard humanitarian and diplomatic issues as vitally important.
In the light of what has happened, we will have to redouble our efforts in this regard. Moreover, even greater efforts will have to be made to establish a broad-based government for the Afghan people. As Mrs Durant emphasised, we strongly support the process conducted by the United Nations, under the aegis of Ambassador Brahimi. Furthermore, we must exploit the new military situation and intensify our humanitarian efforts. The Commission is playing an active role on both these fronts. Last week, Commissioner Patten met Mr Wolfensohn, President of the World Bank, and this week he has held talks with Ambassador Brahimi in New York.
The Commission will cooperate closely with the World Bank and the other parties involved with a view to evaluating the needs and contributing to the reconstruction work in Afghanistan. The Commission does not propose to speculate at this moment on the exact amounts of money involved. First of all the international community will have to assess urgent needs and, in consultation with the Afghan people, define exactly what is needed. Meanwhile, we are trying to ensure that the EUR 52 million in aid allocated under the ECHO programme for 2001 and the EUR 22.5 million earmarked in 2001 for displaced persons will indeed reach those who need it. In addition, thanks to the World Food Programme, we are now providing EUR 23.5 million in food aid, that is, about 36 300 tonnes, and we are granting the NGOs EUR 4.5 million for supplying the population with food, seeds and tools, that is, a total of EUR 100 million in aid this year. Furthermore, we have already decided, at the very least, to maintain these levels in 2002.
As you know, the Commission has spared no effort since the events of 11 September. As you also know, in the space of a few days we presented new measures to combat terrorism in Europe and, in particular, proposed a common definition of acts of terrorism, a European arrest warrant to replace the cumbersome extradition system now in force between the Member States, more stringent rules on money laundering and, lastly, legislative provisions to ensure that the assets of an individual or an organisation can be quickly frozen throughout Europe as soon as they are identified as a potential source of finance for terrorism. Moreover, the Commission hastened to take measures to improve aviation security, ranging from access to the cockpit to luggage checks. At the same time, the European ministers jointly decided that the Member States should try to protect the airlines from the worst consequences of 11 September, for instance, by giving them insurance cover against acts of terrorism, something the commercial insurance companies were no longer offering, while avoiding a war of subsidies, which would distort competition.
The European Union is also distributing massive humanitarian aid both within and outside Afghanistan. The Union and its Member States have already mobilised EUR 310 million to alleviate the sufferings of the Afghan people. This effort, which only the United States has surpassed, has largely gone unheeded, but it has already saved lives. Furthermore, the ECHO humanitarian aid office has been remarkably diligent in acting on its undertakings.
Under the aegis of President Romano Prodi, the Commission is also involved in crucial diplomatic efforts; Mrs Durant has already described Mr Prodi's itinerary over the coming days and weeks. This clearly shows that Europeans want to take a balanced, international diplomatic approach. As you know, in the days immediately after the attacks, Mr Chris Patten, accompanied by Mr Louis Michel, the Belgian Foreign Minister representing the Belgian Presidency of the EU Council, and Mr Solana, travelled to Pakistan, Iran, Egypt, Saudi Arabia and Syria. Wherever they went, the message they heard was the same: mankind as a whole must unite in the fight against terrorism. They discussed the need for closer cooperation within the region. The Union has already taken an important trade decision by improving the access of Pakistani exports to Europe and we hope we will soon be able to conclude a free-trade agreement with the six Gulf Cooperation Council states. Furthermore, we will be putting forward proposals on the conclusion of a trade and cooperation agreement with Iran. We will also play our full part in the efforts to relaunch the peace process in the Middle East, not only by giving financial support to the Palestinian Authority, which is beset by enormous difficulties, but also by trying to ensure the implementation of the Mitchell report that the European Union co-signed. As Mrs Durant pointed out, this week Mr Peres and Mr Arafat both attended the Euro-Mediterranean Conference held in Brussels.
As you can see, the European Union is pursuing a common foreign policy, but this is not a single policy. Each country, each institution, draws on its own assets and pools its own resources for the sake of the common cause. The action the individual Member States decide to take underpins the common effort, and vice versa. The fact that the Member States take independent measures, especially in times of crisis, is not a sign of failure on the part of the Union. It illustrates the very nature of the Union.
In conclusion, let me tell you, on behalf of the Commission, that we are all aware that the events of 11 September have changed the parameters and we have recognised that the attacks on New York and Washington were attacks not only on the United States but also on every free and open society. The threat is a common threat, which is why it needs a concerted response. The European Union, and the European Commission in particular, are making their full contribution to this common objective and we intend to continue along these lines.
Madam President, Madam President-in-Office of the Council, Commissioner, ladies and gentlemen, the day before yesterday, an aeroplane crashed over New York, and once again, we all held our breath because we were afraid that it was another terrorist attack. Thankfully, it was not an act of terrorism, although it was a truly horrific incident. However, Monday's fears show that terrorism is affecting our lives and that we cannot simply continue with 'business as usual' . We must therefore make it clear that we regard terrorism as an enormous challenge, an intellectual, political, economic and, indeed, a military challenge. I welcome your comments, Madam President-in-Office of the Council. They tie in precisely with the keywords which I have written in my notes: we must dismantle the terrorist networks. This is the task now being undertaken in Afghanistan. We have all seen the pictures, which show the joy on people's faces in Kabul but also the dead bodies, obviously the victims of massacres. We therefore appeal to the Northern Alliance, which was led by Ahmed Shah Massoud, a responsible leader whom we welcomed here in April, to conduct itself in Afghanistan and in Kabul in a way which demonstrates that it is a good representative, also for human dignity and a better future for this suffering country.
What we now need, and I agree with the President-in-Office of the Council on this point, is action from the United Nations. I welcome the fact that our American friends are involving the United Nations in this way. However, what we also need, and the European Union must play a key role here, is an alliance, a coalition for the reconstruction of Afghanistan. We must not repeat the mistake of the 1980s and 1990s, when we left Afghanistan to fend for itself. We must give Afghanistan our help.
The European Union's role throughout this conflict, Madam President-in-Office of the Council, has been rather pathetic. Of course, the military issues are primarily national issues. We are not yet at the point where we, Europeans, can genuinely take on a joint role. However, I am extremely embarrassed by the conduct of some of the European Union countries over recent weeks. First of all, there was a tripartite meeting during the informal summit in Ghent, and then there was the meeting in London. I must say that I found this embarrassing. We do not have any self-appointed chiefs within the European Union; we have a European Union with a Council Presidency and a Commission. In London, the representatives, even the President-in-Office of the Council, invited themselves, and I found that especially embarrassing. Great Britain, France, Italy, Spain, Germany, the Netherlands and the Belgian Presidency attended the meeting in London; Greece, Portugal, Austria, Finland, Sweden, Luxembourg, Ireland and Denmark did not. I would have expected the Belgian Presidency, which I hold in high esteem, especially the Prime Minister Guy Verhofstadt, to protest about this meeting, as it should have been the presidency's task to invite Member States to a meeting of this kind instead of having to request an invitation to go to London. I hope that different procedures will be adopted in future and that this kind of division within the European Union will not happen again.
Of course, we have to learn from our mistakes. I hope that we will learn from these mistakes as well. From our group's point of view, it is essential that we act jointly, not only at the level of intergovernmental cooperation. We want joint action from Europe, and we expect resolute and courageous action from the Council Presidency in this context too. We will support the Council Presidency if it responds in this way, and we will also support the Commission. Mr Busquin, I call upon the Commission, its President and all its members: please make Europe's voice heard! The Commission must get involved; it must state its opinion, and it must not simply accept what we have witnessed in recent weeks and months. We have a chance if we take this resolute stance, and I can say on behalf of our group that we will be resolute in our support for the Council Presidency and the Commission if the shared interests of the European Union are stated clearly. We call on you to take this action. If you do so, you can be sure of our support.
Madam President, Madam President-in-Office of the Council, Commissioner, ladies and gentlemen, little more than two months after the attacks of 11 September, we have all understood, including the United States, that, in order to confront global terrorism, we need to create a policy with many dimensions: military, security, intelligence, humanitarian, I would add cultural, and others. And we need a common will: that of the coalition, whose framework or basis is the United Nations.
The news over recent days confirms that hope is beginning to come to Afghanistan, and we must state one thing very clearly: the primary victims and hostages of the aggressive fundamentalism of terrorism have been the Afghans, and particularly, the Afghan women, because it is they who have suffered most from this situation. This is demonstrated by the television pictures we are seeing of women, and men, but particularly women, who can now move around with their faces exposed. That is my first point.
We now have the obligation, through the United Nations, to seek a political solution to the Afghan situation, firstly, and to the whole complex problem of Central Asia. The European Union must continue to cooperate in terms of humanitarian aid and cooperate with the UNHCR in order to deal with the problem of the refugees and displaced persons, and also so that, under the auspices of the United Nations, there is a plan for stability and future democracy in Afghanistan.
Secondly, we must continue to intensify our action, so that the European Union can respond to terrorism. Police cooperation is improving. Just yesterday, eleven people from Bin Laden' s network in Spain were arrested in my country, and this is happening every day in other countries of the Union. In general, we are guaranteeing the rights of people who want to fight our democratic and pluralist system, and this is to our credit, but it causes problems. And in Parliament we are trying to move ahead quickly, together with the Commission, to create a common anti-terrorist policy. We must continue in that vein.
Thirdly, we note that we lack the capacity to act jointly in a military sense. Up to a point, we have compensated for that lack by means of other policies, but that does not justify this vacuum in the security and defence policy. Rather than looking back to see who was at the meeting in Ghent, or, bringing to mind that old film, 'Guess who' s coming to dinner' , working out who was in London and who was not, what the European Parliament has to say to the Council and the Commission is that we want the security and defence policy to be included in the Treaties.
I will take this opportunity to say to the Commissioner that my group, and, I believe, the whole of Parliament, hopes that the Commission, using its powers as guardian of the Treaties, and also its powers of initiative, will take a clear approach in relation to Laeken and the Convention by raising these issues. We will support them in that and, in this way, we will be able to overcome the current situation: updating our security and defence policy, updating the Petersberg tasks and stating it jointly. That must be our response.
I would like to make a final comment, Madam President, on an absolutely essential point which we were able to raise in the Euro-Mediterranean forum, which followed the forum held by the Council, where we were able to speak with our colleagues, parliamentarians from both sides of the Mediterranean. We heard voices - Arab, Israeli and European - agreeing that we have to continue working, and the European Union is playing a central role for the first time, in order to create an Israeli State with secure borders together with a Palestinian State which also has secure borders. This is the only possible basis for a stable solution in the Middle East.
We, in Parliament, must therefore decisively support the work of our representatives, both here and in the Middle East.
Madam President, the war in Afghanistan is clearly now producing military dividends, as has been seen in the past 48 hours in the extraordinary scale and speed of the collapse of the Taliban, although they still remain potentially very powerful in large parts of the country and the terrorists they have been succouring remain hidden from view.
However there are aspects of the war and not just the terrorist aspect which have been kept hidden and one group I should like to mention - to which, Madam President, you paid tribute on Monday - is the journalists who paid the ultimate price to tell us the story. We know so little about modern war and we are so excluded by the powers-that-be that without the commitment and professionalism of journalists we would know nothing. We need to reiterate that debt of gratitude.
What we know from the comparative success in Mazar-i-Sharif and now in Kabul, and even reports of the front line extending to Kandahar, is that new challenges are presenting themselves. The international coalition - particularly the United States and not least its President - has assumed that the Northern Alliance is in some ways biddable, that it will do certain things and not others. So we were told with some certainty that it would not take Kabul. But it is there. It seems to me that it is not quite so biddable as many in the coalition suggested or hoped. It makes all the more urgent the diplomatic initiative to generate respect for the rule of law and a stable governmental process, even if not yet a stable government. It becomes more urgent because new freedoms are emerging even as I speak, as we can see in the television pictures from Kabul. But we also hear of new fears, because Afghanistan has a brutal history and the brutality was not just the work of the Taliban. So there is a great need for urgency.
The second challenge is the humanitarian one, which preceded the war but has been compounded by it. Now that there is a larger swathe of territory not subject to Taliban control, we must visibly and urgently assess what needs to be done and be present on the ground. Our support for the humanitarian effort needs to be translated into practical action. The Commissioner spoke of extraordinary amounts of money, which I think he said were largely unrecognised. Unfortunately Europe's contribution is often unremarked in these situations, and we have to have a visible presence on the ground and show our solidarity, not just in the military campaign but also in the humanitarian effort.
I have two final comments. One concerns the Middle East. I salute the quiet but effective diplomacy of Mr Solana and his colleagues, the Belgian Presidency, the Commission and others, because, while America has been looking in another direction, we have managed to de-escalate the worst of the tensions, a necessary prelude to the Mitchell process which is the path to a viable peace.
Colleagues have referred to the European security and defence policy. My group is strongly in favour of it and welcomed the moves in that direction. We thought that was what ESDP was, until we discovered recently at Downing Street that it is European security and dining policy.
Madam President, I should like to hear your comments on the European security and dining policy, which runs counter to the concept of a European security and defence policy that is for all and not just for some.
Madam President, Madam President-in-Office of the Council, Commissioner, I shall confine my contribution to Afghanistan. It is extremely difficult to question the military course of affairs because the situation is so extremely fluid. I should nevertheless like to ask one question in this connection, namely with regard to an element which, in my view, will remain high-priority for the foreseeable future. It concerns the idea of sending a UN peace-keeping force to Kabul to ensure that the situation there does not get out of hand. Has the Council discussed in any way or at any time the fact that European countries, or the Union perhaps as a whole, would make a contribution to the UN peace-keeping force, or does the Council hold the view that it would be best if this UN peace-keeping force were to comprise representatives from Muslim countries only? In other words, is future involvement by the EU provided for in this UN peace-keeping force?
I should now like to turn to the humanitarian aspect. It is clear that there are still many needs and it is also evident that the invasion of large parts of Afghanistan by the Northern Alliance enhances the prospect of granting this aid. Does the Commission know whether at the moment, or over the next few days, all aid which the Commission wishes to grant is being delivered promptly and adequately, or are there still obstacles? If so, what are they?
Finally, I should like to touch upon the political and diplomatic dimension. My group fears that the politicians will be trampled underfoot by the military. The fact of the matter is that the military conquests have preceded the political ones. My group is concerned that finding a political solution could be frustrated or perhaps even made impossible if the Northern Alliance continues to advance southwards. I know that the European Union and the EU Member States, alongside UN representative Mr Brahimi, are involved in finding what you refer to as a stable government. What is the EU' s specific involvement at the moment, and in the next few days, in finding this political solution which, in my view, takes priority over anything else? This might well be higher on the list of priorities than a military solution. If no political solution is found, any military invasion could well be in vain.
I should like to finish off with a comment on London. I am not so much concerned about the fact that countries that make military contributions, and that want to discuss this, meet in London. What does worry me is the fact that the agenda of London also featured the Middle East policy. I would ask you, among others, Madam President-in-Office of the Council, whether Middle East policy is drafted in London or in Brussels.
Mrs Durant, Commissioner Busquin, let us not disguise our pleasure at once again hearing the sound of music on the streets of the Afghan capital and a woman's voice broadcasting on Radio Kabul. It does us all good to read the sense of liberation on the faces of the Afghans and the rout of some of the most obscurantist and cruel oppressors the world has seen.
Let us however, without further ado, take a good look at all the aspects of the situation today, to make sure that our hopes are not soon overshadowed by a new nightmare.
Firstly, the fighting is, alas, not yet at an end. The Taliban have regrouped in southern Afghanistan and near the border with Pakistan, where they will go to any lengths to try to save, at whatever price, the remnants of their power and capacity to inflict harm. It would be a disaster if they managed to gain support for their deadly cause from Pashtun groupings, who might feel rejected by the new leaders of Afghanistan.
As for the various rival factions that make up the Northern Alliance, we must beware of idealising them. The way women are treated in some of the provinces under its control gives real cause for concern. Furthermore, its past conduct, only five years ago, and the disturbing information we have received from Mazar-i-Sharif unfortunately suggest that there is a risk that sooner or later they will embark on a bloody settling of scores in the reconquered territories.
Experience shows that what were once effective aids to military action can turn into serious obstacles to a political solution. From the outset, the political issue has been the determining factor.
Secondly, we must look at the distress of the Afghan people, exhausted by five years of terror, months of drought and misery, followed by five weeks of intensive bombing. The UN estimates that seven and a half million people are at risk of famine in this devastated country. In fact, Mr Lakhdar Brahimi, the UN Special Representative, has repeatedly called for a rapid end to the war for this very reason.
What the country does need, however, is emergency aid and development aid on a large scale. For let us not forget that international opinion was mobilised specifically in order to neutralise the terrorist networks, to cut off the sources, mainly financial, that feed them and also to destroy the social and political breeding ground on which they thrive. To date, we have certainly not achieved this just and ambitious aim and any failure to find a political solution to the Afghan problem would only take us further from attaining it.
This explains the role that an international player such as the European Union, and particularly the UN, must fulfil through its Member States, as well as within the framework of our relations with the American leaders and with the countries of the region. This will enable a political solution to be found that comes from all sectors of Afghan society and from Afghanis who, until now have been the chief victims of the Taliban, must now be among the agents of change. It is high time this martyred population was offered stability, dignity and peace.
Madam President, there is a taboo word that I have not heard mentioned in this hour of debate and which I do not hear in the negotiation meetings held in Rome or Peshawar, in Islamabad or New York. It is a taboo which I, or rather we, intend to confront: women' s participation, the substantial participation of women in the provisional government of Afghanistan.
The United Nations Secretary General hopes for an ethnically balanced transitional government. The Council, in the person of Mrs Durant, has told us she hopes for a fair and lasting composition. But what justice are we talking about? What balance are we talking about? Millions of Afghan women have not only been the primary victims but have also been the major architects of non-violent opposition all these years throughout the world. You know them: they are the women from Negar and RAWA; they have been here in the European Parliament; they were the ones who ran the country before the Taliban. They made up 40 per cent of the medical staff, 50 per cent of the teachers, 70 per cent of the administration, while the men were off making war. Yet around the negotiating table I only see men with beards, some longer, some shorter, but I have not seen any of those fantastic women we have met any more.
Well, I know very well that I will be greeted with smiles and grins everywhere. I know very well how I felt when faced by those smiles in ' 97 and ' 98, when this Parliament and the Commission were, to my knowledge, the only institutions that supported the campaign 'A flower for the women of Kabul' in 1997. This courage of ours - of yours, ladies and gentlemen - I believe should continue. Now, enough of the gossip, the discrimination, the exclamations of 'women, poor things' ! No, enough of that! We want Afghan women to take on conspicuous political responsibility in the reconstruction of their country in the transitional government.
I know this will not be enough; I know public opinion needs to be mobilised. Therefore on 24 November we are promoting a day of fasting throughout the world, a world satyagraha, precisely so that women can at last form a part of this provisional government.
I hope this proposal of ours will not be received with the usual derision. Often, those who concern themselves seriously with human rights have much greater vision, application and objectivity than those who always believe they know it all and think that the world today can go on simply with the traditional Realpolitik. Things are not like that. The human side, people are the architects of their futures. What future can there be, however, without half of the population? Therefore: 24 November, world satyagraha day, so that women can form part of this provisional government.
Madam President, last April, when we received Commander Ahmad Shah Massoud in this Chamber, he told us that the fall of the Taliban regime was inevitable given that the Pakistani government would find itself unable to provide it with any political and, in particular, military aid. All that Massoud asked of the international community and the European Union was to exercise effective diplomatic pressure on Pakistan to stop it from interfering in any way in the domestic affairs of Afghanistan. He was counting on his awareness of the Afghan people's exasperation with the Taliban when he predicted that it would rebel, including in the largely Pashtun southern territories. He assured us that he had set up an Alliance network throughout the country that would guarantee the establishment of a broad-based government of national unity. The speed of events over the past 48 hours has surprised only those of our learned experts who, without ever having been on the ground, professed that the anti-Taliban Alliance was made up only of a bunch of warlords who were just as barbaric as the Taliban themselves, and even more dangerous because inspired only by a hunger for power that would inevitably trigger new quarrels among themselves.
Echoing the anxiety shown in Islamabad, these same experts, totally certain they are right, are still spreading the word via the media that the Northern Alliance represents only a very small percentage of the opinion of the Afghan people, who are supposedly still attached to the peace that only the Taliban have managed to bring them. The jubilant popular demonstrations in Kabul, the rebellion now underway in Kandahar itself, the signs of the return of thousands of refugees suffice to show that these prophets of doom were misled. The Members of this Chamber who had the intelligence to listen to Massoud will certainly rejoice.
Yes, the situation remains politically fragile. It is up to the international community, and within it the European Union, to help establish this united government, which the former king, Zahir Shah, is willing to support.
Yes, we must also give the Afghan people all the material aid it needs to recover from a disastrous humanitarian situation, in which, as Mr Wurtz said, we fear for the survival of 1.5 million Afghans who are at risk of famine and for the health of more than 6 million who are now at risk of serious malnutrition. We hoped that the Council and the Commission would be prepared to give undertakings along these lines without delay. I thank the President-in-Office of the Council and the Commissioner for confirming this.
Madam President, Afghanistan is currently going through a time of uncertainty that will prove crucial for the future. The end of the Taliban dictatorship opens the door to a process of democratic reconstruction, which, however, is still far from a foregone conclusion. We will probably see Islamist guerrilla warfare on the Algerian model, against which massive bombing is pointless and will have to be halted.
The European Union must adopt a strong and clear stance for, as Mrs Emma Bonino and Mr Francis Wurtz said, Afghan women must not be sacrificed in the process of political reconstruction. The participation of women is the key to the lasting reconstruction of Afghanistan. They will have to be present as from the first negotiations and will have to participate in a new government as from the first day. That is the only solution that can guarantee the protection and respect for the rights of women and all human rights. The European Union could not endorse a proposed government that did not take account of this crucial dimension. The integration of women is also a first step towards democracy. Unfortunately, this democracy cannot accommodate warlords who have proved guilty of repeated human rights abuses, a wide range of acts of violence and who, whatever side they are on, are more concerned with defending their ethnic group than with the future of their country. We must put an end to the reign of impunity. The Afghans must be represented by a mixed, democratic government that represents all the ethnic groups and respects human rights.
Madam President, recent events have demonstrated to the world that the military strategy being pursued by the American government in Afghanistan is working. The removal of the Taliban from power in Afghanistan is a legitimate objective. The Taliban is harbouring Osama bin Laden, an international terrorist who has committed heinous acts of terror, not only this year, but in recent years too. Harbouring terrorists is a crime in itself.
The fall of key strategic cities in Afghanistan this week will certainly help in the process of eroding the power of the Taliban. But much work remains to be done if the Taliban are to be defeated in the near future. They are a military force to be reckoned with and they have extensive military experience. I hope that the Taliban regime can be defeated and replaced by a broader alliance of political groupings in Afghanistan. This is not going to be an easy task, but it must be vigorously pursued as a military option.
Under UN Resolution 1373 it is incumbent on us all to ensure that those involved in perpetrating such vile acts of terrorism in America last September are brought to justice. We too must prevent further terrorist attacks, and this can only be achieved if the international community continues to work closely together.
One issue which clearly needs to be addressed in the context of the war in Afghanistan relates to the humanitarian needs of the Afghan people. The international community, under the auspices of the United Nations and through the European Union, must bring forward a visible and viable strategy to guarantee that humanitarian supplies are delivered to the Afghan people. A visible humanitarian strategy must be an absolute priority if the Afghan people are going to be able to live through a very cold winter. There must be a safe and consistent delivery of humanitarian aid to those in need. This can only be carried out with the involvement of the international community and key non-governmental organisations.
In time the United Nations and the European Union should be given positive roles as new political structures develop in Afghanistan. We must all play our part in guaranteeing that international terrorism is defeated. Clearly, a multi-faceted approach is needed if we are to guarantee that the roots of international terrorism are tackled head-on.
In conclusion, it is very important that we reiterate the message that the war against terrorism is not a battle against Islam. There are millions of Muslims living within the Union who are fully integrated within our societies and who contribute positively to the development of the European Union. The European Union as a political entity is a friend, and will always be a friend, to the Muslim people. We must reaffirm this message at every opportunity.
Madam President, ladies and gentlemen, I think it has been shown that the strategy pursued in Afghanistan by the coalition against terrorism is the right one. It has also been shown that this is not merely a matter of hunting down terrorists, but also liberating a nation from a government which is far from popular among its own people. This has been shown quite clearly, and I think we should say so in all frankness in order to make it clear in this way that we have nothing against an Islamic people; on the contrary, we want to work with it to build a future in freedom.
Of course, this also means, and this is borne out by Afghanistan's history, that we should work together with its own government and respect its decisions, and that it is not our task to involve ourselves in the details. I think this is also extremely important if the task of creating a government of reconciliation in Afghanistan is to be mastered successfully.
Here, the European Union must take an active role with its conflict prevention and civilian crisis management capacities and help organise the reconstruction of the country on this basis, as long as this is what the parties involved want.
In more general terms, the events of recent weeks have shown that in the areas where the European Union functions effectively, it can make a significant contribution. I do not believe that the coalition against terrorism would have operated as effectively in the Middle East without the European Union and the visits by its troika.
On the other hand, we must acknowledge that in the military field, where we are particularly weak, we have continued to rely heavily on bilateralism and directed solutions. I think it is clear that in all areas of security and defence policy, we must move more resolutely towards a community approach. It must become clear that even the larger Member States, which think they still have a role to play, actually had no influence on all the strategies which have been enforced. We must therefore accept that we will only have a role to play if we act jointly, if we achieve our common goal of establishing a 60 000-strong rapid deployment force by 2003, and if we underpin our conflict prevention and crisis management capacities credibly with this third component.
I also think that this must, to a substantial extent, be discussed in the light of Laeken and in the context of the post-Nice process. Time and again, when we are active in the foreign policy field, we see the extent to which our inadequate structures prevent us from bringing our full weight to bear. I am thinking in particular of the frequent organisational chaos in the Balkans and the competition not only between Solana and Patten but also between the parallel structures which were established and which, as experience has shown, work against and not with each other. These structures must be rationalised, perhaps in the hands of the Commission with their own legitimation via the Council.
In my view, these are the lessons we have learned from the last two months, and we should call on the governments in our countries to respond appropriately. I believe it is necessary, in the interests of the future viability of our nations, to cultivate this community method to a greater extent in future in the field of foreign and security policy too.
Madam President, Madam President-in-Office of the Council, Commissioner, I hope you will forgive me if I go over my speaking time by half a minute. Since Mr McMillan-Scott is not here, we could possibly steal half a minute of his time.
First of all, I should like to say that, unfortunately, the objective of the fight against international terrorism has not been achieved with the fall of Kabul nor will it be by a possible fall of Kandahar soon. We must, of course, focus on many other criteria. Of major importance are, naturally, the tracking down of terrorist cells in, inter alia, Europe, the freezing of financial sources of international terrorism and the whole discussion, also in our society, around the question as to what groups are, in fact, active in our society and how we can call a halt to their activities.
In my view, a large number of conditions must also be created in Afghanistan in order to be able to remove this kind of breeding ground for international terrorism. A multi-ethnic government is logical, but we must also manage to find a special solution for Kabul, of course. Peace must be established with the countries around Afghanistan to ensure that an area of stability and peace is created. The refugees must be able to return home and a massive amount of money must be invested in the reconstruction of Afghanistan. Finally, we must ensure that a government is put in place that respects human rights. That is a total package.
The causes can be found indirectly in the Middle East. Although that is not the case, that argument is being used by Bin Laden. I therefore believe that the Middle East peace process needs an extra boost and I also wonder whether the time has come to do this now. I would direct this question to the President-in-Office of the Council, if she happens to be listening. I would especially ask you whether you, together with the Commission, could not ensure that a UN resolution on a Palestinian state could now be laid down at long last? Has the time not come for pushing for breakthroughs on this score, as we did years ago with Israel? I also wonder whether an evaluation is not needed of the role of Saudi-Arabia in the funding of all possible institutions in western Europe which one would be right to question? The position of Syria has already been mentioned. As our President has already pointed out, I also believe it is useful and necessary to help the young Assad to play the far more positive role which we had all expected of him, but which, through all kinds of circumstances, he was unable to fulfil. As, however, Syria plays a crucial role, a great deal more needs to be done there.
If we as the EU want to play a part, also in the peace process as a whole, we must be careful what action we undertake, for example, in connection with the arms sales or the supply of goods for dual use to Iran. Israel is monitoring the proceedings with great concern, and I believe that these kinds of signals are of the utmost importance.
Finally, nearly everyone has already said it, and I am not about to repeat it, but it is unacceptable for the European Union to continue to send out a disintegrated picture. We must show a united front and act at Community level in terms of external, peace and security policy. If we still fail to get the message, how can we then expect to play a role on the world stage? I therefore make a dramatic appeal, also to the presidency, to make huge strides forward on this score.
Madam President, I am very glad we are holding this debate today, at a moment when the situation in Afghan is changing by the hour and, I hope, for the better.
I know that Europe has two obligations towards Afghanistan. Together with the UN, we must press for a political settlement of the conflict, aimed, as Guy Verhofstadt said, at the establishment of a stable, legitimate and democratic government that is very broadly representative of all the ethnic groups and abides by the principles of human rights.
Yet I believe we also have a second duty towards Afghanistan, an urgent duty. We know that the humanitarian situation in Afghanistan is a tragedy. It is the result of the combined effect of a war that has been devastating this country for 23 years and the drought that has plagued it for the past three years. We know that seven million people were dependent on humanitarian aid even before the military operations began. We also know that up to 100 000 children may die this winter unless adequate supplies reach them in the coming weeks. That is why we call on Europe to take urgent, large-scale measures in face of this humanitarian tragedy.
In the framework of what we hope will become a process of permanent consultation between the European Union, the United States, Afghanistan's neighbouring states, the specialist UN agencies and the NGOs working in Afghanistan, we call, as you, Madam President, have also done on several occasions, for the creation of safe humanitarian corridors through which emergency food aid and shelter for the displaced Afghans can be brought in. This is not only an urgent requirement; it is quite simply the duty of the peoples of the European Union, whom we represent here.
Madam President, I will reply or, at least, try to give some kind of reply to the comments made during this debate, which is all the more interesting because it is being held at a moment when we have very high hopes while at the same time having little idea of what the outcome will be.
Let me first take you back to the famous meeting in London that several of you mentioned and remind you that this meeting was certainly not arranged at the presidency's initiative. The presidency is responsible for inviting and chairing the meetings of the Fifteen. The Ghent meeting, by contrast, was convened for military reasons or, in other words, those who wished to meet in Ghent cited military reasons. In regard to the London meeting, let me also point out that the presidency was invited to that meeting but as I said, the meeting was not held at its initiative. Once he had been invited, Mr Verhofstadt, the President of the European Council, naturally contacted his various colleagues immediately to ascertain their individual positions. He was strongly encouraged to go to London and at the COREPER meeting the following day, he immediately undertook to report back on everything that would be said in London and chose to be accompanied by Mr Solana, since he felt that these issues were indeed most important and related to security.
So these are a few facts about the context of this meeting in London. Allow me to repeat that the European Union obviously plays a diplomatic and political role but also a humanitarian one - and I am saying this not just by the way but as a definite statement. I declared in my introductory statement, as Mr Busquin also declared on behalf of the Commission, that we attach great importance to humanitarian questions, not only at the level of words or financial resources, but also and above all at the level of deeds. We are making sure that we take action here. You may be certain that the presidency of the Council and the Commission are determined to make very concrete, specific and urgent progress in terms of responding to the situation and endeavouring to do so very visibly. It is indeed important, over and above the action to be taken, for people to know and see that the European Union wants to play and will play a role in this respect.
I agree with Mr Poettering that Europe must speak with one voice. I can assure you that the Presidency of the Council has done its utmost to ensure this, in particular at the London meeting. It was a meeting we did not convene but prior to which the presidency was asked to consult the other Member States and to attend together with Mr Solana.
That is what I have to say on London, Ghent and these matters.
In reply to Mr Lagendijk's question about, amongst other things, the United Nations force and the post-Taliban regime, the Council has not yet discussed the participation of the European Union as such in a United Nations force and has not, therefore, determined its position at this stage. Therefore I cannot give it. Conversely, regarding the stabilisation of the post-Taliban regime, I think that will necessarily require consultation with the countries of the region under the aegis of the United Nations and therefore of the Security Council.
Since we are discussing this post-Taliban regime, which we all hope will be stable, multi-ethnic and democratic, while also knowing that the road will be a difficult one, let me put particular emphasis on a question which I and the Presidency of the Council feel very strongly about, namely the gender question. We must indeed aim at a representation and a government that are more democratic, stable, etc. But we must also take the gender question into consideration. Neither I nor the Presidency of the Council would find it comprehensible if Afghan women, who were the first victims of the Taliban regime and who suffered a great many deprivations, especially of their rights, while taking on huge responsibilities, were excluded from the formation of this government and its future activities.
Lastly, I think nearly all the speakers pointed out that we very much need to adopt a more integrated European stance on common security. We need to act as a community. The Belgian Presidency is convinced of this and I really hope this question will be on the agenda of the Laeken Summit. Recent events have made it abundantly clear that we have to move forward together, in a more harmonious manner and as a community.
These are the replies I wanted to make to this debate, which, I believe, has highlighted some extremely useful and important principles for the days, weeks and months ahead.
Madam President, I just wanted to make three clarifications. As Mrs Durant pointed out, the question of humanitarian aid is of course paramount. As many speakers have also shown, it is a priority at a time when winter is approaching and the people are in danger.
I can only confirm our resolve to release the funds that have been allocated. Let me repeat that the amount for 2001 is EUR 100 million, channelled via the World Food Organisation and the non-governmental organisations. This being said, if we agree about the creation of safety corridors, I think it is then up to us to ensure, via the ECHO instrument, that the aid is delivered as effectively as possible. That, at least, is the Commission's resolve. I can only confirm it.
Similarly, the Commission, in consultation with the international community and the Afghan people, including, of course, Afghan women, is assessing the reconstruction needs, as indeed it also did in Serbia, where that process was regarded as a model of speed and efficiency.
Finally, at diplomatic level, Mr Prodi and Mr Patten, in particular, are quite ready to respond to the requests the Presidency of the European Union will no doubt be making to them in the next few days.
Thank you, Mr Busquin.
The debate is closed.
Negotiations within the framework of the Biological and Toxin Weapons Convention following the recent anthrax attacks
The next item is the statements by the Council and the Commission on the negotiations within the framework of the Biological and Toxin Weapons Convention following the recent anthrax attacks.
Mrs Durant has the floor on behalf of the Council.
Mr President, ladies and gentlemen, I wish to speak about the negotiations on the Biological and Toxin Weapons Convention.
The attacks of 11 September have only strengthened our conviction that multilateral instruments for disarmament and non-proliferation are more crucial than ever. Everything possible must be done to prevent terrorist organisations and their members having access to more powerful means with which to carry out their criminal activities.
The fight against biological weapons must, in this context, be pursued at a more sustained pace, particularly given the threat of potential bioterrorist attacks. The Biological and Toxin Weapons Convention is a crucial instrument in this process. The European Union and its Member States have committed themselves to ensuring that this convention is universally observed.
The European Union will be launching, with regard to the Fifth Review Conference on the Biological and Toxin Weapons Convention that will take place in Geneva from 19 November to 7 December 2001, a new call to those States that have not yet signed up to the Convention banning biological and toxin weapons, to ratify this as soon as possible. Strengthening this Convention is, furthermore, one of the Union' s priorities in the field of disarmament. The Council, therefore, attaches the greatest importance to concluding the negotiations that have taken place in Geneva, within the ad hoc group, on a legally binding protocol establishing an effective system that will ensure compliance with the Biological and Toxin Weapons Convention.
In its conclusions of 11 June 2001, the Council of the European Union once again confirmed its commitment to contribute to the drawing up of a protocol containing a raft of practical measures that it had defined in its common position of 17 May 1999, as essential to the implementation of an effective instrument. In this regard, the Union regrets the fact that the special group has not managed to fulfil its mandate, which is to conclude these negotiations on a legally binding protocol before the opening of the Fifth Review Conference. The Union has, in fact, expressed its disappointment at the United States' refusal to accept the synthesis text presented by the chairman of the special group. The Council is, therefore, maintaining its position. The threat biological weapons pose requires an appropriate multilateral response. The Council will continue to emphasise the importance it attaches to the work that must lead to a legally binding instrument and, in particular, to maintaining the special group.
The Union has noted the statement by the United States, according to which that country supports all multilateral mechanisms currently in force for the control, non-proliferation and monitoring of arms exports and has also noted their alternative proposals, which the Union is still studying. We have already discussed them with the United States and will continue to do so in the context of preparations for the Review Conference. The Union reserves the right to also formulate its own proposals.
Lastly, the Union hopes that the gains made in the negotiations are preserved and that the Review Conference is able to take decisions that offer prospects for a rapid renewal of negotiations within the multilateral framework of the Convention, with the participation of all States involved.
Mr President, Minister, ladies and gentlemen, I do not have a great deal to add to what Mrs Durant has just said. I simply wish to confirm that the European Union has, for its part, always been strongly in favour of the compromise text, convinced that it is as important as the agreements on the non-proliferation of weapons, provided that these are accompanied by effective verification measures.
The Union is convinced that sending a negative signal on progress with international commitments on the non-proliferation of weapons would generally be damaging to world security.
As has been said, the compromise has not been accepted. It is, therefore, unlikely that a resolution will be produced before 19 November, but regular contacts are being maintained between the United States and the European Union on this matter. The United States take the view, furthermore, that the events of 11 September and those that have followed do not change their position on the verification protocol drawn up by the ad-hoc group.
On the other hand, for its part, the European Union maintains that this compromise text would have enabled a major breakthrough to be made at a particularly critical moment. The Union also takes the view that the dynamic of discussions in the ad-hoc group must be preserved, even if the form and the procedure have to be adapted to circumstances.
The United States is in the process of drafting new proposals for protection measures against the risk of a biological attack, insisting on the need to defend itself against the risk of terrorism. The European Union considers that some of the United States' proposals are to be welcomed. Nevertheless, it also wishes to add others that are intended to improve the Convention and to encourage the development in the longer term of an instrument that is truly binding under law, but that is the very nub of the problem.
The Union will also be proposing a mechanism that will enable us to pursue regular dialogue on the Convention and will open this up to all parties concerned. These measures will certainly be part of the discussions at the Fifth Review Conference.
In conclusion, and as has already been said, one thing is certain and that is that there will be no protocol verifying the biological weapons convention in the short term. We are seeking to uphold the achievements of the ad-hoc working group. Consultation is taking place on a regular basis with the United States and we are trying, on the basis of their proposals, to complement them with our own, so as to preserve the spirit of open and regular dialogue with all parties to the Convention. This, in our view, is the key to multilateralism.
Mr President, Madam President-in-Office of the Council, Commissioner, ladies and gentlemen, it is said that proverbs are the expression of the wisdom of nations and, according to a French proverb, every cloud has a silver lining. The appalling disaster of the World Trade Center and the launch by a few madmen of a campaign of anthrax poisoning can at least be credited with waking up public opinion and, through public opinion, waking political leaders, making them more aware of the dangers of the development of an international form of terrorism that is bent on imposing its view of the world by all means possible. In this regard, one only has to think of the recent sabre rattling by Osama Bin Laden. I hope, by the way, that this will be his last, because he will surely soon have to account to international justice for his crimes. I hope, however, that following his imminent fall, the international community will pursue its action to control and ban biological and chemical weapons in order to eliminate the terrible threat that they pose.
This is the reasoning behind Parliament' s drafting of the motion for a resolution that will be submitted tomorrow for the approval of our fellow Members. We are pleased to see the change in the attitude of the American government which, in July, withdrew from negotiations on concluding a protocol to implement the Convention, as you have just reminded us, Commissioner, and we hope that the new conference that is due to take place next week in Geneva, which you informed us about, Madam President-in-Office of the Council, will consequently take place under the best possible auspices.
We wish to thank you, Madam President-in-Office of the Council, as representative of the Council, for having assured us of the Council' s desire to coordinate the actions of the Member State governments in this area. To this end, we call on the Commission to set up, under its own control, a specialist agency, that could rapidly intervene whenever breaches of the Convention are suspected. Could you, Commissioner, give us your personal opinion on this matter?
Mr President, earlier this year we expressed our disappointment at the lack of support from the United States for the reinforcement of the Biological and Toxin Weapons Convention. In the wake of the events of 11 September and the anthrax attacks on the United States, the issue of bio-terror has suddenly become very topical. Biological weapons are threatening to become part of the asymmetrical warfare which typifies the fight against terrorism. The Convention is, of course, directed at states, but the effective implementation also makes it more difficult for terrorists to obtain these weapons. These weapons have been banned for a very long time, but are unfortunately still available. That is why we call for binding international rules in order to monitor compliance with the Convention better.
Fortunately, the Americans are back at the negotiating table. They have a problem which they are unable to solve on their own. However, the proposals they have tabled contain too many loopholes. The tighter and more transparent the controls, the better, and that must also be the EU' s focus of attention at the forthcoming review conference later this month. The Convention must become an instrument in the search of manufacturers of biological weapons, but also for tracking down existing supplies. Russia used to implement extensive programmes. How were they wound up, and what happened with the expertise gathered? It is rumoured that scientists who worked on these programmes have offered their services elsewhere.
The anthrax attacks in the US compel us yet again to consider how we can stop the arms programmes in Iraq. For this purpose, the UN must launch new initiatives. Naturally, the Convention does not offer adequate protection against bio-terror, against the so-called non-governmental players. This also requires more and better cooperation with the police and intelligence services, as well as better criminal investigation methods. We need to offer our citizens better protection against possible attacks and the effects thereof. Many countries take measures in order to protect themselves against anthrax or smallpox better. The costs involved in those initiatives are enormous. Poor countries do not have those funds and could for that reason become the principal victim of a possible smallpox epidemic as a result of bio-terror. I would call on the EU and the EU Member States not only to consider the possible protection of its own citizens, but also to examine whether developing countries can be helped by setting up programmes to protect the people in the event of possible terrorist attacks involving biological weapons.
Mr President, my group, the Liberal Group, wants to make three points, largely in the form of questions.
First of all - and this point will appear in the compromise resolution which is not yet in print but it is certainly in our own resolution - my colleague, Baroness Nicholson of Winterbourne, points out that the United Nations is extremely slow, or has been in the past, to respond when there are reports of breaches of use of these weapons. For example, when Saddam Hussein, in the early 90s, used these weapons in the marshes of Iraq, it took the United Nations three and a half weeks to get inspectors there, giving Saddam Hussein plenty of time to cover up the evidence of his crimes. Would the Council kindly point out to the United Nations that we need a much quicker response than three and a half weeks if such incidents happen in future, as we fear may happen.
Secondly - and this appears in the Liberal Group's resolution and also in the compromise resolution - the anthrax problem in the United States has drawn all our attention to the need to react quickly and to analyse what is happening. There is no European Union-wide agency looking at this although, in the USA, there is the Centre for Disease Control in Atlanta. Would the Commission be willing to undertake to propose the creation of a European Union agency, under its control, which would coordinate the work of the relevant national agencies in our Member States in the field of communicable diseases? That would speed up our reaction and help us on a Union basis.
My third question is addressed to the Council. I hope it is a hypothetical question. If the investigations in the USA show that the anthrax outbreak came from Iraq and therefore American public opinion becomes overwhelmingly in favour of an attack on Iraq and - I imagine that George Bush would find it very hard to resist such overwhelming public opinion - what would be the Council's position? Would we encourage the EU to attack Iraq as well, or would we try to hold George Bush back? Has the Council considered this?
Madam President-in-Office of the Council, Commissioner, may heaven preserve us from the weapons which serve and are designed to protect us. After the attack of 11 September on Manhattan, the American people remained in the grip of fear following the anthrax attacks which, although they resulted only in a limited number of victims, have a massive psychological effect which reaches far beyond the United States. The deadly product that was used points, in terms of its concentration and purity, in the direction of laboratories in the United States itself which are reported to be the only ones in the world that could make the product. This clearly shows that the risks which our population faces as a result of the manufacture of chemical and biological weapons are insufficiently removed by current legislation. A conference on this subject matter is to take place in Geneva shortly, and we would remind you that in July, notably, the United States withdrew from the negotiations about the Protocol that is before us.
The European Parliament adopted a resolution on 14 June to back the approval of this Protocol. However, we are convinced that an outright ban should apply to both the manufacture and the use of chemical and biological weapons by the international community, and that this ban should be legally binding. Current supplies should be destroyed expertly, and I fear that the Protocol too could still be too weak to cope with this.
Mr President, we have had a treaty against biological weapons and weapons containing toxins for a very long time now. It cannot be applied and its application cannot be monitored without a protocol setting out how this is to be done, something we have been trying to achieve for years. We have not succeeded. The United States sabotaged the protocol, do not ask me why. I read papers by American analysts who say that they have not had time to complete various biological warfare programmes which are up and running.
Be that as it may, following the awful events in New York and the anthrax attacks in the United States, we need to get back to the concept of monitoring and applying this treaty as quickly as possible, come what may. I was astounded to hear the Commissioner say that the position of the United States has not changed and that we are unlikely to have a protocol with provisions on monitoring and applying the treaty in the foreseeable future.
We obviously need to withdraw what we say in the joint motion before you, honourable Members, about welcoming the change in the position of the United States. We have made a mistake. We must change it tomorrow in an oral amendment.
Secondly, Madam President-in-Office of the Council, you have not told us how you intend to exert greater pressure on the United States, given that the whole business is down to them. Will discussion alone suffice, I wonder?
Thirdly, new factors have come into play, Mr President. It has been proven that genetic engineering can be used for this sort of weapon of mass destruction by applying research into vaccines and other forms of treatment which are easily hijacked for military purposes. I have tabled an amendment for tomorrow's vote. I think that we should adopt it and that the European Union should include this issue in the debate.
Finally, if it turns out, ladies and gentlemen, as the FBI is saying, that the anthrax was made and supplied in the United States, are there any Members here who propose that someone, do not ask me who, should bomb the United States?
Mr President, since this is the first time I have spoken in this House, please allow me to greet the presidency, the Council and my fellow Members.
The possible use of military technology and biological and chemical weapons by subversive groups is no longer a remote risk but a real civil defence problem. The loss of military secrets, experts and materials has now been verified and is the real basis that the strategy of terrorism can use to strike against the civil population, which is defenceless in the face of such new aggression.
To address this new scenario of warfare, in which the enemy is well concealed in the meshes of civil society, protected by the very rights of freedom he is fighting against and where the targets are no longer just the armed forces but the civil population, it is vital to know what threats may be hanging over the safety of the citizens. In view of the fact that some nations have not signed up to the Geneva Convention on chemical and biological weapons, as we have heard, and have continued to develop these technologies of warfare, we appeal to the United States and the republics of the former Soviet Union, as well as all those states that have not taken part or signed up, to provide the international community with detailed information on the biological and chemical agents they know about which could, in some way, be traced or stolen by terrorist groups.
The aim of all this is to acquire useful data as soon as possible to prevent the creation, stockpiling and spread of such means of mass destruction, and, at the same time, to prepare the necessary information measures for the staff of civil and paramilitary institutions to equip them to deal effectively and rapidly with these new scenarios of disasters caused by people without any scruples at all.
Mr President, Madam President-in-Office of the Council, Commissioner, it is an historic tragedy that the country which has refused to adopt truly effective controls on the use of biological and toxic weapons was the first to fall victim to these brutal attacks. Of course, this does not prevent us from expressing our deep sympathy with the American people and especially the families affected. However, I believe that this sign of isolationism and unilateralism, which is still very strong in America, must be viewed by the European Union, and in particular by the Council, as an opportunity to lobby the US very hard, not only on this issue but also on the International Criminal Court, for effective international agreements and monitoring arrangements in the wake of these dreadful attacks.
It is grotesque that in recent days, Congress has debated a bill which vehemently opposes the establishment of the International Criminal Court - a Court which would deal with crimes like these, especially if they were supported and perpetrated by states.
The second important point - and I would like to address the Commission in particular here - is how we, in Europe, are equipped, as far as is humanly possible, to defend ourselves against such attacks or to reduce their impact to a minimum. As has already been mentioned, the USA has an agency in Atlanta, a disease control centre. Does the Commission think this should be considered in Europe as well? Of course, I know that when there is a problem, there is a tendency to call for a new EU agency to be set up, which raises further problems of control and supervision. However, in light of recent developments, I think that there are various arguments in favour of this type of agency.
In general terms, I think that the Commission must do more regarding security against this type of terrorist attack, whether it involves biological or nuclear weapons. This is not a task which we can simply leave to the Member States. Certain safety standards in these areas must be set out at European level in response to this type of terrorism.
I also believe that the Commission, together with the Council, must consider how we should deal with the installations, factories and laboratories which handle these hazardous products, especially genetically modified products, without encroaching unnecessarily on the privacy of employees while achieving a minimum of transparency, protection and prevention. Those who work in this kind of installation must therefore be prepared to accept a certain measure of control.
Finally, I should like to ask the Commission once again what it intends to do to create this protection, not only in general terms but also as regards practical measures, in the coming years.
Mr President, Commissioner, Madam Minister, nothing has been said in this debate which I cannot support. Nonetheless, I would like to raise three points which, in my view, should be emphasised to a far greater extent. Firstly, in the long term, we cannot expect other states to adopt security policies which are different from those we practise ourselves. If we do not want proliferation of weapons of mass destruction, in this area, for example, a clearer signal must be sent out by the European Union and its partners.
Secondly, there has obviously been a paradigm shift and a change in strategy in the USA on the verification issue compared with the 1980s. In view of the urgency of these issues in the wake of 11 September, the European Union's diplomatic restraint, which I have often understood, is inappropriate, and I hope that the USA's unilateralism, which has just been mentioned, will be overcome on the basis of their own experience.
The third problem is the most crucial. It is wrong to point to the USA alone. This paradigm shift has obviously taken place here in Western Europe as well. If I look at the model under discussion for the Biological Weapons Convention as well, namely the monitoring organisation for chemical weapons, there is currently a financial crisis in which EU Member States also play a role. We have witnessed deterioration in the monitoring provisions since the Convention was first adopted. Perhaps this is symptomatic, Madam Minister: in May this year, I asked the Council for its comments on these issues. I have still not received a response, and I suspect that we, too, are approaching this issue with insufficient vigour.
Mr President, Minister, ladies and gentlemen, I simply wish to answer the questions asked by Mr Morillon, Mr Swoboda and Mr Dunn on the issue of whether an Agency should or should not exist. In the context of the Biological and Toxin Weapons Convention, there was clearly never any question of discussing an Agency. The Union' s position was to propose a mechanism for pursuing dialogue beyond the Review Conference in the form of either annual meetings of the signatories as is done for the Convention on Chemical Weapons, or of meetings of experts, in other words, continuing the former ad hoc group as was explained in the current state of discussions on this Convention. Nevertheless, I should like to tell you that, at the Ghent Summit and, of course, at the request of the presidency of the European Union, the Commission has undertaken work on examining this issue in all its aspects and, therefore, on listing laboratories, in an attempt to see what type of response we can provide. At the Commission meeting yesterday, a joint briefing sheet was issued by Mr Byrne, the Commissioner responsible for Health and Consumer protection, to Mr Liikanen and myself, to see how we can implement, at European Union level, in agreement, of course with the Member States, closer coordination in order to achieve our objectives, without necessarily creating an Agency. This is, broadly speaking, the way things are heading. In this regard, I would say that in the field of research itself, and, therefore, of the potential for knowledge in this area, we are planning a meeting dedicated to this issue, on 13 December, in Brussels, of all experts from the Member States.
Thank you, Commissioner.
I have received six motions for resolutions, tabled pursuant to Rule 37(2) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Shipbuilding (continuation)
The next item is the follow-up to the debate on the report (A5-0373/2001) by Mrs Riis-Jørgensen, on behalf of the Committee on Economic and Monetary Affairs, on the proposal for a Council regulation concerning a temporary defensive mechanism for shipbuilding [COM(2001)401 - C5-0393/2001 - 2001/0153(CNS)].
Mr President, after congratulating the rapporteur, I would like to begin by stressing that the ship-building industry throughout Europe is facing a serious crisis which could affect the very credibility of the European Union and perhaps endanger the continued existence of this sector in the Union, given the unfair competition on the part of South Korea. Furthermore, it could represent an invitation or a stimulus to the Koreans to extend their unfair practices to other sectors of economic activity such as automobiles, electronics and steel. Of course, this invitation may not only extend to Korea itself but also to other countries, principally in that region.
Transparency suggests a challenge: free competition in a free market. But a free market means the same laws for all, and given that this does not exist at the moment, our transparency in a world and at a time when we do not have the other elements necessary for the existence of that free market, as well as naivety, may result in a clear risk of disaster and also a lack of solidarity from the European Union towards the Member States and the cities of those States. This is the case with a city such as mine, Vigo, in the North East of Spain, where companies and families have made an enormous effort and a difficult sacrifice in order to be competitive.
Solidarity therefore demands measures in defence of a sector which is also strategic for Europe; measures which impose the extension of the scope of the defensive support mechanism to all categories of ship built by the Korean shipyards and which also impose an extension of the period the defensive mechanism is in force until 31 December 2003, which is also the period in force of Regulation (EC) 1540/98 or, alternatively, until the WTO procedure against Korea is concluded.
Mr President, our future, the future of our States and the citizens of Europe are at stake. Twenty years on will be too late. I believe that solidarity demands, and leads us to hope, that the Commission and the Council will act in the way I have mentioned. These are the reasons given by the companies and workers in the sector in the parts of Europe where shipbuilding is important.
Mr President, those of you who know me will be aware that I do not usually speak in favour of public aid which distorts competition. That does not mean that I do not recognise that some of this public aid makes sense and must continue if it contributes to the objectives laid down in the Treaty.
Despite this, and precisely because this is one of those cases, I would like to express my total support for the Commission' s proposal and the amendments presented by the competent committees, which propose a defensive and temporary mechanism in the ship-building sector in order to confront the unfair practices of South Korea. In this section, there is no room for solutions such as that proposed by the Group of the European Liberal, Democrat and Reform Party, which, by taking an extremely orthodox position in opposition to public aid, would have disastrous consequences for the European shipbuilding sector.
There is absolutely no doubt that the Republic of Korea is practising dumping in the sector, and for this reason the European industry cannot compete. It is true that the Commission has begun proceedings before the World Trade Organisation to combat this unfair competition, but it is also the case that, while this procedure is under way, the European ship-building industry could disappear, with significant repercussions for employment.
We must bear in mind that there are two elements to this aid which make it worthy of support: firstly, it is transitional, it will only be granted until the WTO resolves the dispute in question, and secondly, it is defensive, it is a response to aggressive unfair competition by the Republic of Korea, and for these reasons it is perfectly acceptable.
Furthermore, the amendments approved by the competent committee are acceptable, since they include certain types of ship which are also affected by these unfair practices on the part of Korea.
The rapporteur has been informed of the existence of a possible legal report by the services of the Council which opposes these measures proposed by the Commission. While we do not know what these legal arguments are, we must be content with the legal reports of both the European Parliament and the Commission, which speak of the suitability of the aid as proposed by the Commission, which is neither substantially distorted nor modified by the proposals which have been approved in the Committee on Economic and Monetary Affairs.
Mr President, Commissioner, ladies and gentlemen, I would protest about the fact that the Council is not represented here today in order to provide us with the legal evaluation we requested. It is unacceptable that we, as a Parliament, do not have access to the same information as the Council. It is unacceptable discrimination between the two institutions. I should like to have seen us in Parliament postponing the debate on the proposal until we had received the Council' s legal evaluation. Unfortunately, that is not what the big two political groups wanted. The usual demand for transparency is transparently not so important when money is at stake and national interests to be looked after.
I have, however, received an answer from the Commission regarding the regulation' s compliance with the WTO rules. The Commission sees no problems. There, I disagree. The Commission says that the regulation will not have any negative effect on third countries. That is incorrect. In future, a Japanese shipyard, for example, will compete with European shipyards that receive State aid. In that way, the regulation will have a negative effect on third countries, for example Japan. The Commission also says that the proposed regulation cannot be regarded as biased action by the EU against South Korea, something that would be contrary to the WTO regulations. The regulation states quite specifically that European shipyards can only receive State aid if they are in direct competition with Korean shipyards. Korea is mentioned specifically, then. A more biased course of action cannot be imagined.
With this proposal, we, in the EU, are doing something that is downright illegal. I urge that what was adopted in Parliament' s committee be rejected, just as I should ideally like to see the Commission withdraw its proposal and instead concentrate on taking WTO proceedings against the Koreans. What is the Commission trying to do with all these amendments to extend the period of the regulation and to increase the number of types of ship that are eligible for aid? Will the Commission confirm that it will on no account comply with Parliament' s requests today? Will the Commission confirm or deny that it has plans to table an altered proposal that includes LNG tankers? I very much hope that the Commission will answer these questions.
Mr President, for years European shipyards have been condemning the dumping practised by South Korea in relation to the sales prices of the ships built there. Finally, and after so many complaints about it, the Commission has presented an initiative, with the acquiescence of the Council, and has proposed certain provisional measures to us, which consist of a temporary defence mechanism, specifically designed to counteract Korea' s unfair practices, putting a complaint procedure before the World Trade Organisation.
Nevertheless, the Commission, in its proposed aid to ship building, only includes container ships and oil tankers. We believe that it should also include special ships for the transportation of gases derived from oil and liquefied natural gas, as well as ferries, bulk carriers and roll-on roll-off car ferries, all of which are included in the complaints presented to the WTO.
It is time that Korea realised that the Union is determined to defend its shipbuilding industry in the face of unfair practices by any other country.
Mr President, this Commission proposal has arisen following the problems resulting from the liberalisation agreements it agreed to negotiate within the OECD while at the same time it limited State aid to the shipbuilding industry, promoted the concentration of shipyards and later removed operating aid. Now that there are serious problems in the industry, which is of strategic importance to the European Union, particularly to ensure the security of supply on appropriate terms and to prevent excessive dependence on external sources, it has become necessary to support the European shipbuilding industry against unfair practices by Korea.
Although the Commission proposal is important for the moment, it is only temporary and partial, and in the end, is on the same level as Korean unfair practices. In any event, it is important that the proposals that the rapporteur has made should at least be taken into account, including the extension of the expiry date of this 6% operating aid, in special cases up to a limit of 14%, and also the enlargement of its scope to other vessels. We therefore back this report in order to prevent the short-term aggravation of the economic and social problems that already exist in this area.
Mr President, tomorrow never comes now that the European Commission has proposed to subsidise shipbuilding again. It was made clear in the past that the subsidies for the shipbuilding industry would be discontinued in mid-2001. The re-introduction of a temporary subsidy scheme goes against the agreements made and is unacceptable.
The granting of subsidies to the shipbuilding industry is both unnecessary and undesirable. It is unnecessary because shipbuilding in Europe focuses on the construction of technologically advanced ships and not on the simple conveyer-belt production as is the case in low-wage countries. It therefore offers not a single solution to the problems in the industry. The granting of aid is undesirable because financially unhealthy companies remain in production thanks to subsidies, and efficient production is impossible as a result. The industry does not benefit from non-generic support. Structural solutions to the problems European shipbuilding is facing lie in healthy competition and structural reforms. The Commission proposal, however, will undermine these prospects for a long time. The internal market will be disrupted since the Member States will step in to implement the Regulation, and non-generic support will lead to unfair competition.
With this proposal, Europe places itself in an untenable position. Lodging a complaint at the WTO is absurd if the Commission adheres to temporary support measures as suggested. We therefore share the overwhelming concern expressed by the original rapporteur, Mrs Riis-Jørgensen, with regard to this proposal. In fact, I cannot imagine that the duty Commissioner Bolkestein would think any differently about this.
Mr President, colleagues, honourable Member of the Commission, the European Union and South Korea have been conducting so far fruitless negotiations in order to bring about sound competition into the world shipbuilding market. The Commission has now approved a strategy, according to which the matter will be taken to the WTO dispute settlement procedure. I support this decision and would like to thank all those Members of the Commission who actively contributed to this decision. At the same time, however, the Commission issued a proposal to the effect that operating aid could be allowed to individual shipyards temporarily during the WTO procedure. According to the Commission proposal for a regulation, any arrangements for subsidies would be exceptional and temporary measures and would concern a limited number of ship types only.
At first glance the Commission proposal may seem justified, but in reality it distorts competition both in the world market and even within the EU and lacks any valid legitimate reason. The link between the subsidy mechanism and the WTO procedure is totally artificial. These matters have no natural connection and therefore these questions should be dealt with separately. All of us who are involved in politics understand this: this is politics, not a legal process. If we want to lean on the WTO, we ourselves must act according to the rules set by the WTO. By allocating subsidies, the EU itself is guilty of distorting actions of which it is now accusing Korea. This will bring discredit on us and will weaken our negotiation position within the WTO.
I said that the Commission proposal distorts competition also inside the EU. Even if only certain ship types would receive subsidies, the subsidised shipyards would always benefit from subsidy monies and would therefore have an advantage over other shipyards. In particular this will impede the position of the high technology shipbuilding industry, which for very good reasons has responded to fiercening competition by concentrating especially on products representing more demanding technology. Among others my home country Finland has from the very beginning, as agreed, reduced shipyard subsidies, and we have invested strongly in the building of cruise ships and other high technology vessels. Consequently, through these actions Finnish shipyards have achieved world-wide competitiveness, which the Commission is now trying to take away from us.
Ladies and gentlemen, I wish first of all to express my satisfaction at the way in which Mrs Riis-Jørgensen' s report has been very fruitfully amended in committee, which will enable us to establish a defensive mechanism for our shipbuilding industry.
We are all already aware of the difficulties that this sector has faced for years as a result of unfair competition from Korea. We are also aware that Korea continues to set prices below cost, that the Korean authorities provide their shipyards with subsidies, both direct and indirect, that bankrupt shipyards are kept operational, that South Korea' s production capacity increased by 170% between 1988 and 1997, whereas, during the same period, European production fell by 30%. And yet, during this time, European subsidies were ended. All attempts to resolve the matter amicably have been in vain and a case therefore had to be lodged with the WTO. I am pleased that this case has now been supplemented with a proposal for a defensive mechanism. The WTO procedure will probably last three years. It would be absurd to leave European shipbuilding unprotected for this time and the Commission has proposed a defence mechanism in the form of subsidies. I support this measure but I would add that Korean competition also affects oil tankers. One Korean company, with USD five billion' s worth of losses that have been absorbed by state banks, nevertheless won half of all industrial tonnage in 2000 - by dropping prices. At a time when the consequences of the 11 September attacks have led to a pause in orders for cruise ships, a sector which does not need subsidies, orders for oil tankers are much needed, which is why we must include this sector in the defensive mechanism. This is my contribution, ladies and gentlemen, to this very important debate on shipbuilding. I too wish to see Parliament give massive support to the Commission' s proposal.
Mr President, I want to begin by thanking the rapporteur, Mrs Riis-Jørgensen, for her tenacious and courageous fight for a free market economy. The rapporteur knows something of which other colleagues in the Committee on Economic and Monetary Affairs and the Commission ought to be aware: State subsidies of any kind damage the economy, impair the operation of the market and harm consumers. Subsidies make for inefficiency and increase costs. What is depressing is that fellow MEPs now want to make a bad proposal still worse.
I come from Sweden. In the seventies, Sweden was the world' s second largest shipbuilding nation after Japan. I had my first job in what was at that time one of Sweden' s largest shipyards. We built the largest oil tanker in history. When competition increased from countries such as Portugal, Japan and South Korea, the Swedish state invested a total of EUR 2 billion in an attempt to rescue the shipbuilding industry. No industrial investment in Sweden has been so ill-starred, cost so much and resulted in so little. The necessary restructuring of industry came to a halt, and no new jobs were created.
If we in the EU now want to show real solidarity with the shipyard workers and their families, the Commission' s and the committees' proposals must naturally be rejected. That would be an investment for the future.
Mr President, Commissioner, I will get straight to the point. Our group supports the Commission proposal with amendments. Of course, we question the way in which we put up defensive mechanisms when there is talk of opaque, unclear and unfair competition.
The rapporteur has suggested that we should not take any generic measures, as is now the case, namely according to types of ships and possibly a broader concept thereof, but has favoured measures according to regions and shipbuilding yards instead. Separate support must be granted within the agreements we have concluded in this connection. The question then actually arises as to the way in which people who, let us say, want to uphold the liberal principles, need to act the moment damage is being done. I will quote one example. At present, the Commission has instituted proceedings against the Schelde-Damen construction, that is to say, Damen, has taken over the company Schelde for 1 Guilder. Questions have been raised as to whether that is acceptable. My question is whether, in the spirit of the directive which is now being proposed, it could be possible that the Commission, let us say in an oblique way, is now also turning a blind eye to constructions which are being used in this context and in the above example.
Mr President, the ban on State aid for what are mostly publicly-owned shipyards, the refusal to write off the debts run up by their previous private owners and the practice of handing them back to the private sector more or less free of charge are the mainstays of the policy exercised by the European Union which, in collusion with our national governments, has caused this strategically important sector to waste away.
This sorry state of affairs has been exacerbated by a dumping policy, especially in South Korea. The blow which started with the seventh directive has been fatal for Greece's highly-developed shipbuilding industry. Thousands of jobs have been lost, working and health and safety conditions in the sector have deteriorated and we recently mourned the death of another five workers, sacrificed to capitalist speculation in the shipbuilding sector.
Now we have a hypocritical proposal to give aid, the aid which was previously banned, to what are now privately-owned shipyards as their only means of salvation. Yet again we see the European Union's devotion to the interests of big business. The Communist Party of Greece takes the view that the only viable solution is to create a single publicly-owned agency which can withstand international competition and benefit employment and the economy.
Mr President, during this debate, certain things have become clear and have enjoyed general consensus. There is a general consensus that the crisis is affecting the European Union' s shipbuilding industry. There is a general consensus that this crisis is due, amongst other things, to unfair competition on the part of the Republic of South Korea, which, according to Mr Caudron, consists of three elements: prices which are lower than costs, aid to shipyards and the maintenance of bankrupt shipyards.
I have also stressed that the crisis is serious. Over the last 10 years, Korea has increased its capacity by 180%, while we have reduced ours by 30%. What have we done so far? So far, we have signed an agreement with South Korea which that country has not respected. We have lodged a complaint which is yet to be dealt with. And recently, a twin course of action has been decided upon: firstly, to take the case to the WTO and, secondly, to establish the defensive, selective and temporary mechanism which we are discussing.
It is as if Commissioner Bolkestein, faced with the non-compliances of Korea, had used the words of Cicero to Catiline: "Quousque tandem abutere Catilina patientia nostra [How long now, Catiline, will you abuse our patience]".
I would remind those Members, almost all from the North, who have spoken against this decision, of a military aphorism which says that 'the mission of the artillery is to bomb the infantry, preferably that of the enemy' . In this case, the weapons of the North are aiming at European positions, bringing to mind in many cases the situation of Japan or that of other industries.
What does the European Parliament want to do? Support Mr Bolkestein whole-heartedly and ask him to be more generous. To be more generous in relation to the field of protection: that is to say, as Mr Ortuondo has stressed, that it also be extended to those vessels which suffer from unfair competition, those which transport gases, car ferries, etc. and that he be less stingy in terms of the date of application. That he extend this temporary and defensive measure until 2003. May God bless you if you do this, Mr Bolkestein.
Mr President, I should like to thank the Commission for proposing a regulation for the shipbuilding industry which may be temporary and segmented but which somehow, once again, helps minimise the effects of protectionism, which exists in various trading blocs around the world and not just in Korea. In Korea it is not even a question of protectionism: it is a massive violation of WTO rules. We should like to believe that the complaint that has been made will have some effect and bring some discipline to this sector.
The Commission has revealed, however, that it knows the proposed mechanism is not enough, and that it is only one step, and a step with all the negative baggage that stopgap measures entail, once we get beyond the deficit and crises of the shipbuilding industry, some of which have already been mentioned here, so I shall not repeat them. But while it is true that the Nordic countries support investment and alternative technology, and thus achieve added value and still manage to keep active in the market without great social upheaval, this is not equally true for other European Union regions, such as southern Europe, regions where this sector is the largest employer and supports employment in a number of services and subsidiary industries. It is often the only activity that generates development in these regions, and so the disappearance of this activity would be a social tragedy for certain regions, particularly in my country, in Spain and in Greece. But while we hope that the Commission will implement this regulation at least by 2003, we hope for a lot more for the future and a different attitude towards the sector.
Mr President, on 5 December 2000, the Council decided that the granting of State aid of up to 9 per cent to the shipbuilding industry should cease for all Member States at the end of the year 2000. This was for two reasons: State aid had not proved to have had any major effect on the industry' s ability to survive, and there was a conviction on grounds of principle that State aid should be reduced as much as possible and preferably cease. Parliament shared this view as recently as last year.
State aid to shipyards is, moreover, contrary to international trade agreements, a fact crystallised by the Commission' s attempt in the autumn of 1999 and the spring of 2000 to reach a negotiated solution with South Korea to the problem of their having violated current trade agreements by providing extensive State aid. Now that that attempt has failed, the Commission is instead tabling a proposal for a so-called temporary defensive mechanism for the shipbuilding industry, involving aid of between 6 and 14 per cent. According to the committee' s proposal, this is to continue right up until the end of 2003, at the same time as dispute settlement proceedings have been instituted before the WTO against South Korea as a result of the latter' s having violated current trade agreements.
The reintroduction of extensive State aid within the EU would scarcely increase the prospects of solving the dispute with South Korea. It would make more sense to reject the Commission' s proposal and put every effort into the WTO proceedings against South Korea.
In conclusion, I should like to put the following question to Commissioner Bolkestein: how does he think this proposal stands in relation to the EU' s competition policy through which we are trying to minimise, and preferably remove, State aid to industries in order to create fair and healthy competition between companies?
Mr President, my colleague, Mr Monti, has asked me to pass on his regrets to Parliament for his absence and to respond on his behalf. I should like, on Mr Monti's behalf, to thank Mrs Riis-Jørgensen for her hard work and considerable input into this report. We are extremely grateful for the rapid handling of this file by Parliament. I also wish to take this opportunity to explain to Parliament the Commission's position on this report.
Ideally, there would be no need for the Commission to present this proposal. I stress that operating aid is a particularly distorting form of aid, because it provides no incentive to improve efficiency and delivers no benefit in terms of competitiveness of the yards by, for example, encouraging training or research development. Nor, indeed, does it help the environment. For those reasons and after many years of operating aid being granted to the shipbuilding industry, the Commission finally decided to prohibit it as from the end of last year.
However, to quote a well-known philosopher, we do not live in the best of all possible worlds. That being so, it is only right that the Community should take action against any unfair competitive practices, and it is within that context that the proposal for the temporary defensive mechanism should be seen.
This proposal is one part of a two-pronged strategy against Korean practices and is designed to support the Community's action against Korea in the WTO. It is an exceptional measure, and is only taken in the light of a situation which led one representative rightly to quote Cicero saying: 'Quo usque tandem abutere, Catilina, patientia nostra?'
It is, as I say, an exceptional measure, whose purpose is to put pressure on Korea to bring it to the negotiating table with the Community and to force it to bring an end to its unfair commercial practices.
As far as the Commission is concerned, it is not in any way the beginning of a new, possibly open ended regime of operating aid. That emphatically is not the Commission's intention.
I note that the proposed amendments to the Commission's proposal relate to three main issues. Firstly, there is the scope of the mechanism. Secondly, there is the information to be made available to the Member States and also to third parties through Member States. Thirdly and finally, there is the matter of its duration. I should like to respond to these points in that order.
So, firstly, on the extension of the scope: the amendments proposed in the report would considerably widen the scope of the mechanism, which covers only those market segments that the Commission has identified, in its report on the trade barriers regulation, as having already been considerably injured by unfair Korean practices. The proposal strikes a balance between a high maximum aid ceiling of 14% on the one hand and limited eligibility on the other hand. It is therefore specifically designed to counter unfair Korean practices. Any enlargement of the scope would risk changing the nature of the proposal.
I would like to draw Members' attention to Article 2(6) of the proposal, which provides that the Commission will keep under review the market segments eligible for aid in the light of evidence clearly proving that a specific market segment within the Community has been directly injured by unfair and opaque competitive conditions. The Commission will, accordingly, monitor the situation and keep Parliament informed of any potential review under that provision.
The second point relates to information provided to Member States and third parties through Member States, that is, the removal of the name and address of the applicant shipyard and prospective purchaser. That is the intention of the amendments put forward.
The information that has been specified in Article (2)(a) of the Commission's proposal is the minimum necessary to allow third parties to submit useful comments to the Commission and to ensure the effectiveness of the transparency procedure. The purpose of that provision is to speed up the procedure. The alternative option would be to open the formal investigation procedure in all cases where the Commission has doubts about the compatibility of aid. That would entail the full publication of detailed information relating to the notification.
Thirdly, there is the extension of the expiry date until 31 December 2003. It has been argued by some Members of Parliament that the expiry date of the mechanism is too early. But by the end of 2002 we will have a good idea of how the WTO action is proceeding. It would be a timely opportunity to take stock of the situation and to reassess whether special measures for shipbuilding are still considered necessary.
The Commission can, at that stage, propose an extension of the defensive mechanisms to the Council.
In addition to what I have just said on behalf of my colleague Mr Monti, I should like to reply more specifically to two or three questions that were put to the Commission just now.
Firstly, Mr Blokland claims that there is a need for structural changes and not for more aid to ailing industries. I would agree with him that ideally subsidies should support structural change. Let us hope that in this case that is true.
Various Members have raised the issue of compatibility with the WTO. In the Commission's view the proposal on a temporary defensive mechanism is fully compatible with WTO law subsidies, provided they are not prohibitive, are not drawn to cause so-called adverse effects and are legitimate national policy instruments as far as the WTO is concerned. Therefore the European Community has the right to grant aid to its shipbuilders. In fact the EC has been granting such aid to its shipbuilding industry for many years, up to 31 December 2000. Insofar as subsidies are not sanctions in the sense of the dispute settlement procedure, they are permitted policy measures. Therefore the recourse to dispute settlement can in no way be seen as limiting the normal rights and obligations of Members under the WTO agreements.
Lastly, in reply to Mrs Riis-Jørgensen's question, as to whether the Commission would submit a new proposal for the reasons explained, the Commission does not see any reason to modify the proposal. Therefore the Commission has no plans to put forward a new proposal.
The Commission is grateful for the support Parliament has so far shown for this proposal. For the reasons that I have outlined, the proposed amendments are not acceptable to the Commission. Nevertheless I very much hope that we can count on Parliament's continued support in this matter.
Mr President, I am glad Mr Bolkestein confirmed that he will not submit a new proposal. But he also referred to the review clause in the proposal. Can you assure me today, Mr Bolkestein, that you are not going to give in to France by permitting it to subsidise its shipyards in order to get agreement in the Council in December? Can you confirm that you will make no agreement with France before that meeting?
In reply to Mrs Riis-Jørgensen's question, I repeat that the Commission stands by the position I have outlined just now. Any further negotiations are, as far as the Commission is concerned, not in order. We will see what happens in the Industry Council at the beginning of December. As far as the position of one Member State is concerned, the Commission has nothing further to add.
) Mr President, my speech concerns a matter of procedure. My view is that from the point of view of the working of the Members of Parliament it is very unsatisfactory that reports are continuously moved to entirely different time slots on the agenda. Mrs Peijs' s report was originally due to be considered at the afternoon session, then we were informed that it has been moved to the session starting at 9 p.m., after that a notification suddenly appeared here at 5.15 p.m. that in actual fact its processing is starting now. This kind of tossing the ball back and forth is not acceptable with regard to getting the Members' time schedules organised.
Another matter I would like to draw attention to is the absence of the Council. The Council question time is starting now. Surely they would have been able to arrive half an hour earlier to discuss, for example, this matter which is very important to the shipbuilding industry. The Council, however, is again conspicuous by being absent. I deeply regret that this is happening.
I do understand your concern, Mrs Kauppi, but I must tell you that Council Question Time is also set on our agenda for a very precise time, which is 5.30 p.m. Members who have tabled questions will, therefore, be joining us in a few minutes. We must give them the floor. Having said that, although our debates are programmed into the agenda, it is impossible to predict exactly how long they will last, give or take a few minutes or a quarter of an hour, not least because the Commissioners and the ministers sometimes take up much more speaking time than the sitting staff plan for. This is why I would ask you to show some understanding and flexibility. We have two or three minutes left before 5.30 p.m. and I therefore suspend the sitting until Council Question Time.
(The sitting was suspended at 5.27 p.m. and resumed at 5.30 p.m.)
Question Time (Council)
The next item is Questions to the Council (B5-0338/2001).
On behalf of the Council, Mrs Durant is with us as President-in-Office of the Council and we thank her for being here. She is Vice Prime Minister and Minister for Mobility and Transport.
As the author, Mr Staes, is not present, Question No 1 lapses.
The fact that we have started on time today has probably surprised some Members who always bank on a delay, but not today.
The second question has been withdrawn.
Question No 3 by (H-0778/01):
Subject: Guidelines for the Cardiff Integration Process How does the Council intend to develop a common set of guidelines for the proper evaluation, follow-up and monitoring of the nine Council strategies, as well as the overall Cardiff Process, for environmental integration? Will these guidelines include recommendations for a more transparent process and wider stakeholder participation in the development and implementation of the strategies? How will the Council ensure full involvement of the European Parliament in the Cardiff Process?
Mr President, ladies and gentlemen, first of all, the Council would like to reiterate that the Cardiff process has led six Council formations to present strategies to the European Council that seek to integrate the environment into their policies. These strategies concerned the transport, energy, agriculture, industry, internal market and development cooperation sectors. The General Affairs, ECOFIN and Fisheries Councils plan to present the three latest relevant strategies to the Barcelona European Council in the spring of 2002. The nine integration strategies must be implemented in the form of sectoral measures, adopted by the majority, through co-decision with the European Parliament.
In addition to the Cardiff process, we must highlight the Lisbon process, which integrates the 1997 Luxembourg social process on employment with the 1999 Cologne macro-economic process, which was given a third dimension in Gothenburg, an environmental dimension, made up of the strategy for sustainable development, which also seeks to achieve integration of the environment into sectoral policies. The European Union will present all this to the Global Summit on Sustainable Development which, as you know, will be held in Johannesburg in September 2002.
By creating this strategy on sustainable development, the European Council has given priority, in terms of the environment, to climate change, to ecologically viable methods of transport, to the responsible management of natural resources and, lastly, to the management of risks to public health.
Whilst continuing to function independently, the Cardiff process has been assessed and monitored since its launch in 1998, with results which are now integrated into the enlarged framework of the Lisbon process. The implementation of the strategy on sustainable development must, as decided at Gothenburg, be based on four points.
The first point is an annual synthesis report by the Commission, which will now concern the three dimensions of the Lisbon process, including the strategy on sustainable development. A report of the same kind will also have to be presented to the Barcelona European Council. The second point is an evaluation and a political direction at the spring European Councils. The third point concerns structural indicators on sustainable development which will be, on the basis of a Commission communication, endorsed by the Council before being submitted to the Laeken European Council. The fourth and final point is a Commission communication on better regulation, which will mean that all the major proposals from this institution will be assessed beforehand for their effects on the strategy on sustainable development, including integration of the environmental dimension.
The Council is currently working to implement the conclusions of the European Council on the structures of work. These will be designed with particular consideration given to the principles of governance in terms of transparency, stakeholder participation, better methods for regulation and the re-focusing of Community policies.
Trying to put the principles of environmental sustainability into practice is no easy task. The Council is actually inventing the wheel.
The impression that many of us have is that the discussions are taking place behind closed doors. I wonder whether the presidency is trying to open the discussion up, increase the transparency of the process and perhaps involve other organisations such as NGOs in the development of strategies.
I should like to ask the President-in-Office of the Council in particular what is being done to press for the working groups to identify specific medium-term objectives, clear targets and programmes of action, so that we have something to get our teeth into and have a demonstrable means of measuring progress and achievement?
I share your concern regarding transparency and openness, so that we can have specific indicators and results. I also share your concern to take into account the views, advice or specific results from other organisations, particularly NGOs.
I have taken careful note of your suggestion, of your request to increase transparency and the involvement of all those who are helping to draw up strategies on sustainable development in the field. I do hope that in showing transparency, the Council will also be able to integrate the results that you mention in order to ensure that these indicators on sustainable development, which are being prepared and are due to be submitted to the Laeken European Council, can, as part of the process and in the run-up to Barcelona, be improved from the point of view of both transparency and their repercussions or in terms of taking into account the views of all those who are working specifically in the field in the area of sustainable development.
Mr President, Madam President, ladies and gentlemen, the Cardiff process is essential for sustainable development. The European Parliament, and especially its Committee on the Environment, Public Health and Consumer Policy, has already carried out very good preliminary work here, and I think that in this House, transparency and, of course, dialogue can really be taken for granted. We very often hold hearings here and make every effort to maximise dialogue with non-government organisations.
My question relates to this issue. We have just concluded the WTO negotiations. What opportunities do you see to coordinate the Cardiff process in consultation with the WTO organisations?
Mr President, your concern regarding both transparency and correspondence or coherence between, firstly, the outcome of the Doha Summit, the final details of which we are awaiting, and, secondly, the strategies on sustainable development, is extremely interesting.
Admittedly, as we saw at Doha, it is difficult, but interesting nonetheless, to integrate environmental policies into a much more multi-lateral context. This is an important step forward, considering our starting point.
I think that this is a positive aspect and that, in the wake of the Doha Summit, we will now have to make the most of the achievements of Doha and use them within the framework of the measures that are to be implemented at European Union level, so as to ensure that sustainable development not only continues to be an honourable and bold ambition for everyone, but more importantly, translates itself, whilst observing the principle of transparency and following constructive dialogue, into specific measures in the field.
I therefore feel that the correspondence between the two parts, what was achieved within a wider forum and what was achieved or is in the process of being achieved at European Union level and, in particular, what must be achieved at the Laeken and Barcelona Councils, should be coherent and should be the milestones of a structural position, that is specific and conducive to the integration of sustainable development in all the policies implemented at Council and European Union level in general.
Question No 4 by (H-0781/01):
Subject: Landing of large numbers of illegal immigrants in the Canary Islands What measures does the Council intend to put forward to guarantee the integrity of Community waters around the Canary Islands, given the recent reports that motherships are being used to land large numbers of illegal immigrants from Africa on the Canaries?
Mr President, the Council has already responded, on several occasions, to the questions from Members of the European Parliament on illegal immigration by sea from the African continent. In particular, I refer to the answers to oral questions H-2701, H-0330/01 and H-0699/01 on illegal immigration in the European Union, and to the answers to written questions E-0085/01 and E-1045/01, which also tackled these problems.
The Council has already taken several measures to combat illegal immigration. The action plans that have been drawn up for the countries and regions producing illegal immigrants and/or asylum seekers, within the framework of the High Level Asylum and Immigration Group, is a good example of one such measure. Another example is that of the rapid alert system that was developed within the Centre for Information, Discussion and Exchange on the Crossing of Frontiers and Immigration (Cirefi).
Measures to improve the effectiveness of checks by Member States at maritime borders were launched as part of cooperation under the Schengen Agreement. Since the Treaty of Amsterdam entered into force, these measures are now part of the Community acquis. Of course, Member States are responsible for performing these checks, and the surveillance of and checks on territorial waters are therefore a matter of their competence. The Council also stresses that the preparatory bodies are currently looking into introducing a good practice guide, the aim of which is to assist Member States in carrying out these checks.
Mr President, Madam President-in-Office of the Council, the Presidency of the Council will realise that I am not satisfied by references to mere written declarations.
The current situation in the Canary Islands amounts to a genuine invasion. Approximately one hundred people are arriving every week and, furthermore, we are sending them to the rest of the Community. A week ago, the Mayor of the city of Las Palmas in Gran Canaria sent two hundred immigrants to Madrid with one-way tickets.
If the European Union does not look after this border, I can assure you that we will have a real invasion, which is going to change all the parameters.
Perhaps my supplementary question should be, in relation to certain replies I received yesterday from Commissioner Vitorino on the Commission' s new proposals, whether the Council is considering those Commission proposals on the control of external borders, on immigration agreements with neighbouring countries and on the return of illegal immigrants in the EU to the countries of origin.
Mr President, I can understand that you feel the answer that I have given on behalf of the Council may be insufficient in terms of a situation that gives you cause for concern and which you feel is extremely important. As I have just said, I can only refer to the competence of Member States regarding decisions taken at Community level. It is up to Member States, in accordance with the principle of subsidiarity, to implement the necessary measures that were drawn up within the context of the Community.
Question No 5 by , which has been taken over by Mr Ortuondo Larrea (H-0783/01):
Subject: Reference to nationalism in the conclusions of the European Council meeting of 21 September 2001 Following the horrific terrorist attacks which took place on 11 September and their tragic consequences, people in the United States reacted strongly, with clear expressions of nationalism or patriotism based on the democratic and moral values which underpin North American society. It was out of a similar form of democratic nationalism that most of the current Member States of the European Union were born in the face of despotic power. The fact that certain European states acted in a violent and imperialistic manner and were thus the cause of the tragic wars which have marked Europe's history should in no way detract from the peaceful aspirations which characterise the democratic nationalism to be found in most European countries. It is therefore surprising to note that, in the conclusions of the European Council meeting of 21 September 2001, which was held in response to the terrorist attacks against US citizens, the term 'nationalism' is once more used indiscriminately as being equivalent to racism and xenophobia. This is quite clearly offensive to all those Europeans who see themselves as peaceful, democratic and caring members of a nation and part of a national culture, as well as members of the European and world community.
Does the Council not agree that it is manifestly unfair to link nationalism with racism and xenophobia in such an indiscriminate manner?
The Council would reiterate that it is not up to the Council to comment on the conclusions of the European Council. In this case, it is also beneficial to highlight that, in its conclusions of 21 September 2001, the European Council emphasises the need to combat any nationalist, racist or xenophobic drift. I shall stress this - any nationalist drift, which is not the same thing as nationalism. The term 'nationalism' does not actually appear in the text. The only terms that appear are 'drifts, abuses, in nationalist, racist or xenophobic terms' . And in this respect, I do not believe that the position taken by the Council does contradict the position that you expressed in your question.
Mr President, Madam President-in-Office of the Council, the European Council has been able to differentiate between Arab and Muslim religion and society, on the one hand, and fanatical Islamic terrorist groups on the other. However, in its conclusions of 21 September, the European Council expresses the need, as you have said, to combat any nationalist tendency, as if to be nationalist were a crime in itself or an attack on human rights.
Does the Council not agree that to stress the need to combat peaceful nationalism, which defends the universal right to free self-determination, something which the United Nations approved, by exclusively democratic means, could be seen as a display of intolerance and fascism on the part of the governments of the European Union?
While it is true that there are radical nationalist groups, which support terrorism, there are also violent groups with unionist or environmentalist ideologies which also commit violent acts. Does the Council therefore believe that we should combat British unionism or environmentalism, for example, in all its forms? Would it not be better to show prudence and democratic respect whenever we refer to nationalism, unionism, environmentalism or any other ideology?
I confirm what I just said. There is no reference to nationalism being a non-democratic movement in itself. There are references here to abuses and drifts, be they racist, xenophobic, exclusionist, but nationalism in itself is not referred to as something that generates these drifts. On the other hand, nationalism can sometimes be used for much more extremist purposes which should be condemned outright. This is also the case in the area of political action, where democratic political actions benefit democracy as a whole and the freedom of expression. Each time there are drifts, however, they are dangerous and they must be stamped out.
I am grateful for the President-in-Office of the Council's last remarks. I belong to a national movement in my own country, Scotland, which over the last 100 years has produced great constitutional change without a single drop of human blood being shed or a single act of violence occurring. There are other places, as she knows, where similar constitutional changes have taken place and are continuing.
The Council and the President-in-Office of the Council are perhaps wilfully missing the point in Mr Nogueira Román's question. It is a great mistake to say that there are some ends that tend to attract terrorism and therefore to attack those ends in themselves. The truth is that a terrorist is someone who thinks that an end justifies any means. It is absurd to believe that if the end is noble any means can be justified. Those who believe that, make whatever end they seek ignoble. I wish the Council would be less selective in its attitude to such questions.
I share your point of view and I would also like to reiterate that, given the debate we have just had on the international situation, in regard to nationalism, as I said, or in other areas, and I shall use the example of religion, which is particularly topical in terms of current events in Afghanistan, the Council clearly believes that religion forms part of one' s private life, is a matter of individual choice. I shall take Islam as an example. Islam has nothing to do with the scandalous and abusive way that it has been treated by terrorists who use it in a way that borders on the disgraceful and to achieve vastly different goals. I can only repeat, in answer to your question, the Council' s belief is that, in Europe and throughout the world, we must also respect a democratic Islam, which, in fact, belongs to the sphere of one' s private life, or which is expressed in a legitimate way, but also to combat any form of religious expression which pursues any other scandalously repressive goal.
Just to clarify the comments by my honourable colleague, Mr MacCormick, it was, in fact, the 1997 election of a Labour government which delivered the historic Scottish parliament that was democratically elected in 1999. If it had not been for that Labour government we would not have a Scottish parliament.
I would remind Members that this is exclusively a Question Time.
These clarifications can be made later outside the chamber.
Question No 6 by (H-0784/01):
Subject: Illegal immigration into Greece from Turkey - breach of accession partnership There has been an enormous upsurge in illegal immigration into Greece from Turkey, with thousands of clandestine immigrants reaching Greek shores aboard Turkish smugglers' boats. The Turkish authorities make no attempt to prevent such immigration, which is in breach of the accession partnership, while the measures taken by the Greek authorities are inadequate to stem the constant flood of illegal immigrants on to Greek territory and, by extension, into the EU.
Bearing in mind the climate of insecurity created by uncontrolled immigration into the EU, which was intensified by the terrorist attacks in the USA, what is the Council's position on the flow of illegal immigrants from Turkey? What measures will the Council take in regard to Turkey as an applicant for EU accession, pursuant to the conditions laid down in the accession partnership concerning the prevention of illegal immigration and the strengthening of border management with a view to the adoption of the Schengen acquis, in order to prevent illegal immigrants entering Greece and to guarantee the security of the EU's borders?
In response to Mr Trakatellis' question, the Council has often expressed its concern regarding illegal immigration and also refers in this connection to the conclusions of the Tampere, Santa Maria de Feira and Nice European Councils, for example. Regarding the measures that it has taken and is continuing to take in this area, the Council kindly asks you to refer to the answers that have already been given to numerous questions submitted by Members of the European Parliament on illegal immigration. The Council reiterates that the Helsinki European Council decided to consider Turkey as a candidate country which aims to join the European Union on the basis of the same criteria as those that are applied to the other candidate countries. The Helsinki European Council stated that, and I quote, 'with a view to intensifying the harmonisation of Turkey' s legislation and practice with the acquis, the Commission is invited to prepare a process of analytical examination of the acquis' . In accordance with the conclusions of the Feira European Council, the Commission will report back to the Council on the progress made in preparing the analytical examination of the acquis with Turkey. The Council formally adopted the accession partnership with Turkey on 8 March 2000. Under this accession partnership, Turkey adopted a national programme for adopting the acquis, which sets out the framework for the policy to be pursued and the timetable of legislative work, as well as the budgetary and administrative requirements that are necessary in order for Turkey to adopt the Community acquis.
In line with the practice established for all candidate countries, the Commission will assess Turkey' s national programme for adopting the acquis in the 2001 regular report on the basis of the accession partnership. The European Union will closely monitor the implementation of the various measures announced as part of this framework.
The national programme on the acquis contains various measures in the area of justice and home affairs. The main objectives on which progress was made during 2001 include the strengthening of border checks, the harmonisation of legislation and practices concerning visas with the European Union acquis, and, lastly, the adoption of the acquis in the area of immigration in order to prevent illegal immigration.
The Council again stated its concern given the enormous influx of illegal immigrants from Turkey into Greece or transiting through Greece. The European Union asked Turkey to implement appropriate measures as laid out in the European Union report of November 2000. The EU is also keen to help Turkey financially in pursuing the implementation of the recommended approach, in line with the accession partnership. In this respect, the Council noted with interest Turkey' s intention to waive, in the medium term, the geographical proviso formulated with regard to the 1951 Geneva Convention on the status of refugees.
The Council also engaged in active dialogue with countries that produce asylum seekers and/or illegal immigrants within the framework of the High Level Asylum and Immigration group. As I said earlier in my reply to the question by another Member regarding the Canary Islands, this group, set up by the Council in December 1998, has the task of drawing up action plans for specific countries. In order to draw up these action plans, the group adopted a global, trans-pillar approach, taking into account aspects relating to foreign policy, economic development and also the management of migratory flows. One of the countries chosen for this action plan is Iraq, since it is a country that produces immigrants and which immigrants transit through. Because of its geographical situation, Turkey is obviously an important country of transit. As part of the action plan for Iraq, the Council has already launched a dialogue with Turkey in order to implement the European Union action plan concerning Iraq of 26 January 1998. One of the measures under the action plan is to negotiate a transit agreement with Turkey.
I welcome the Council's lengthy reply but I still have two questions. As the Prime Minister of Greece, Mr Simitis, has said, we are working on an assumption of 260 000 illegal immigrants this year. Tell me, if you can, how two hundred and sixty thousand illegal immigrants can possibly pass through Turkey unnoticed? This being so, exactly what action has the Council taken with respect to Turkey, with its candidate status and partnership agreement, to make it improve its border patrols and prevent these huge numbers of illegal immigrants?
Secondly, and more importantly, what exactly does the Council have in mind? Is it in a position to design a joined-up policy to ensure that this matter is resolved satisfactorily and that borders and illegal immigration are safely controlled? Of course, political asylum seekers are seeking political asylum, but there still has to be some form of control.
Mr President, I would like to take this opportunity to confirm what I just said regarding the Council' s action to effectively implement the things that were decided on as part of the Turkish action plan. Furthermore, with regard to the more general question of migration, I acknowledge and the Council also freely acknowledges that, due to its geographical situation, Turkey is a country in a peculiar situation. And now, we are all acquainted with the consequences of this situation that you have highlighted. I would like to point out that, under the Belgian Presidency, we have in fact organised, for the first time, a conference, held in Brussels some weeks ago, on the issue of migration. This was a European Conference which was held as part of a necessary investigation into the issue of migratory movements. I think that this debate must run its course, and the Belgian Presidency wanted to launch this, independently of any decisions taken with regard to Turkey or Iraq, as part of the discussions that Europe is holding with both Turkey under the statute that was conferred upon it, and with non-European and non-candidate countries, to attempt to better manage the problems related to these migratory fluctuations.
The point I should like to make to the Minister is that there is a huge contradiction where Turkey is concerned. On the one hand, it allows huge numbers of migrants to pass through it and, on the other, a stream of political refugees from Turkey itself or from other countries but who are open to prosecution in Turkey, such as Iraqi Kurds who might be prosecuted for their activities in Turkey, is turning up in Greece. How can these two things be reconciled? By which I mean making Turkey stop, with the possible refoulement of immigrants entering the Community illegally via Greece, while at the same time protecting all those seeking political asylum, given that Turkey is a country which practises the death penalty and, as we saw in the Commission's progress report yesterday, a country in which democracy is sorely lacking?
The President-in-Office of the Council does not consider it appropriate to reply to the following question. She probably considers it not to be a question but rather a declaration by the Member. It is up to the President-in-Office of the Council.
Question No 7 by (H-0788/01):
Subject: Statements by Mr Berlusconi Recently, the Prime Minister of Italy, Mr Berlusconi, made statements which essentially put the mass demonstrations calling for a different kind of globalisation on a par with terrorism. He also proceeded to make a number of comparisons and judgments about Western and Islamic civilisation which betrayed an ignorance of history and which the President-in-Office of the Council, the Belgian Foreign Minister, Mr Michel, described as barbaric, absurd and untrue.
In view of the fact that Mr Berlusconi's statements are totally contrary to the EU Charter of Fundamental Rights, as signed and proclaimed by the Presidents of the European Parliament, the Council and the Commission at the European Council meeting in Nice on 7 December 2000, can the Council state its official and collective position on this matter?
Mr President, it is, of course, not up to the Council to comment on the statements made by Mr Berlusconi. The Council would like to reiterate the terms used by the European Council in its conclusions, at the outcome of the extraordinary meeting held in Brussels on 21 September. The European Council, issuing an appeal to the international community to pursue, in all multilateral fora, dialogue and negotiation with a view to building, in Europe and elsewhere, a world of peace, law and tolerance, also emphasised the need to combat any racist and xenophobic drift and to reject any equation of terrorism with the Arab or Muslim world.
From this perspective, there is no doubt that the official and concerted position, which you have been hoping and praying for, was already taken by the Council at its sitting of 21 September.
Madam President-in-Office of the Council, my question touched on two issues. First, Mr Berlusconi's views, if I may call them such, on Arabs and Islam. It seems to me from what you have read out that the Council begs to differ from, not to say condemns these views. And that is good news. But I asked you a second question, Madam President-in-Office of the Council. In his statements, Mr Berlusconi equated the huge demonstrations being held all over the world, in both Europe and America, by people who believe that globalisation could take a different form and a different direction, with terrorism. In other words, he equated these demonstrations with terrorism. What is the Council's view on this issue, which is an extremely important issue and one which will no doubt crop up again in the future?
Mr President, I would like to reiterate that it is not for the Council to comment on the statements made by Mr Berlusconi and others, not only on the aspects related to Islam or any other equation of terrorism with the Arab world, but also on issues related to globalisation. I stand by the actions and the positions of the Council, which were adopted on 21 September and which I believe give a clear indication of the European Council' s point of view, regarding its determination to reject any equation of this sort. It is not for the Council to comment or issue an opinion on the statements made by Mr Berlusconi either.
Question No 8 by (H-0791/01):
Subject: Inclusion of additional data on new EU identity cards The recent terrorist attacks in the USA have given rise to intense debate over whether more detailed information about an individual's characteristics and origin should be included on identity cards in the Member States of the Union. The Greek press reports that this issue will be discussed early next December in Brussels at the meeting of the Ministers of Justice, Internal Affairs and Public Order of the 15 Member States of the EU.
Will the Council therefore say whether the deliberations which take place between those Ministers will also cover the following additional data to define more clearly the identity of European citizens and, in more general terms, EU residents: fingerprints, colour of eyes and hair, height, weight, blood group and subgroup, visible scars and other physical distinguishing features, hair growth, disabilities, nationality, place of birth, religion, family status, occupation, and academic qualifications. I would request a specific answer for each of the above mentioned points. Will the deliberations also cover the possibility of adding further characteristics to existing passports in all the UN Member States and, if so, which characteristics?
I would like to thank you for asking this question, as it gives the Council the opportunity to clear up what is obviously a huge misunderstanding on the part of the Greek press.
At an extraordinary session on 20 September 2001, organised in response to the events of 11 September, the Justice, Home Affairs and Civil Protection Council held a wide debate on measures to be taken as part of the fight against international terrorism. It is true that the Council discussed including bio data, but only on visas to be issued to third country nationals.
As a follow-up to this debate, the Commission recently asked the Council to submit a proposal for a regulation to enhance the security of this category of visas, by including a digital photograph on these, so that we can ensure that the passport holder really is the person to whom the document was issued. The Council would very much appreciate Parliament' s issuing an opinion on this new proposal as soon as possible.
Lastly, you are almost certainly aware that identity cards of Member States' nationals are an area that falls within the exclusive remit of each of the Member States.
I should like to thank the President-in-Office of the Council for her extremely clear reply to my question. She has confirmed that the Council is discussing the inclusion of other information on passports or visas, such as a digital photograph, an extremely important element, and additional biometric data.
Could you perhaps be more specific, Madam President-in-Office of the Council, as regards what additional information you are discussing. Will it include biometric information other than a fingerprint and will it also include the person's religion? This issue is of particular interest to Greece. I should also like to ask why you only plan to request information on the identity of third country nationals and not European Union nationals. As far as I know, the European Union has its share of terrorists, for example in Spain and Greece. Should we not be making it easier for European police forces to locate European terrorists?
I obviously wanted to be sure that the answer I gave was accurate. In fact, this does not only concern visas and, with respect to the data provided, this only regards digital fingerprinting. I can today reassure you on the issue of religion, for example. I think that it is important for Parliament, as I suggested, to issue an opinion on this proposal as soon as possible so that we can then forge ahead. But I can reassure you that we do not mean digital fingerprinting.
Question No 9 by (H-0795/01):
Subject: Age discrimination Does the Council propose to change its current policy of discriminating against job applicants aged 45 and over in the light of the European Ombudsman's current investigation into whether such age discrimination amounts to maladministration?
The Council does not consider that setting an age limit of 45 years for the recruitment of civil servants at the starting grade constitutes discrimination in itself, because the difference in treatment established by this limit, on the one hand, is in line with the Treaty on establishing the European Community as well as the civil servants' statute and, on the other, is based on objective reasons, particularly relating to the concept of a career, which is at the heart of Community work. This consideration was twice brought to the attention of the European Ombudsman.
We must also emphasise that the age limit is raised systematically, and up to a maximum of six years, in order to take into account family commitments, such as bringing up children, military service or physical handicap. The age limit is also raised in some other cases, in order to meet specific recruitment requirements due to the staff needs or the new requirements of an institution. This was the case, for example, for the recruitment of Nordic language translators and this also happened more recently for posts advertised for political and military staff. The Council' s General Secretariat would not deprive itself of the experience of an older candidate if this experience was indispensable, but it must also ensure that younger staff are recruited to fulfil the permanent tasks of the institution, such as translation or administration.
Lastly, you drew attention to the fact that the process to undertake administrative reform and strengthen inter-institutional cooperation that is underway intends to establish an inter-institutional recruitment office. The question regarding age limit has not been touched upon during the preparatory work carried out to establish this office. The issue is also likely to be raised when reviewing the proposals on the reform of the statute, on which the Council, in its role of legislator, will be asked to comment.
Whilst we await the results of this work, which should enable common rules for all the institutions to be drawn up, it does not seem appropriate to change the current practice used by the Council' s General Secretariat in the recruitment of civil servants at the starting grade of a career. The practice appears to be in line with the rules of law and is also in the interests of the institution.
I thank the President-in-Office of the Council for his reply. I was alerted to this issue of age discrimination in the Council at our previous part-session when I was asked what I thought. My immediate reaction was that, while on the one hand we are trying to encourage fairer treatment of older workers, yet, on the other hand, in one of our own EU institutions - and from what the minister said in more than one - we are discriminating against those aged 45 and over. It is a sad state of affairs when those aged 45 are not considered for employment. What talent, knowledge and experience is lost because of this!
I should like to ask the President-in-Office of the Council what measures are being taken to treat all job applications equally? It was interesting to hear about the inter-institutional recruitment office. What is the time-scale for its creation and what common rules will all institutions have?
I just wish to clarify something you said. The base age has been raised by six years. Does that mean it has been raised to 51 or has 39 been raised to 45?
Mr President, I just wanted to answer one of the specific supplementary questions that were asked. The limit is effectively set at 45 years, and it is not possible to recruit anyone over 51 years of age. Therefore this is a specific answer to one of the specific questions that I was asked as a result.
As they deal with the same subject, Questions No 10 and 11 will be taken together.
Question No 10 by (H-0796/01):
Subject: Specific measures to provide refuge and support for the Afghan population Given the current situation and the risk of a full blown humanitarian catastrophe in Afghanistan, what effective action and measures is the Council going to take to prevent hundreds of thousands of women and innocent people being made the victims of indiscriminate violence or of cold and hunger? Will the Council be opening humanitarian corridors and seeking political solutions?
Question No 11 by (H-0825/01):
Subject: Wave of Afghan refugees at the gates of Europe For a number of years, Turkey has been one of the main points of entry into Europe for economic migrants and political refugees. Following the terrorist attack in the USA, Afghans seeking shelter from the brutal Taliban regime and, above all, from the war, now make up the bulk of refugees on the move. Reliable sources report that tens of thousands of Afghan refugees are preparing to make the crossing from Turkey to Greece and Italy.
In the Council's view, what is the status of the Afghan refugees? Are they entitled to political asylum? Is a quota system being considered to accommodate them in European countries? Is there any form of cooperation with the Turkish authorities? What view does the Council take of the conditions in which they are 'housed' in Italy and Greece (immigrant reception centres, etc.)? What measures can the Council take in cooperation with the Greek and Italian authorities?
Mr President, as it has indicated in previous answers on the same subject, the Council fully shares your concerns regarding the humanitarian catastrophe in Afghanistan.
At its session on 8 and 9 October 2001, the Council reaffirmed that the European Union and its Member States are doing everything possible in order to avoid a humanitarian crisis in Afghanistan and in the neighbouring countries, which must be organised in close collaboration with the HCR and other specialised agencies, the International Red Cross Committee, the United States, neighbouring countries and other partners from multinational organisations.
On this occasion, the Council reiterated that, faced with the humanitarian crisis, the Community and its Member States have already released EUR 316 million. The Council warmly welcomed the first steps taken by the Commission to assist refugees and has invited the Commission to present further measures as soon as possible. In this respect, I would like to stress that the reserve for urgent aid, which amounts to EUR 25 million, to be used for humanitarian aid to help the Afghan people, was already approved at a budgetary tripartite meeting on 15 October. Furthermore, the Council restated the European Union' s determination to support, when required, a political process launched in Afghanistan, with the support of the United Nations, and to contribute to the reconstruction, modernisation, development and opening up of the country. Current events confirm the need for us to work towards this.
The Council is in favour of opening humanitarian corridors but it stresses that this requires the cooperation of the forces in control of the situation on the ground. In this context, the Council deeply regrets that the Taliban regime has, on several occasions, obstructed the delivery of humanitarian aid, harassed NGOs, destroyed humanitarian buildings, refused to cooperate with international institutions and, very recently, demanded that convoys, trying to deliver humanitarian aid to the needy Afghan people, pay road tolls.
Given the current situation in Afghanistan, it is obviously difficult to ensure that any measure can be totally efficient. However, you will no doubt be aware that the European Union, whilst fully supportive of the efforts undertaken to eradicate terrorism in the wake of the attacks of 11 September, is taking an active part in the humanitarian operation designed to assist the displaced people in the region. The position of the Council, when faced with such situations, has always been to work to keep displaced populations within the neighbouring regions, in order to facilitate their return, as soon as circumstances allow. I would reiterate that, on 20 July 2001, the Council adopted a directive on the temporary protection, on the territory of Member States, of displaced persons in the event of a massive influx.
Since this directive will not be applied until December 2002, the Commission stated, at the Council meeting of 27 and 28 September, that it was willing to investigate how the rules specified under this directive could be applied, if necessary, before this date. From this perspective, the Commission has recently requested Member States to provide, on a fortnightly basis to Eurostat, statistical data on asylum requests and illegal entries of Afghan citizens.
The Council does not have any information on the conditions in reception centres. And, in relation to this, I would like to say that the Council bodies are currently examining a proposal for a directive to set minimum standards for conditions in reception centres for asylum seekers in the Member States.
Lastly, with regard to relations with Turkey, I reiterate that regular meetings take place between the Council bodies and Turkey, as part of the implementation of the action plan for Iraq drawn up by the High Level Asylum and Immigration Group, as I also explained in answer to a previous question. The next meeting is most likely to take place towards the end of November.
Mr President, Madam President-in-Office of the Council, thank you very much for your reply.
The serious problem we have is that all that European Union aid, those many millions of euros, is being channelled by means of Pakistan.
Pakistan is the only country - together with Saudi Arabia and the United Arab Emirates - which has been supporting the Taliban regime. It is a mistake to give the key to, and the administration of, the humanitarian aid to Pakistan. However, that is what is happening, and this political error is the reason why the aid is not reaching all the Afghan beneficiaries who should be receiving it.
Madam President, now that Kabul has been taken, could you please change this so that European Union humanitarian aid is not channelled via Pakistan, as has been the case up to now. Let us not give the key and the administration to Pakistan, but let us do it directly so that it reaches the people of Afghanistan.
I shall start by thanking the President-in-Office of the Council and the Belgian Presidency's entire team which, perhaps because it includes so many women, has given us some excellent replies. What you said about the provisions of the directive on a mass influx of displaced persons being applied before it is applied in the Member States was most interesting. Having said which, I should like to ask if, in cases such as that in Greece, where 700 people, mostly from Afghanistan and Iraqi Kurdistan, turned up in Zakynthos, Greece could apply the provisions of the directive, including making use of funds from the European Refugee Fund?
I would like to reiterate what I said in my first answer to the joint question regarding the early application of the directive. This obviously applies to all Member States. It is also from this perspective that we requested the statistical data to be provided to Eurostat on a regular basis, in order to be able to consider the early application of the directive due to the situation, which, at the time, could not be predicted.
As for the other points, as far as the delivery of humanitarian aid is concerned, this is basically a matter for the Commission and, since this is the case, it is difficult for the Council to take a position on this subject. I shall take careful note of the comments regarding the aid deliveries.
Question No 12 by (H-0797/01):
Subject: Death sentence for 16 Afghans for converting to another religion In Afghanistan, a prosecutor has brought 16 Afghans before a court in Kabul demanding that they be sentenced to death. They are being charged with conversion from Islam to Christianity, and the prosecutor is demanding the death penalty for all of them in accordance with the Taliban regime's Islamic laws. In a trial taking place at the same time in Kabul, eight aid workers with Shelter Now International have been charged with carrying out Christian missionary work. Here, too, the prosecution is calling for all of them to be sentenced to death in accordance with the country's Islamic laws.
Germany, the USA and Australia are making diplomatic efforts to protect the eight aid workers' interests and ensure legal certainty. In a previous answer I received in the Chamber, the Commission stated that the three countries had said the European Union therefore does not need to become involved in the case. However, there have been no international diplomatic efforts, on the part either of individual countries or of the European Union, to assist the 16 Afghans who have been charged.
Throughout the world, the European Union actively supports the abolition of the death penalty and religious freedom based on tolerance and respect for different beliefs. How is this reflected in the Council's actions in the case of the 16 Afghans who have changed religion? What is the European Union doing, via the Council, to follow and monitor the trial of the 16 Afghans facing the death penalty in Kabul, and to influence its outcome, and what concrete steps have been taken to ensure that they enjoy legal certainty and protection and that their lives are spared?
The Council shares your concerns about the citizens of Afghanistan and foreign aid workers who are accused by the Taliban of religion conversion and preaching, and who are therefore facing the very serious threat of the death penalty.
The position of the Council with regard to the death penalty is well known. The promotion and the respect of fundamental human rights, including the freedom of religion and belief, are an essential part of European Union policy on third countries and are, thus, included in the common position of the European Union on Afghanistan. The main international legal instruments ensure that everyone has the right to freedom of thought, conscience and religion. This right covers the freedom to change religion or belief and the freedom to express, alone or collectively, in public or in private, one' s religion or belief.
The European Union has expressed its concerns regarding the human rights situation in Afghanistan on an international stage, particularly to the Third Committee of the United Nations General Assembly, at which all EU Member States supported the draft resolution tabled by Italy on human rights violations in Afghanistan. Given that the EU Member States do not recognise the Taliban government, it is extremely difficult to communicate with them and to gain access to territories under their control. This was also the case before 11 September 2001.
The bilateral diplomatic efforts to protect foreign aid workers, which have been made by diplomats from Germany, the United States and Australia from Islamabad, have not yet had any tangible results. Since military action began in Afghanistan on 7 October, it has become even more difficult, of course, to closely monitor the fate of the 16 Afghan citizens mentioned in the honourable Member' s question and to contribute to a political resolution of this matter. Believe me, this is something I regret, but you will also understand that the situation is now even more difficult to assess than before.
I would thank the Belgian Presidency most sincerely for that answer. It was characterised by commitment and a genuine desire to do its best for these people.
Kabul has fallen. The Taliban regime is fleeing. Afghanistan faces a new future. In that scenario, I really want you in the Belgian Presidency to do everything you can to obtain information about these 16 Afghans who are threatened by the death penalty. Are they still there in Kabul? Have they been taken to Kandahar? Can we rescue them? What has happened to the eight aid workers from Shelter Now International?
I should be extremely glad if the Belgian Presidency were able to report here in Parliament that all 24 of these people had been found and were free and alive. It is my wish that you in the Belgian Presidency should do everything you can. There are new opportunities now that Kabul has been opened up. I would ask you if you believe you can obtain some information before the end of the year.
As the author is not present, Question No 13 lapses.
Question No 14 by (H-0806/01):
Subject: Priorities in the fisheries sector during the second half of the Belgian Presidency Will the Council, under the Belgian Presidency, outline its priorities for the fisheries sector during the second half of its term of office, taking into account the particular and unique requirements of peripheral countries such as Ireland which has 11% of Community waters in its jurisdiction but only 4% of Community quotas?
The Council refers you to the answer that it has already given to the same question asked at the September session of Question Time. The answer deals with the presidency' s intentions regarding the timetable of the Council debate on the Commission' s Green Paper, the extension of the multiannual guidance programmes and the rebuilding of those stocks at risk, as well as touching upon the issue of the redeployment of the fishing fleet and of fishermen who were dependent upon the fisheries agreement with Morocco.
Mr President, I would like to thank the President-in-Office of the Council for her response, even though it was very short and curt. Would the President-in-Office of the Council agree that fisheries are important to peripheral maritime areas throughout the Union where there is no alternative source of employment? Would she also accept that in my country, Ireland, the fishing industry has not benefited to any great extent from its membership of the European Union, because the most prolific fishing grounds within a reasonable limit of our coast are being plundered by greedy maritime states within the Union.
Would she, during her term of office between now and the end of the year, investigate what could be done for areas right around the Irish coast, including my own area in the west of Ireland, which once had prolific fishing grounds that have certainly not been plundered by our small inshore fleet? Would she also accept that regional development policies and fisheries policies should not be looked at in isolation, but in tandem?
The Council has given an answer to this question on several previous occasions. Of course, I understand the importance and relevance of this issue from Mr Gallagher' s point of view, but other than that, I stand by what I have said, and also reiterate that the Council had already stated its intentions regarding extensions, annual programmes, rebuilding stocks and the redeployment of fishing fleets and fishermen. I can, therefore, only confirm the previous answers given by the Council to this question, whilst I clearly understand that this issue is a particular concern to Mr Gallagher.
Mr President, you did not give the Belgian Presidency the opportunity to reply to my follow-up question subsequent to my Question No 12. Normally a follow-up question is answered, and a follow-up question to Question No 14 has just now been answered. I thought it was rather impolite not to give the Belgian Presidency the opportunity to answer.
Mr Sacrédeus, Mrs Durant, the President-in-Office of the Council, has declined to reply to the question in some cases because she considered that she had already answered it, but I will communicate your request to Mrs Durant in any case.
It is up to Mrs Durant to consider whether it is a question or whether it has already been answered.
In any event, Mrs Durant, if you have any message for the Member, or any reply, you have the floor.
I would simply like to confirm, Mr President, that, as I said in my detailed answer to your question regarding these 16 individuals, I obviously hope, as does everyone in the House, that these people can be spared. That goes without saying. And that, as far as possible, during our bilateral contacts, given the difficulty of the current situation, even if, perhaps, it gives rise to something positive, since, in the last 24 hours, we have witnessed the liberation of Kabul, and possibly of Kandahar, and the retreat by the Taliban, I sincerely hope that everything can be done to identify these people and to save their lives. However, I cannot commit to taking specific and particular measures here and now. In any case, bear in mind that everything that can be done will be done, but today, the situation on the ground in Afghanistan is extremely complicated.
In my question on a point of order, what specifically I pointed out was that, in my follow-up question, I had indicated that a whole new situation had arisen in Afghanistan and Kabul now that the Taliban regime had fled the capital. The situation was different when this question was put to the Belgian Presidency a month ago and when the Belgian Presidency prepared its answer. A new opening exists. I would therefore thank the Belgian Presidency for the follow-up answer it has given me, to the effect that it will take action on the new situation in Afghanistan.
Question No 15 by (H-0807/01):
Subject: Revision of the common position on Cuba On 11 July 2001 I asked the Council whether it intended to revise the EU's common position on its relations with Cuba. On 5 September I received a detailed and satisfactory written answer. I also welcome the Belgian Presidency's initiative aimed at resuming the dialogue with Cuba, a country which has shown a strong interest in cooperating with Europe and counts the EU Member States as its main economic partners. Now that the President-in-Office of the Council has visited Havana and conveyed his impressions to the Council, I should like to raise the matter once again. Does it not appear anachronistic and out-of-place that Cuba should be the only Latin American country with which the European Union has not signed any kind of cooperation agreement, largely owing to the EU's current 'common position' on Cuba? Does or does not the Council consider that the time has come to revise and update that common position, which does not reflect the stance taken by each of the Member States towards Cuba, and the text of which appears obsolete, in addition to the fact that it has not had any effect in the direction which its supporters claimed to have expected? Is it correct that, in the current debate within the Council on the revision of the EU's common position on Cuba, there is one national government which is fundamentally opposed to any such revision, thus effectively blocking an updating which is in our view right, urgent and vital?
Once again, this honourable Assembly is inviting the presidency of the Council to discuss relations between Cuba and the European Union. I therefore hope to seize this opportunity to reiterate several points, and perhaps to clear up some misunderstandings regarding these relations. The European Union' s common position on Cuba remains the basis of the European Union' s policy on this country. As laid down in the Treaty on European Union, common positions are an instrument of the EU' s common, foreign and security policy (see Article 12) and the decisions concerning the common foreign and security policy are taken unanimously (see Article 23).
At the ninth revision of the common position on Cuba on 25 June, the Council noted that the common position was still valid. The EU' s objectives regarding Cuba are as before: to encourage a process of peaceful transition towards democratic pluralism and the respect of human rights and fundamental freedoms.
In parallel with this, the Council has always shown its willingness to maintain an open and constructive dialogue on all the issues of common interest. In June, the Council restated its intention to maintain this approach. It also showed a favourable opinion on establishing an open, political dialogue and on finding a future framework agreement on cooperation based on the respect of democratic principles, the principles of human rights and the rule of law. It is also in this spirit that an exploratory mission by the European Union' s troika, led by the deputy Prime Minister and Minister for Foreign Affairs, Louis Michel, visited Havana on 23 and 24 August 2001. Moreover, at the ninth revision of the common position, the Council urged the European Commission to step up its efforts to cooperate, particularly with civil and non-governmental organisations in Cuba, to enable greater numbers of EU players on the ground to contribute more effectively in achieving the objectives of the common position. Furthermore, and as you yourself point out, the Member States of the European Union are Cuba' s main economic partners. However, we must remember that it was the Cuban authorities who broke off dialogue between the European Union and Cuba, when they cancelled the EU' s troika mission at Director-General level, virtually the day before it was due to take place, on 27 and 28 April 2000. It was also the Cuban authorities that, in May 2000, withdrew their request to sign up to the Cotonou agreement. In addition, and as the Council already noted at the ninth revision of the common position, there has so far been no firm indication that the Cuban government has had a change of policy and is moving towards achieving the objectives of the common position. The next meeting between the Cuban Minister for Foreign Affairs and the EU troika has been scheduled, at Cuba' s request, to run in parallel with the 55th UN General Assembly which is currently underway, and, at this moment in time, I am as yet unable to give you any details of this second meeting.
Mr President, the Minister' s reply leads me to ask her whether she is aware that, a few weeks ago, a delegation from the European Parliament visited Cuba. During that visit, our colleagues spoke to the Cuban authorities, to the church, to NGOs and to the eleven resident Ambassadors of the countries of the Union. All of them, apart from one Ambassador, agreed that the common position is useless, because it does not contribute to the progress of the Cubans nor to the progress of relations between the European Union and Cuba.
Therefore, the Minister, President-in-Office of the Council, must know that that common position has been surpassed, it is obsolete and an anachronism. It is unjust and scandalous that Cuba is the only country in Latin America with which the European Union does not have any cooperation agreement, which puts it in a difficult position - in the disastrous situation it is in at the moment - in terms of helping with the reconstruction of what was destroyed by Hurricane Michelle.
Mr President, as I said to you in my answer, I do believe that the recent visit by the European Union troika and the meeting, which is currently being held in parallel to the United Nations General Assembly, will certainly be of use to the Council' s work in this area. Nonetheless, I am committed to our will and our objectives which still aim to encourage a process of peaceful transition and above all to develop a dialogue, which is as frank, open and as constructive as it possibly can be, on all the issues of common interest.
I can only confirm therefore the benefits of these bilateral relations and hope that they are able to be of use to the future positions of the Council.
Thank you very much, Madam President-in-Office of the Council. Your reply was really very interesting. I was a member of the delegation referred to by Miguel Ángel Martínez and I was able to witness the fact that NGOs, Ambassadors and even the so-called dissidents in Cuba consider the common position to be of little use.
I wanted to point out, Madam President, that if there are many Members here who feel the common position relating to Cuba is unjust, it is because, for example, we have a customs agreement with Turkey and we all know that Turkey does not comply with basic human rights. In fact, the Kurdish Member of Parliament, Leyla Zana, who was awarded the Sakharov Prize, is in prison, and a European delegation has not been able to visit her over recent days. We also have very special agreements with Morocco, another country which does not comply with human rights.
What we are saying is that the common position relating to Cuba demands that the latter make changes before we reach a cooperation agreement and that is what seems unfair to us, Madam President-in-Office of the Council. We therefore always insist that this review - which is going to be at the last minute - should take account of the opinions of all these people in Cuba, and we also note that two different yardsticks are being used.
Although it is not a question, Mrs Durant can make a comment if she considers it appropriate.
Question No 16 by (H-0810/01):
Subject: Reversing depopulation in rural areas Has the Council, under the Belgian Presidency of the EU and in consultation with the forthcoming Spanish Presidency, considered the need for an active EU policy aimed at reversing depopulation in rural areas in the Member States, including Ireland, will it make a statement on the issues to be considered, including financial aspects, pilot projects, studies and involvement of relevant NGOs, and will it call on the Commission to publish a Communication on policies aimed at reversing depopulation in rural areas?
First of all, I would like to reiterate that, as part of the European regional policy and particularly in the current 2000-2006 programming period, there is the possibility of supporting economic and social redevelopment in Objective 2 rural areas, which have a population of less than 100 inhabitants per kilometre. The Council would also like to draw your attention to the fact that, following the Commission' s presentation of the second report on economic and social cohesion, representatives from the Member States, the Commission and the European Parliament met last June, at the initiative of the Swedish Presidency of the Council, in Lycksele, in the north of Sweden, in order to share their experiences and discuss the future of depopulated zones, including rural areas, a matter on which the presidency that Belgium assumed this quarter, continues to work.
The Council believes that the first thing we must do, at this stage, is to seek to use the full potential of the current regulations in order to combat depopulation and impoverishment of specific rural areas. This task is primarily down to the Member States, which should respect the criteria defined at Community level. Given that the Commission' s proposals for the future programming period are not expected until 2004, the Council believes that it is still too early to launch a new debate on the implementation of European Union policy for rural areas that are depopulated or becoming depopulated, which would extend beyond what is currently in force.
I thank the President-in-Office of the Council for her reply. Does she agree that there is a need for greater coordination between national policies and those designed to achieve rural development objectives and that there should be more concentration on decentralisation and the creation of new employment opportunities in the regions?
What new action can now be taken to encourage and achieve this objective? Will the President-in-Office of the Council ensure that this matter is placed on the agenda for further consideration by the Spanish Presidency?
I can only confirm what I have just said, in other words, that I believe, and the Council also believes, that the full potential of the current regulations must be exploited. Given that this concerns a Community framework in which specific actions must be taken by Member States, I am in favour of going further in using the current regulations, rather than prematurely engaging in another debate on the implementation of a policy for these areas. I think that the existing framework can be better exploited, not only at Community level, but also, and more importantly, at a lower level, in other words at the level of Member States which must strive to implement policies within the context of criteria defined at Community level.
Question No 17 by (H-0814/01):
Subject: European citizenship, students and state benefits Has the Council considered the conclusions of the European Court of Justice handed down in its ruling of 20 September 2001 (following a case brought by a French student studying in Belgium who had been refused a minimum living allowance) which confirm that students living in a Member State other than their own are entitled to the same benefits as nationals of the host state and that the judgment was retroactive, and the immediate implications for all the Member States resulting from that judgment?
Judgment EC 184/99 that you mention, Mr Crowley, was only handed down on 20 September 2001. The Council has not yet had an opportunity to study the full implications of the issue and, as is standard practice, the Council will respect the judgment of the Court and will, of course, draw conclusions from this. In any case, it is up to the Member States to draw conclusions from the judgment. This is a rather short answer, but this is simply because the judgment has only very recently been handed down.
I appreciate and understand the constraints which the President-in-Office of the Council has with this question. However, on a number of occasions in this House I have raised the issue with regard to, in particular, Erasmus students who have been treated differently in different Member States. One of the consequences of this judgment is that there will now be an obligation on all Member States to ensure that there is a common system available to give assistance to those students who are in Erasmus programmes or who are studying in full-time programmes in countries other than their own Member States.
Therefore I ask the President-in-Office of the Council to bring up this matter immediately at the next Council meeting, if possible so that there will be no more delays, so that opportunities will no longer be denied to many students who have not benefited up to now, or whose parents have had to pay for them to study abroad; and so that these anomalies and inequalities will be removed in future.
I can only take note of your formal and urgent request to bring up this issue and repeat that the Council will respect the judgment passed by the Court as soon as it has studied all the consequences and implications of this judgment. I shall, however, take note of the fact that you would like the Council to bring up this matter.
I should like to ask the President-in-Office of the Council whether she can confirm my belief that European citizens are entitled to benefit from this decision, whether or not the Member States have put provisions in place to interpret the decision? Am I correct in thinking that from the date the decision is made citizens are entitled to benefit from it?
At this stage, and because the Court handed down this judgment so recently, I do wish to stand by what I said, but I certainly understand the way you would like to interpret this judgment. I do hope that the Council will have time to study the implications of the judgment and to identify how far it is possible to confirm, invalidate or interpret the question you have asked. I therefore hope that the Council will be given the time it needs to examine the implications, and therefore the consequences of the judgment that the Court handed down in September.
Mr President, on a point of order. For information, I am referring to a previous Court decision which decided that, irrespective of whether a Member State had put implementing provisions in place arising from its decisions or the decisions of the Council or the Commission, citizens are entitled to benefit from those decisions.
I am simply asking the President-in-Office of the Council if she can confirm that the outcome of this particular court decision means that citizens will benefit, whatever those benefits may be, from the date of the decision and that no Member State is entitled to seek to restrict that.
As President for the sitting, I take note of your interpretation.
It has been communicated to the Council.
I shall take note of the points that you have put forward, but I stand by the answer that I have given.
As they deal with the same subject, Questions No 18 and 19 will be taken together.
Question No 18 by (H-0816/01):
Subject: Sellafield and the threat of terrorist attacks The European Council, meeting on 21 September 2001 in the wake of the terrible events in the United States, declared that terrorism is a real challenge to the world and to Europe. It has moved to block the funding of terrorist organisations as a decisive aspect of meeting this challenge.
What contingency plans has the Council considered to respond to the threat of attack by terrorists on nuclear installations in the EU, and, in particular, on the Sellafield plant, taking into account the totally unacceptable decision of the British Environment Secretary to give the go-ahead on 3 October 2001 for the opening of the MOX (mixed oxide) plant at Sellafield, formal approval of which had been delayed because of the falsification of records by BNFL? Will it now use its good offices to urge the UK government to rescind its latest decision, will it call on the Commission to intervene in this matter, and does it accept that the only solution is the closure of the Sellafield plant?
Question No 19 by (H-0824/01):
Subject: Sellafield MOX Fuel Plant In the light of the UK government' s approval on 3 October 2001 of a new plutonium fuel facility at the Sellafield nuclear complex, will the Council state its position on this proposal, particularly with regard to the security aspects, given that there are worrying reports that such a facility will increase the global trade in plutonium, that such trade will increase the threat to global security, that transportation of 'weapons usable' material makes it vulnerable to terrorists and that the atrocity of 11 September raises the risk that Sellafield could be targeted by terrorists, with catastrophic results for the populations of the UK, Ireland and globally.
The £470m MOX Plant, built five years ago by the state-owned British Nuclear Fuels plc but not yet operational, has yet to establish that the economic benefits of such a plant outweigh the health and environmental detriments, as it is required to do under EU law.
At the extraordinary session of 21 September, the Council decided that the fight against terrorism will, now more than ever, be a strategic priority of the European Union. It is clear from the many meetings that the various Council formations and the European Council have held and will hold on this issue under the Belgian Presidency that the Council attaches a great deal of importance to this fight. From this point of view, we should also reiterate the European Union, in the conclusions of the General Affairs Council meetings of 8 and 9 October 2001, reaffirms its commitment to non-proliferation and disarmament.
More specifically, regarding the two questions that have been asked, the Council would like to draw attention to the fact that, overall, measures concerning the physical security of nuclear plants are an area of national competence. Quite aside from the specific circumstances that you mention, the Euratom Treaty specified safeguards of nuclear materials used for civil use in the European Union, in other words, all the measures that enable us to verify that nuclear materials and equipment are not used for anything other than the peaceful purposes for which they are intended. It is up to the Commission to ensure that these provisions and the ensuing Community regulations are implemented, particularly Regulation No 3227/76 concerning the application of the provisions on Euratom safeguards. The Euratom Safeguards Office has the specific task of verifying, by deploying inspectors if necessary, that the operators of nuclear power plants respect the security control obligations enshrined in the treaty, as well as those stipulated in Regulation No 3227/76.
There are several legally binding instruments at international level, which the United Kingdom and the other Member States are party, such as the Convention on the Physical Protection of Nuclear Material of 3 March 1980, several provisions of which cover, for example, the theft or other illicit means of obtaining nuclear materials, and which require other Member States that are contracting parties to cooperate and assist the party that is the victim of the crime. More generally, the Treaty on European Union contains provisions on police and judicial cooperation in criminal matters among Member States, notably in Article 29.
It is on this basis that the Council is currently examining a proposal for a Council framework decision on the fight against terrorism. This proposal includes provisions drawing up - a list of terrorist offences in Article 3, a list of minimum sentences and penalties in Article 5, as well as provisions on extradition and prosecution in Article 11 and cooperation between Member States in Article 12.
I thank the President-in-Office of the Council for her lengthy reply, much of which I have heard before.
Is the President-in-Office of the Council aware that British Nuclear Fuels is technically insolvent? Is she aware that its liabilities for cleaning up after the closure of nuclear plants and the disposal of nuclear waste run to GBP 34 billion, while it has GBP 235 million worth of shareholders' funds on its balance sheets? Would she also agree, under those circumstances, that there is not the slightest economic justification for the continuation of the Sellafield nuclear plant, let alone for seeking to expand its nuclear operations into the future, and that, indeed, the plant should be closed? If the Commission would - as we have requested for years - have an independent nuclear inspectorate look into the Sellafield operation, they would have found this out some years ago. Perhaps they can find it out now.
I would like to draw the President-in-Office of the Council's attention to the fact that she has not addressed the second part of my question relating to the fact that British Nuclear Fuels has not yet established the economic benefits of the MOX fuel plant, which it is obliged to do before it can commission it under existing EU regulations.
I would also draw her attention to the report of Parliament's STOA Committee. This is a research committee which has commissioned an extensive report on both the Sellafield plant and Cap La Hague plants, and it has raised fairly serious concerns about the emissions to air and water from both the Cap La Hague and the Sellafield plants. It draws attention to the inadequacy of the Commission's capacity to carry out its functions under the Euratom Treaty, and it has also drawn attention to a German study which has indicated that both the Cap La Hague and Sellafield plants have something like ten times the permitted dispersal-to-air of radioactive pollution.
I would say in response that the work, the responsibilities that you expect in terms of control or arbitration are responsibilities that have been passed on to the Commission and I am not currently in a position to give you, on behalf of the Council, any details on these.
Mr President, on a point of order. I have asked the President-in-Office of the Council if she would address the second part of my question, and she has not done so either in her first or second replies.
The President-in-Office of the Council may judge whether she has sufficiently replied to the question.
Mr President, the second point was in fact more of an observation that you made as part of your question. However, with regard to this comment, I can only repeat that these details are more of a matter for the Commission than the Council, as far as, for example, conformity to Community legislation is concerned.
As the author is not present, Question No 20 lapses.
Question No 21 by (H-0820/01):
Subject: Dioxin rules threaten fish in the Baltic A Commission proposal on the limit values for dioxin in fish could be a death blow to the Swedish fishing industry. According to the Swedish Fisheries Board, the proposal would probably result in a total ban on the sale of salmon and eels from the Baltic. The sale of Baltic-caught herring and small Baltic herring for human consumption would also be at risk. In the worst case two or three thousand fishermen could lose their jobs. Sweden will be hardest hit as Finland and Denmark also have fishing grounds in the Atlantic.
It is important not to act in too much haste in this matter. The Swedish view is that for the time being it would be better to provide dietary advice on how often fish may be eaten, combined with a vigorous campaign against the release of dioxins, than to set limit values. That was regarded as satisfactory in public health terms as the quantities of toxin are extraordinarily low and fish is an important source of nutrition.
Could the Council adjust the Commission proposal to avoid the destruction of much of Sweden' s fishing industry?
The presidency of the Council is currently focusing all its efforts with a view to reaching a solution that gives a balanced compromise, which will enable us to guarantee the protection of public health, whilst avoiding creating the sort of economic disruption that you described. The presidency is thus in close contact with the Commission and members of the Council, so that this solution can be approved by the Council by the end of November 2001, during which time the Council is due to issue an opinion given that the Commission' s proposals were submitted at the end of August 2001.
I would thank the Council of Ministers for its answer. I think it is extremely positive that an attempt is being made to reach a compromise. I intended to ask the Council of Ministers whether the compromise is based not upon absolute limit values but upon applying dietary recommendations in connection with the consumption of fish from the Baltic. Is it a compromise along those lines that is being considered?
I also want to emphasise that the opportunity to eat herring from the Baltic, including the variety indigenous to the Baltic, is not only an economic issue but also an important cultural issue. Prohibiting fish from the Baltic would be rather like prohibiting mussels and pommes frites in Belgium, something I imagine would be unthinkable.
Madam President-in-Office of the Council, I would say that this is a question of an almost cultural nature.
You may reply to it as you see fit, subject to the relevant consultations with the Council' s team.
At this stage, it is difficult for me to clarify the subject of these recommendations. I can tell you, however, that if there were no chips in Belgium, this would, in my view, be a considerable national problem. It would, however, be of secondary importance in relation to the question that is of concern to you, but it is difficult for me to respond to this question at the moment, as it will relate to both the nature of the recommendations which will be made and also to finding the best possible compromise from an economic or any other point of view.
As the author is not present, Question No 22 lapses.
Question No 23 by (H-0838/01):
Subject: Belgian Presidency and the Regulation on models and designs Has the Belgian Presidency succeeded in convincing the Member State whose attitude was preventing the Regulation on models and designs from being adopted?
In response to your question, the Council would like to inform you that it noted, at the 27 September meeting of the Internal Market, Consumer and Tourism Council that there are no longer any barriers in the way of adopting the proposal for a regulation on the Community designs or models. The proposal is currently being finalised by the legal linguists and is scheduled to be formally adopted by the Council at the end of November, or at the beginning of December.
I would first of all like to congratulate the Belgian Presidency on having managed to convince the Belgian government to withdraw the linguistic objections which, according to what was said earlier, were hindering the approval of the Regulation on models and designs.
Furthermore, we are pleased that, again under the Belgian Presidency, this Regulation, which is so essential to the operation of the internal market, and also to the operation of the Office for the Harmonisation of the Internal Market in Alicante, can be approved immediately.
It is not a question and therefore, unless the President-in-Office of the Council wishes to make any comment, we can end this Question Time by stating, in accordance with the Rules of Procedure, that since the time allotted to Questions to the Council has elapsed, Questions Nos 24 to 27 will be replied to in writing.
That concludes Questions to the Council.
(The sitting was adjourned at 7.02 p.m. and resumed at 9 p.m.)
Cross-border payments in euro
The next item is the debate on the report (A5-0357/2001) by Mrs Peijs, on behalf of the Committee on Economic and Monetary Affairs, on the proposal for a European Parliament and Council regulation on cross-border payments in euros [COM(2001) 439 - C5-0379/2001 - 2001/0174(COD)]
Mr President, in 1990, the Commission issued a Green Paper on payments, and that marked the beginning of talks with banks about cross-border payments, among other things. Initially, the banks expressed objections, with good reason, and we have worked for years to accommodate those objections. We now have an international bank account number, the IBAN, we have a bank identifier code, the BIC, the reporting requirements to the Central Bank have been lifted when amounts up to EUR 12 500 are involved, and that coincides with the permitted maximum of the money-laundering directive. There is a format to transfer payments fully automatically. To my disappointment, this resulted only in ever more expensive transfers. At the end of 2000, Mr Bolkestein and myself were in this plenary when the Commissioner promised on that occasion that he would take measures if nothing had changed in the first six months of this year. In July, the Commission and Parliament established, each following their own extensive inquiries, that nothing had changed. Quite the reverse, in fact: the situation had deteriorated. The Commissioner kept his promise and presented his Regulation, and I realise that the banks have simply missed two opportunities. In November 2000 and even in July of this year, there would have been enough time to set up a substantial self-regulation scheme, something which all parties would have preferred to this wrap over the knuckles. The European Banking Association has made a manful attempt to set up a cheap payment structure, step one followed by step two, for which they also received praise by the European Central Bank in its 2000 annual report. I would endorse this, but would at the same time express my astonishment about the fact that only a very small number of banks have joined the initiative.
Much to the delight of Parliament, the Council in Ghent expressed its approval of the Regulation, and we hope that this will impact positively on the Internal Market Council.
I will now turn my attention to the amendments. I am unable to support Amendment No 9 on self-regulation. As I have already stated, although we welcome the idea of self-regulation, the proposal should have been backed by all banks. It should be accompanied by monitoring, guarantees, sanctions, etc. However, the liberal amendment creates confusion about the date of entry into force and in strict legal terms, something like that cannot be provided for in this Regulation. The other new amendments are the result of the sound cooperation between Parliament, the Council and the Commission. I should like to thank the President-in-Office of the Council for this sound cooperation. I now have high hopes for the Internal Market Council reaching agreement on 26 November, something which the Ghent Summit called for. The changes I would propose with regard to the Commission position are as follows.
First of all, I have suggested changing the date of entry into effect from 1 January to 1 March, by which date all countries will have completed their transitional periods. Moreover, at this rate, we will not make 1 January with the notification in the Official Journal practically speaking. I would propose a few amendments, namely 10, 13 and 16 with regard to cheques. I do not want cheques to fall within the principle of equal costs as referred to in Article 3, because an increasing number of banks would actually like to do away with the cross-border cheque. Guarantees concerning cheques are very different in all countries. The cheque does remain within the scope of the transparency section of the Regulation, which is stipulated in Article 4.
Another proposal for change concerns the obligation to communicate with the banking country by using the IBAN and BIC codes. Some banks, such as the Postbank and Internet banks, have their own codes and should not, therefore, be forced to use the IBAN and BIC codes.
Finally, I should like to turn to Mrs Torres Marques' earlier amendment. Some Member States had difficulty coming to terms with yet another institution, and that was never our intention. We have solved the matter with a consideration for redress procedures and an article about sanctions, something which we happen to attach great importance to.
I should like to thank Commissioner Bolkestein for his courage and for the fact that he kept his promise. His offices were always available for consultation, and all this could well result in this Regulation ending its march through the institutions on a positive note. Parliament is expected to provide broad support.
Mr President, we have certainly had a packed agenda today. We have had research from Mr Caudron, we have voted on Mr Jarzembowski's report on port services and we have had shipbuilding courtesy of Mrs Riis-Jørgensen, but looking up at the people in the galleries I have to say that these may all have been important issues for the economy or for society, but in many cases it will have been nothing but gobbledegook to our listeners.
This issue is different. Last summer in Austria I, myself, unintentionally parked illegally and felt dreadfully guilty. However, my bad conscience about this parking offence was very quickly eclipsed by concern about how much it would cost me to transfer the 200 Austrian schillings for this parking ticket from Germany to Austria. I therefore went straight to the Austrian authorities and paid in cash because I was afraid that the bank charges might be more than the actual fine. This is an experience familiar to many people. What is decisive, and this is something which we should also always bear in mind in this House, is how Europe measures up when people encounter it in their everyday lives, and in many of the areas on which we are working it proves to be far from perfect.
On 1 January we will get the euro. There is a German word, 'begreifen', which means to understand, but which incorporates a notion of grasping or touching. The public will be able to touch the euro and that is why confidence in the euro will grow from that moment on. However, we must also make sure that all of the appropriate arrangements are in place so that the public are able to treat payments within Europe in the same way as payments within their own countries. That is why this regulation is incredibly important, and I very much regret the fact that the idea of it has only just occurred to the Commission. I drafted an opinion once before, nine months ago. At that time I was still being told by the Commission that there were steep mountain tracks between the banks, and I said that if money could be made with mountain tracks it would be. If money can be made with motorways then it will be. We need motorways in the banking sector too.
Mr President, Commissioner, I should first like to thank Mrs Peijs for her persistence and consistency, which have certainly paid off here. In 47 days the euro coins and notes will be available to everyone in the euro zone as a common currency, in my opinion, the greatest European Union project ever in terms of creating identity and fostering integration. The euro zone will be a domestic market within the internal market. We are all called upon to do all we can, not only in connection with cross-border payments, to bring down the barriers to the creation of this domestic financial market. The difference in cost between national and cross-border transfers in the domestic market stands in contradiction to our objectives.
A Commission study has shown that although these charges have been steadily falling since 1993, even today, at some banks, people are still having to fork out up to EUR 24 to transfer EUR 100 to another country in the EU. That is why this Commission proposal and the report are needed. Nevertheless, I wish to say on behalf of my group that we would welcome a genuine system of bank self-regulation, a system which is sustainable, comprehensive and credible. It is true that the proposals currently on the table are moving in the direction of a system of self-regulation of this kind, but we do not think that they go far enough. That is also why this report is being tabled here.
Should a credible and sustainable system of self-regulation be forthcoming then we would be prepared to vote against the regulation at the next reading, which would allow the Commission not to implement its proposal for a regulation. However, we are waiting on the banks. The ball is in their court. We must adopt this approach because none of the measures taken so far have been sufficient.
Mr President, I speak on behalf of Mrs Torres Marques, who for pressing reasons cannot be here, but I shall keep to her ideas and the meaning of her speech. The European Parliament and especially its Committee on Economic and Monetary Affairs has for years been insisting on the need for banks to set up payment systems in the euro zone that would allow citizens to use the euro as if it were a national currency. Despite the existence of fixed exchange rates between the various currencies in the euro zone, cross-border payments are processed with the same charges as domestic payments. The citizens do not understand this: why are payments within the euro zone processed as if they were international payments? Is there or is there not a euro payment zone? The banks have perfected their credit and debit card and electronic purse payment systems at a national level, they have perfected their international operations, and they have forgotten about the euro area. Well, the euro zone is for us a region with a single currency which should have monetary rules in common that are easily understood by the citizens. It is just as well that when a recent Commission study revealed that, far from having fallen, transfer charges in the euro zone had remained high, it showed the need for the draft regulation that we are now examining. The regulation seeks, from January 2002, to equalise the charges for cross-border credit and debit card transfers that each bank performs in its own domestic market. The Commission proposes that the same should occur with bank transfers and cheques from January 2003 onwards.
The Party of European Socialists agrees with the rapporteur' s proposals, and therefore this draft regulation deserves our approval; we also hope that an agreement can be reached with the Council at first reading. Implementation of the regulation must not, in any event, cause domestic charges to rise. In fact, cross-border transfers only represent 1% of the total payments made by the banks, and they are electronic payments which entail an effective reduction in staff costs for the banking system.
Thus any use of this regulation to raise charges on domestic payments must be firmly rejected by the European institutions. The citizens have, in fact, already condemned and rejected it. Of the main amendments approved, we highlight the one concerning the penalties to be applied in the event of infringement of the regulation by any banking organisation, as well as an indication of the procedures to follow in other situations, so as to give some assurance to the citizens who use the euro.
I believe that, with the approval of this regulation, Parliament will be contributing to a smooth launch of the new currency for the citizens, giving the euro greater credibility and strength, and easing the indispensable cultural and economic transition. We hope that, after the decision of the Ghent European Council, this legislation will be approved as quickly as possible. This political decision will be good for the euro zone, but most of all it will be good for the European Union.
Mr President, sometimes in politics, we have to make a choice between something that is terrible and something that is unpleasant, and now is, in fact, one of those times.
A solution to the problem of cross-border payments is now really in sight, and that is surely something to be welcomed. Partly thanks to the tenacity of this Parliament, an arrangement will be put in place, and I think that the name of our rapporteur will remain inextricably linked with this. Her tenacity has largely resulted in the current proposal to do something about this problem. Consumers and businesses must be able to rely on efficient, safe and cheap services in the field of cross-border payments in the internal market once the new currency has been introduced. After all, this euro offers the opportunity of bringing Europe truly closer to the citizen, as was stated a moment ago, and of making Europe tangible. That is why it must be possible to use this currency as European currency without obstructions or excessive costs. Not one citizen will understand why the remittance of euros from one country to another involves such high costs. The banks are responsible for this, for that is where the problem lies. But, needless to say, it is not those banks, but we as politicians, who ultimately get the blame. After all, we have launched the euro, so we are saddled with the problem.
However, it is not just our problem, it is also the problem of the banks. In the first place, that is why the conversion must be as smooth as possible and it is therefore a good idea to concentrate all our efforts on that event. Banks must be able to give their full attention to the successful introduction of the euro notes and coins at the beginning of next year and after that, the euro zone can, in terms of payments, develop into one country with one market. In my view, the new amendments tabled by our rapporteur are particularly fitting in this connection, and we will be supporting them.
What we do not like in the proposal is that it could, of course, lead to a situation in which even the internal payments, which are, or at least seem to be, now mostly free, will become more expensive for the consumer. That too will do nothing to boost the euro' s popularity. It is therefore important to avoid this situation.
Finally, why is it a choice between two evils? We are not bankers and therefore do not know how bank charges should be calculated, nor do we want to know, in all honesty, for that is why we have bankers. Self-regulation is therefore the big favourite as far as our group is concerned. We have tabled an amendment in this connection. Should this not be accepted, and the banks have so far not been sufficiently prepared to do something about this, then these measures will unfortunately be inevitable.
Mr President, the introduction of the euro has created great expectations with the citizens. One of those expectations is that when they use the euro in the relevant Member States, they will pay the same price for using means of payment other than cash. It is therefore unsatisfactory that shortly before the introduction of the euro, an adequate solution has still not been found to the problem of charges for cross-border payments.
In this matter, a large proportion of the blame must be apportioned to the banks and financial institutions. Self-regulation in the sector appears not to be working. That is why I have great admiration for the efforts by Commissioner Bolkestein and rapporteur Peijs, who tenaciously worked to find a solution.
There are sound arguments why banks should not charge anything at all for electronic cross-border payments. Current technology enables these payment transactions to be carried out at low cost and the same technology can also be used for cross-border payments. The use of different charges is not desirable and contravenes the concept of an internal payment market and a common currency. For banks, electronic payment means a saving since less labour-intensive PIN payments are encouraged. I therefore support the view of the European Commission and rapporteur Peijs, and hope that a prompt introduction of this measure will strengthen consumer confidence.
Mr President, on 26 October 2000, I explained to Parliament why the current level of bank charges on cross-border payments in Europe are due to technical obstacles which will disappear in time, or so we hope, but which are currently unavoidable.
Under these circumstances, the reason why some Members are portraying them as evil is because they are inexorably seeking to achieve a uniform internal market and because there has been a backlash from the pro-euro propaganda, which promised the impossible. Having made these points, I shall leave it there.
The proposal for a regulation that is before us today belongs to the next stage. Since the market is putting up some resistance, it is proposed that we use force to make it submit, by decreeing compulsory equality of bank charges on internal transactions, as on cross-border transactions. We believe this text is untimely, not only because it denies the realities of the market, which will exact their revenge in one way or another in the future, but for four other reasons.
The first is that it undermines subsidiarity, because this issue should be a matter for Member States. The second is that it undermines the freedom of pricing, which we actually believed was carefully safeguarded by the Commission. For the euro, however, which of our grand principles would we not allow to be sacrificed? The third is that it undermines the commitments repeatedly made to use regulation as sparingly as possible because, in being directly applied to the Member States, such regulation undermines the national parliaments' power of transposition, which is, in fact, perfectly legitimate. The fourth and final reason is that this will lead to many rather veiled forms of unequal treatment of citizens, since the actual, but banned, costs of cross-border payments will have to be passed on to other banking products.
There, then, are many more reasons than are needed for rejecting this regulation.
Mr President, Parliament has for years demanded that the Commission take action so that consumers' bank charges in the euro area can be reduced. The current situation, in which for a payment of EUR 100 you may have to pay as much as EUR 23 bank handling charges, cannot be tolerated. Other colleagues, too, have referred to this matter. Besides, at the beginning of next year the problem will only get bigger, when twelve euro area Member States move over to euro cash. Developing the payment system and reducing the costs incurred both by banks and subsequently by consumers is therefore one of the top-priority items on the 'urgent' list of our Committee on Economic and Monetary Affairs.
I am sure that the Commission will agree with this target we have, but the means to achieve it differ in part from Parliament' s original wishes. Structural problems must not be solved by force. Cross-border bank charges can permanently be reduced only, and indeed only, if we are able to create technical standards for automated handling of payments in the euro area. The current high costs are caused by the fact that payments have to be processed manually. This paper chase, as old as Adam, is costing both time and money.
However, since there is not sufficient consensus in the banking sector so that this kind of technical standard could have been produced, Parliament has in several reports on the matter emphasised the role of the European Central Bank in the development of a payment system. In fact, Parliament did, towards the end of last year, demand that the ECP should assemble a working group of qualified experts in the field, who would be given the task to create a suitable standard. The idea of Parliament was that the group would have carried out the work during this year and a proposal would have been made public before Christmas. In this way, a new standard, binding upon all banks, would factually have existed before the euro zero hour at the turn of the year, after which the commercial banks could have implemented it at their required time schedules. This kind of arrangement would naturally have also given a competitive edge to those financial institutions, which are able to make a transfer to the new system faster than others.
It is regrettable that this was not achieved. Therefore, this time it is unavoidable that we have to read the Commission report, which in all respects truly is not in accordance with Parliament' s original wishes.
Mr President, I think that the Commission proposal has, in fact, come just at the right time, better late than never, and makes it clear that the currency union is not only being completed in the interests of the markets and business, but also in the interests of consumers.
I should like to recall that we have been working on this issue for over 10 years, as the rapporteur rightly said, and that we have always supported self-regulation and voluntary agreements, but that in this sector it has, in the end, always been necessary to adopt legislation, in order for example to bring about quicker, more reliable and above all cheaper transfers. Here I am, of course, also thinking of the double charges which both those who made transfers and those who received them had to pay. Happily, this is now in the past, but this experience in the European Parliament taught us precisely that it is necessary to enact legislation. That is why I welcome both the tone and form of the regulation. It does not dictate prices, but it does state quite clearly that domestic and cross-border credit transfers must be treated on the same footing because we are in an internal market. This internal market requires a European payment system, and not just for large payments, like TARGET, but also for retail payments, for the transfer of small amounts.
Everyone is affected by this: mothers or fathers who have children studying or undergoing training abroad; those of us who order books or wish to pay for a journey or a hotel in another European country. Those who have a holiday flat or even a holiday home are affected by this. All of them suffer as a result of this situation, including migrant workers who receive their wages in one country and want to send them home to their families. We need to think of them. An average of EUR 24 to transfer EUR 100 is quite simply too much and unacceptable. I strongly reject Mr Maaten's proposal. We have tried everything; now we need to make decisions. I must also say that I do not understand Mr Karas's plea. Why should a proposal be forthcoming now, in the next two or three weeks, when it has been overdue for over 15 years? I have to say also that the proposals to postpone all of this to 2005 are really unacceptable in my view. The rapporteur's argument is as far as I am prepared to go, and I therefore think that we need to secure a broad majority in favour of this long-awaited project here in Parliament, because a European payment system would have been a reality long ago if the banks and building societies had wanted it.
Mr President, it is clear that the banks have been toying with this issue for years and have, at long last, thrown away this opportunity, making it necessary to introduce binding rules in a regulation. It is not on for EUR 18 of bank charges to be debited for transfers of, say, EUR 100, and often this is done twice, once from the sender's account and once from the recipient's. It is not on quite simply because the financial institutions have, for some considerable time, had the technical means to carry out transfers, honour cheques and make card payments quickly and at a reasonable cost. We must be careful to ensure, however, and this has already been mentioned several times - that, as cross-border charges go down, domestic charges are not increased correspondingly. Should this be the case then, in the future, domestic charges will also have to be laid down in a regulation. We should clarify this too.
One snag is the fact that there are moves to postpone the deadline by two months. On this point, I am afraid that I cannot go along with the rapporteur. The banks have always been able to raise interest rates and bank charges overnight. In the space of a month and a half it will now also be possible for them to lower their charges to a standard level. I hope that there is not a majority in favour of the amendments concerned.
Mr President, I thank the Commission for the brave proposal for a Regulation and congratulate Mrs Peijs for her long-term commitment to this matter, without which we probably would have been unable to convince the Commission and the Council of the need for this legislative initiative. In fact, I also support all amendments which Mrs Peijs has tabled on behalf of our group. Despite this, it is regrettable that some three years following the launch of the electronic euro and on the eve of 1 January 2002, we are still having to work on a piece of legislation of this kind. It is beyond me why the banks, which otherwise find each other so promptly and efficiently in a cross-border context and are united in effective professional organisations, should be forced by law to organise themselves properly and to automate in order to be able to work more cost-effectively in the internal market, and no longer to discriminate.
The binding nature of the non-discrimination rule will raise a few eyebrows, but there is no alternative: leaving things as they are would be worse, for we would then accept what some small businesses and consumers fear, namely that the benefits of the euro will pass them by and that cross-border payments will continue to cost some EUR 20 each. As we cannot afford to lose the confidence of the consumers or of small businesses, we have no choice.
There is one concern I have, and I should like to ask the Commissioner a question in that connection. How can we prevent this Regulation from being seized by the banks as an excuse to increase the charges for domestic payments, and how does the Commission itself view this proposal? Is it being regarded as a big stick in order to get a last-minute gentlemen' s agreement out of the banks or, Commissioner, do you intend to continue to move towards a Regulation? I hope that you as Commissioner remain resolute.
Mr President, as Mrs Peijs stated a moment ago, I was standing on the same spot in this House in October last year, talking about the same issue, namely the establishment of a common payment area. The Commission had just published its fourth or fifth communication on that subject and in it, it was stipulated that the internal market and the single currency had to be accompanied by a common payment area.
This Parliament then levelled criticism at the Commission for being too passive. I remember this well. Mrs Peijs wondered when the Commission would spring into action. Well, the Commission has listened carefully to Mrs Peijs and has acted accordingly, no one will be able to deny this now. The Commission has submitted a draft Regulation which is based on a simple principle, namely that each payment in euro is to cost the same, irrespective of whether the payment is national or cross-border. This is of the utmost importance to the citizens, as has been noted by many Members of this Parliament. Today, the euro is a virtual currency, especially for the citizens, but on 1 January 2002, the currency will become tangible, for from that date onwards, 300 million Europeans will be using the same bank notes and coins.
Today, European citizens still accept that a cross-border payment costs more than a national one. The reason is that different currencies are involved, but after 1 January, that will no longer be the case. The citizens will then question the usefulness of the euro if cross-border payments are still as expensive as they are now.
In this connection, I should like to remind you that our latest study into the cost of cross-border payments has yielded baffling results. It transpired that in the year 2001, a cross-border payment of EUR 100 costs no less than EUR 24 on average. We carried out a similar study in 1993 and unfortunately, we had to establish that no progress at all had been made in eight years. That is why the Commission has decided to introduce a Regulation as a tool. The market itself has failed to come up with solutions to the posed problem, and with this interventionist measure, the legislator wants to force the economic operators to set up the infrastructure which the market requires.
As Mrs Peijs knows, I am a staunch Liberal, and I regret the fact that I had no choice but to propose such a binding document for the banks. However, it is the only way to persuade the economic operators to take great pains over the new systems which are vital for the smooth running of the internal market. It is therefore with satisfaction that I have noted that the first results are rolling in. In one section of the bank sector, the plan is now being put forward to set up a new system for cross-border payments. And that proves that the present proposal for a Regulation is also realistic. After all, the saying 'where there is a will, there is a way' also applies to the bank sector.
What took me rather by surprise is the idea of the bank sector that since they, as banks, have committed to implementing the plan, we, as Commission, can withdraw our proposal for a Regulation. Firstly, we should not overlook the fact that this plan can only count on a proportion of the bank sector. Indeed, there are three European pressure groups for banking and only one of those has written to me to propose this plan. That is an important fact. After all, a payment system is a network, and a network develops at the rate of the slowest members that belong to it. All it takes is for a few members of a network to refuse to develop any further, and that will throw a spanner in the works for the other members. That is, in fact, one of the reasons why in the past ten years, no progress has been made whatsoever.
Secondly, the proposed plan is too late. It was only announced in a press release two weeks prior to the discussion of the proposal in Parliament. However, the Commission has been asking for this matter to be looked into for the past eleven years, but in all that time, too little progress has been made, and for those reasons, the Commission is unable to give a positive response to those MEPs who proposed to grant the bank sector a certain level of self-regulating authority. The bank sector has had sufficient time, and it, at least a section of it, is now coming up with a proposal. It is too little, too late, and that is why the Commission must resort to the proposals of a Regulation. It is therefore illogical to demand withdrawal of the proposal just before the first benefits are becoming visible. Accordingly, the idea to suspend the Regulation, as proposed in Amendment No 9 by Mr Maaten, seems unacceptable to me. I repeat what I have said a moment ago: the proposals for self-regulation are too late.
Any call from the Commission to the banking world is being, or has been, backed by this Parliament, which is encouraging. In this connection, I would praise many MEPs and particularly the rapporteur, Mrs Peijs, who has worked tenaciously to achieve the goal, namely to reduce the cost of transfers. In this respect, Mrs Peijs is the mouthpiece of the citizens and illustrates the great significance for industry, not least the small- and medium-size enterprises. The Commission proposal specifically embodies what is referred to as the Europe of the citizens.
I should like to turn to yet another bone of contention, namely the date on which the present draft Regulation should enter into force. Some MEPs have in this connection referred to the opinion of the European Central Bank which states that the ECB is in complete agreement with the objectives which we aim to achieve with our proposal, but that we, the Commission, are said to go too fast and are too demanding. The bottom line in the ECB' s argument is that the banks need more time to set up the necessary infrastructure and logistical provisions. That is why the European Central Bank proposes 1 January 2005 for the Regulation to come into force.
On the one hand, I do not dispute the fact that time will be needed to set up this infrastructure, but on the other hand, we should not make a mountain out of a molehill. After all, for years, banks have claimed that cross-border payments only account for 1% of the total transfers. Consequently, the entry into force of the Regulation in 2003 will not involve insurmountable additional costs, and if our expectations are fulfilled and if it transpires that the price reduction results in a greater use of this means of payment, then there will be even more reason to go full steam ahead with the activities.
The report by Mrs Peijs contains sixteen amendments, seven pertaining to the recitals and nine to the articles. One single amendment is not acceptable, namely Amendment No 9 on the suspension of the Regulation which I mentioned a moment ago. One amendment constitutes a legal problem, namely Amendment No 4 on the rise in costs for domestic payments. It concerns a political statement which although I fully endorse it, does not fit in a legal document.
Moreover, in this connection, I should like to refer to the last speaker, Mrs Thijssen, who asked me whether it is possible for banks to compensate for the losses incurred with regard to international payments by national payments. As has been rightly noted, this proposed Regulation is not a price measure: indeed, the charges for transfers are not specified, and that means that, in theory, the charges for national payments could increase.
However, an essential component of this Regulation is transparency. Banks must notify their customers of the price structure for the different types of transfers and they must also inform their customers when those prices change. That means that total transparency will apply in terms of what this is all going to cost, and the Commission assumes that, based on the normal rules of competition, the different costs for domestic payments will be kept under control and will therefore not increase.
Amendment No 6 stipulates that the Member States must assume their responsibilities with regard to the application of this Regulation. The Commission can identify with the first part of the amendment. The second part, however, comes across as somewhat mysterious, and the Commission is finding it difficult to pass judgment on it at this stage. With Amendment No 10, the person who tabled this amendment hopes that the principle of non-discrimination will not apply to payment cheques. As it happens, the Commission has never wanted to promote the use of cheques and therefore agrees with the amendment.
In addition, rapporteur Peijs would like the entry into force of the Regulation to be postponed until 1 March 2002. That does not pose any problems for the Commission. We can thus accept that amendment. The other seven amendments are acceptable in principle, although some will need to be edited.
This proposal will be discussed by the Internal Market Council in some ten days' time, on 26 November. I am convinced that we will reach an agreement, not least because the European Council in Ghent has requested the Council to reach its findings promptly and has endorsed this proposal. I know that the rapporteur, Mrs Peijs, also has numerous contacts with the Council and I think she will share my feelings on this score. I should like to thank Mrs Peijs for the excellent document she has drafted and for all her efforts since 1989 to reduce the costs of cross-border payments. I hope that second reading will be nothing but a formality, in which case the text will be ready for publication in January.
Finally, I should like to ask Mrs Thyssen a second question. She has also asked me whether the Commission is prepared to stand by its decision, and not to succumb to the pressure of the banks, and whether she considers this as a big stick. No, Mr President, this is intended as a Regulation and the Commission is thus certainly planning to adhere to its original brief and to ensure that this Regulation enters into force in March next year and that cross-border payments will cost no more than national transfers.
Finally, allow me to thank Parliament as a whole for the sound cooperation. It shows how progress can be made if both institutions, Parliament and the Commission, are on the same wavelength. This proposal demonstrates the specific benefits of Europe to the citizen and enhances confidence in the European Union.
Mr President, I would not want Mr Bolkestein to return home thinking that there are extremely mysterious goings-on in this Parliament. The first part of the amendment which the Commissioner mentioned remains unchanged, something which he, in fact, endorsed. We, too, thought that the second part was set out in a rather peculiar way, all the more so since it was not Parliament' s intention to set up a new institute. We have converted this part into a recital, which contains more or less the same question for redress procedures as the 1997 directive. With this, I believe that all mysterious elements have been removed, and we will thus all be able to concentrate on the second reading.
Mr President, the Commission has taken note of what Mrs Peijs said a moment ago and will specify its position in due course. Many thanks, Mr President.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Structure and rates of excise duty applied on manufactured tobacco
The next item is the debate on the report (A5-0352/2001) by Mr Katiforis, on behalf of the Committee on Economic and Monetary Affairs, on the proposal for a Council directive amending Directive 92/79/EEC, Directive 92/80/EEC and Directive 95/59/EC as regards the structure and rates of excise duty applied on manufactured tobacco [COM(2001) 133 - C5-0139/2001 - 2001/0063(CNS)]
, rapporteur. (EL) Mr President, Commissioner, ladies and gentlemen, I am really sorry but, as far as this draft directive is concerned, I am unable to help reconcile the two institutional bodies. I am sorry, but I must recommend that the Commission proposal be rejected. As you know, cigarettes are not a tax-free commodity. They are already subject to excise and value added tax and in Europe these taxes are extremely high, accounting for 70% to 80% of their price. The Commission has proposed a fixed minimum tax of EUR 70, in addition to the system of proportional taxation which already applies.
The argument is that, instead of converging, taxation diverges from one country to another in the Union. That is the first mistake. It is not true that there are tax divergences; there is no particular convergence, but that is not the same as divergence. There is greater convergence on cigarettes than there is with numerous other items, as confirmed in the independent study by the Directorate-General of Research of the European Parliament, which naturally was not written solely to back me up.
Why does the Commission feel that taxes should converge? Because they are one reason why prices differ, which is one reason why smuggling and tax fraud are on the rise. Of course, these need to be stamped out and Parliament has repeatedly proposed measures which, unfortunately, have not been taken up, in order to stamp out cigarette smuggling. But if price differences are to be wiped out, the difference in price itself needs to be wiped out. The Commission has admitted that we do not know if tax convergence will bring about price convergence. It is certain there will be no convergence because the industry is a monopoly industry and can therefore engage in strategic price setting. These prices are not the result of market forces, they are competitive weapons used by the monopolies and we are living in cloud cuckoo land if we expect them to level out.
Similarly, the Commission proposal makes no provision whatsoever to harmonise value added tax, which fluctuates from one Member State to another by as much as 100%. How can taxation be harmonised unless value added tax on cigarettes is harmonised at the same time? Indeed smuggling - if it is smuggling to buy cheap cigarettes in one country of the Union in which the tax on them has been paid and sell them in another country in the Union in which they are more expensive, which in my view it is not, it is the normal working of the single market, but insofar as it is smuggling or if the tax is not paid, as in the case of England, where the situation will not change and which has a serious cigarette smuggling problem, with 50% of cigarettes smoked in England smuggled in, precisely because the tax costs as much as the price of the cigarettes, the situation will not be affected in England because the Commission proposal will not affect prices in Belgium, Holland or France, which is where the smuggled cigarettes come from.
On the contrary, prices will rise in the Member States in the south, especially, of course, if we accept the candidate countries into the European Union; or rather when we accept them, which I hope we shall, prices will rise there as a result of this directive by up to 200% to 400%. Just imagine if there are derogations to cover this sort of price increase and just imagine what will happen with smuggling from the Ukraine or Russia or from China or India if we allow this sort of price increase.
The public health argument, that is, that higher prices reduce smoking, has also been wheeled out. How do we know it will? Because we have statistics. But the statistics are based on legal cigarettes. The increase in the price of cigarettes does indeed reduce legal smoking, but it encourages illegal smoking and in England the mafia is having a field day and has put the cigarette market completely out of kilter for precisely this reason.
Furthermore, Commissioner, I must say that the Council has not demonstrated the necessary respect or tact vis-à-vis Parliament, because a week before we submitted our opinion, it presented us with a political agreement in which it attempts to force our opinion. I hardly think that is the way to run democratic institutions but if, nonetheless, that is how Parliament is to be run, then one wonders why we won the Cold War. And I heard you say in your previous speech that you are a dyed-in-the-wool liberal. This makes we wonder how you can come along and support a measure from which, in the economic sector, only large monopolies stand to gain for reasons which, unfortunately, I cannot go into now, but you know full well that I am right, while, in the political sector, you come along with something which looks to me very much like totalitarianism. I think that this sort of difference between the theory which we espouse and the practice which we follow should give you food for thought.
Mr President, the rapporteur is proposing rejection of the Commission's proposal. We, in the Committee on Legal Affairs and the Internal Market, are rather reluctant to do this without telling the Commission why, at least without giving the Commission a written explanation. However, in conclusion it has to be said that the directive cannot remain as it is. In its opinion, the Committee on Legal Affairs and the Internal Market also made a number of comments. It confined its comments to its particular field. The issue of health protection undoubtedly has a role to play in this proposal for a directive. However, this is not an issue for our committee. The question of whether the minimum excise duty should be EUR 140, 120, 100, 80 or 60 is also undoubtedly significant in connection with health protection, but not for the opinion of the Committee on Legal Affairs and the Internal Market. For us, it was exclusively legal considerations that mattered. In this respect, the directive would appear to have two essential weaknesses, which mean that it does not stand up to scrutiny against reasonable internal market considerations.
Firstly, the system of having a minimum incidence of excise duty comes under pressure from the fact that value added tax is imposed on top of this minimum rate. If I take a country where the rate of excise duty is the bare minimum required and the rate of value added tax is also very low, then I have to conclude that there are distortions of competition if I compare it with a country where the rate of excise duty perhaps exceeds the minimum and there is a relatively high rate of value added tax. That is why we think that in the future, instead of requiring a minimum incidence of excise duty exclusive of value added tax, it would be appropriate to work on the basis of a system which provides for a minimum rate of excise duty inclusive of the applicable value added tax.
The second point concerns Article 3(1). We think that this proposal no longer draws a proper distinction between cigarettes and cigarillos or cigars. The proposal tries to give the impression that cigarillos with filters are cigarettes with dark-coloured wrappers and that they should be taxed accordingly, like cigarettes. We believe that this is wrong. The health effects of filters can certainly be disputed, but it ought to be indisputable that a cigarillo with a filter is in any case slightly more healthy than a cigarillo without a filter. If, however, I treat cigarillos with filters as equivalent to cigarettes for tax purposes - and I am not a cigarillo smoker! - then I penalise the fundamentally healthier product by taxing it like a cigarette. That is why I think that improvements also need to be made here. We agree with the conclusion that the proposal should be rejected. Even if it sounds harsh, technical improvements are necessary.
. (NL) Mr President, on behalf of the Committee on the Environment, Public Health and Consumer Policy, I would thank the Commission for the proposal on upward convergence of excise on tobacco. Parliament requested this a few years ago and the Commission is now meeting this request. In our view, the proposal is an improvement on the current situation and also solves a number of problems, including that of continuing to allow for exceptions, as is the case for Sweden now and the accession countries in future. For that reason, we believe it is a considered proposal. We did, however, table a number of amendments. Firstly, there is the issue of VAT which Messrs Katiforis and Wieland also mentioned. I share their point of view on this score, and that is why my group has re-tabled the amendment that was already adopted in the Committee on Legal Affairs and the Internal Market, namely to include VAT in the equation.
Secondly, our committee was of the opinion that the issue should be clearly placed in the context of existing negotiations in the World Trade Organisation, for the latter plays a major role in this.
Thirdly, we believe that a great deal must be done against smuggling. I do not subscribe to the rapporteur' s point of view that an increase in excise will, in itself, promote smuggling or, vice versa, that a reduction in excise will lead to a drop in the incidence of smuggling. I am of the opinion that completely different measures should be taken against smuggling, which are, in fact, the topic of debate in the World Trade Organisation.
Furthermore, we have tabled an amendment on tobacco subsidies, a much-debated topic which is also relevant in this context. We have also tabled an amendment in which we state that, concerning products which are less unhealthy, we should be working towards a system, maybe not now, but in 2005, whereby the excise on those products would also be lower. We therefore support the gist of the Commission proposal, as well as the position which the Council has already adopted in this respect.
Mr President, this is one of the few occasions on which I agree with the rapporteur, Mr Katiforis, not because we talk the same language or are from the same country, but because we agree on what is called common sense. I am sorry, but common sense is nowhere to be seen in this proposal for a directive, which we, too, propose should be rejected in its entirety. If it is not rejected, we are all in danger of exposing ourselves because, if this sort of directive is adopted, it will have exactly the opposite of, what the Council says, are the desired results. I should also like to point out that it would be most useful if the Council were present rather than absent, like their common sense.
The Council says that the aim is to combat tax evasion and cigarette smuggling. If we increase tax, then we shall increase tax evasion. We all know that, the higher the tax, the more attractive tax evasion becomes. If we increase the price of cigarettes, as is proposed, then we shall, without question, increase cigarette smuggling because we shall be making legal cigarettes more expensive than smuggled cigarettes. So we shall be working counter to our aims. Again, the Council tells us that one of its aims is to protect public health and that this aim will be achieved by people giving up smoking because cigarettes are more expensive. And who can say that people stop smoking when cigarettes go up in price? The best case scenario is that there will be no change in the consumption of cigarettes. The worst case scenario is that smokers on low incomes will change to cheaper, that is, more harmful cigarettes. Is that what we want to achieve? How clever of us!
Similarly, the proposals in the proposed directive are wrong because, first of all, they restrict application to five, mainly southern countries. The other ten are not affected because they are already at the topmost point. Secondly, the cost of living will rise in these five countries, four of which are southern countries, without any increase in wages, thereby exacerbating inflationary pressures. I also think we should ask ourselves what the candidate countries have to say about this proposal for a directive? Do they think it shows the European Union's concern for them? And it would be helpful to know how their governments are going to persuade them that integration into the European Union will benefit consumers, when they will have to pay 200 to 500% more for cigarettes under this sort of directive.
Finally, I should like to express my disappointment with Ecofin for its rushed attempt to pre-empt tomorrow's vote here by issuing details of its compromise agreement. That was a mistake on their part.
Mr President, I would like to thank the Commission for this proposal. The rapporteur gives me no option but to disagree with him. Only yesterday in this House we passed a resolution giving the European Parliament's opinion on the third round of negotiations for the WHO Framework Convention on Tobacco Control.
This House should never forget that tobacco is the biggest cause of preventable illness and disease across the European Union. It is like no other product. Each year half a million EU citizens die needlessly due to tobacco. In Scotland, which I represent, 13,000 people died last year due to smoking. The Commission proposal will help people to stop smoking. This proposal will introduce a cash minimum amount of cigarette duty. Currently the rule is expressed as a percentage of tax, inclusive of the retail selling price, and therefore has little effect on Member States and applicant countries where retail prices are already low.
The more expensive a packet of cigarettes, the bigger the incentive to stop smoking. Some say that the most effective way to help smokers cure their addiction is to make cost the issue. Therefore any measures to reduce smoking are more than welcome and are more important to my mind than any arguments which support the tobacco industry.
As regards smuggling, unlike the rapporteur I believe this proposal will prevent smuggling within the EU. Minimum EU rates of duty are sensible and effective in tackling the scourge of smuggling. The Commission's proposal is a good proposal and therefore should be wholeheartedly supported.
Mr President, it strikes me that the Katiforis report does not explain why the European Commission proposal to change excise duty rates for tobacco is being rejected. It appears impossible to underpin this position. As this new proposal introduces changes to existing directives, the legal base is not at issue. One of the reasons for change is the fact that the Member States miss out on a huge amount of excise on account of fraud and smuggling. The internal market, therefore, still leaves something to be desired, and there is also competitive distortion. If the discrepancies between the Member States become less pronounced, fraud and smuggling will be discouraged and will, hopefully, even vanish altogether. Furthermore, the necessary increase in tobacco excise for a number of Member States, following on from this proposal, will not cause any damage to health. For the reasons already stated, I welcome a minimum excise duty of 57%. Where smuggling practices persist and even involve tobacco manufacturers, the European Commission will need to take additional measures.
I have already called for the dismantling of tobacco subsidies several times. The amendments by Mr Maaten therefore receive my unqualified support. The European Union is still very much lacking credibility on this score. On the one hand, tobacco consumption is discouraged by warning labels, bans on tobacco advertising and higher excise, while on the other hand EUR 1 billion goes up in smoke in the form of tobacco subsidies. Supporting tobacco growers in the switch to another crop which also entails subsidies, is a very generous solution and therefore deserves Parliament' s support. I call on the Council to support the European Commission proposals and to stand up to the pressure exerted by one or two Member States. Moreover, I object to Mr Folias' appropriation of common sense. I could claim with just as much justification that everyone is entitled to their own stupidity.
Mr President, the position taken by the Committee on Economic and Monetary Affairs on the proposal under discussion has surprised me. It diverges considerably from the position taken by this Parliament in 1996. At that time, Parliament urged the Commission to make proposals for upward harmonisation of tobacco prices, based upon higher duty rates across the Union for reasons including health protection, and to consider measures to reduce the scope for price manipulation by cigarette producers applying widely diverging pre-tax on the markets of each Member State. The present Commission proposal is consistent with that opinion.
That is why I say that the advice of the Economic and Monetary Affairs Committee has greatly surprised me. The Commission is doing what Parliament wanted in 1996 and therefore it is odd that the report should not accept the Commission's proposal. The changes proposed will bring about increased convergence in duty rates within the European Union and, as such, improve the functioning of the internal market, both now and as it will be after enlargement. They will also reduce the incentive for excise fraud within the Union.
More surprisingly - and Mr Blokland has just drawn attention to this - the draft report does not set out the reasons for rejecting the Commission proposal. That is the least that the Commission would have expected. According to the working document presented by the rapporteur to EMAC in June, the main justification is that the introduction of a minimum amount of taxation of EUR 70 for cigarettes constitutes a shift towards specific taxation, and would disadvantage small- and medium-sized producers in southern Member States.
I would like to emphasise that this is emphatically not the view of the Commission. The introduction of a fixed amount in euro does not alter the structure of excise duties on cigarettes. Member States affected by the introduction of the fixed amount will retain the flexibility they enjoy at present to determine the proportions of the specific and ad valorem components of cigarette taxation, as other rules remain unchanged.
I would also like to point out that the Commission proposal has received broad support in the Council. Last week in the Ecofin Council the Member States unanimously agreed a compromise text produced by the Belgian Presidency, which is clearly in line with the Commission's proposal. For cigarette taxation, the most significant element is the introduction of a minimum amount of duty of EUR 60 at the initial stage and EUR 64 at a later stage, rather than the EUR 70 proposed by the Commission.
The adoption of the proposal is also extremely important in view of the forthcoming enlargement of the Union eastwards. Mr Folias has quite rightly drawn our attention to that aspect of the proposal. The existing minimum taxation requirement - the so-called 57% rule - allows for a higher degree of price manipulation and would not in itself be sufficient to reduce to a sustainable level the gap between the tax and price levels of the present Member States and the candidate countries.
Such a situation would result in substantial revenue loss for present Member States, especially those having borders with candidate countries. The requirement for a minimum amount of duty will avoid this happening and ensure the proper functioning of the internal market after enlargement. The Commission is aware that achieving the amounts in euro will require a significant effort from most candidate countries. Therefore, it has proposed that the Council grant limited transitional periods to candidate countries for reaching the minimum rate of taxation.
Next, I was pleased to see that the two Parliament committees that have issued opinions on the proposal - the Committee on the Environment, Public Health and Consumer Policy, with Mr Maaten as draftsman, and the Committee for Legal Affairs and the Internal Market, with Mr Wieland as draftsman - accepted the general thrust of the proposal, subject to a number of amendments.
Most of the amendments proposed in Mr Maaten's report have been re-tabled in this plenary. The Commission broadly shares the concerns of Mr Maaten on the need to pay more attention to health policy and to combat fraud and smuggling. I do not see why Mr Katiforis cannot accept the arguments relating to health. It is a well known fact - and I am sure he is aware of it - that 75% of smokers started before the age of 18. Report after report and study after study confirm that for young people under the age of 18, price clearly is a determining factor in terms of smoking.
I was pleased to hear both Mrs Stihler and Mr Blokland support the view of the Commission that there is a direct link between price and quantity consumed and that therefore the price very definitely has a bearing on health. Mr Folias said that if the price goes up then cheaper cigarettes will be purchased and smoked. According to that reasoning, if the price went down then more expensive cigarettes would also be purchased. That is something that, in reality, is not noticeable. Therefore, with all due respect to Mr Folias, his reasoning is not in line with reality.
While I am answering specific questions by Parliament, I have to say that I do not understand the argument by Mr Wieland - referring to the legal aspects of the case - when he says that the interplay of VAT and excise taxes would be illegal. Of course they have a bearing on competition and smuggling, as we all know, but why should this be illegal, as he maintains?
The point of view of his committee is based on the legal state of affairs. He says that there is a problem in that cigarillos of a certain dimension and character should be treated as cigars and not as cigarettes. Well, I have some here. If you showed an average citizen of the European Union this packet of cigarillos, took one of them out - of the same dimensions and weight as an ordinary cigarette - and asked them if it was more like a cigarette or more like a cigar, I would wager Mr Wieland 144 packets of cigarettes or cigarillos - whichever he prefers - that the average citizen of the European Union would classify them as cigarettes.
Most of the amendments proposed in Mr Maaten's opinion have been retabled for this plenary. The Commission broadly shares these concerns on the need to pay more attention to health policy. But the amendments require no change to the proposal. According to the existing review requirements, the Commission already has the obligation to take into account the wider Treaty objectives, including health. New developments, resulting for instance from the conclusion of a WHO framework convention on tobacco control, will thus automatically have to be taken into consideration in a subsequent review.
The Commission and the Member States have also taken a number of initiatives to combat fraud and smuggling following the conclusions of the high-level group on fraud in the field of excise duties.
To conclude, for the reasons I have given, the Commission is still convinced of the merits of its proposal and still considers the proposals by the Commission to be a direct reply to Parliament's own opinion expressed in 1996. Therefore the Commission invites all Members of Parliament who have expressed an opinion contrary to that of the Commission to reconsider their position on this issue very carefully before tomorrow's vote.
Mr President, Commissioner, you have just shown us an example. May I ask you whether the Commission is of the view that tobacco products, like Commissioners, should be assessed not on their packaging but on their content?
Mr President, the Commission always looks at content, rather than form. But the form in this respect is important. If you ask the ordinary citizen of the European Union, "What is this? Is this more like a cigarette or more like a cigar?" Because it is exactly the same size as a cigarette, has the same width and the same weight limits, he will say, without a shadow of a doubt, "This is like a cigarette" and not "This is like a cigar". That is the Commission's opinion too.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
European Council in spring 2002
The next item is the debate on the oral question (B5-0528/01) by Mrs Randzio-Plath, on behalf of the Committee on Economic and Monetary Affairs, on the Commission's synthesis report in preparation for the Spring 2002 European Council.
Mr President, in March 2000, the Lisbon European Council set out a new strategy for the coming decade. At that time we were working on the basis of very optimistic economic data and really thought that we could bring about sustainable growth of at least 3%, along with economic reform, full employment and also social inclusion.
Today our starting point is more difficult because the global economy has gone in the opposite direction and even the European Union, despite its readiness to reform and the reforms which it has already implemented, is experiencing an economic downturn. That is why the following question is now much more urgent than it was during the preparations for the first spring summit in Stockholm: how does the Commission intend to continue this ambitious process of making the European Union, on the basis of innovation and knowledge, the most dynamic and competitive economic area in the world, and enabling it to overcome the problems which I have described?
This question is all the more pertinent for the spring summit in Barcelona because, after evaluating a strategy of this kind for two years, it ought to be possible to identify the areas where national and European policy have actually been guided by the quantitative and qualitative objectives and see to what extent it has been possible to bundle measures together and make them visible. The Member States' budgets have actually shown uniform increases across the board in investment in research and development, innovation and further development of the information and communication society.
The few figures which are available to us in the European Parliament unfortunately do not yet speak the specific language which we would have liked, because we had hoped that the Lisbon strategy and its consistent implementation would also have yielded visible added value as a result of economic, financial, employment and social policy being coordinated at European level, so as to demonstrate to the public the benefits which European policy can have for them and quite specifically how it can improve their quality of life and work. We should certainly also ask what approach has been adopted to achieve the ambitious aim of increasing investment in the European Union. How has cross-border investment in infrastructure actually been made visible apart from through reports? The European Parliament needs to ask all of these questions because, in drafting its synthesis report, the Commission has the duty of actually producing a blueprint for the further consultations at the spring summit, which will then, of course, in the end, form the broad guidelines of the future economic policy of the European Union and its Member States. In the current economic downturn and at a time when we are also facing particular challenges because of the adverse economic consequences of the terrible terrorist acts of 11 September - and in considering these issues we have to take into account a new aspect, the collapse of consumer confidence - we must also ask ourselves the following question: what can we do to stop a self-fulfilling prophecy, which states that we are sliding into recession, from becoming a reality?
The Commission therefore bears great responsibility for taking more of a lead on setting targets and taking more practical action to reform the economy, not only with respect to the labour market, but also with respect to the other markets, full employment and also social inclusion, by issuing specific guidance on these areas. Of course this also raises the question, and I should also like to address this particularly to you, Commissioner, of whether the tax situation, where unfortunately we still have countries pursuing independent national policies rather than coordinated ones, does not have an adverse impact on investment in the European Union and, in particular, on cross-border investment.
Commissioner, the European Parliament is still not clear about how it is actually, finally to be involved in this whole process, which is now approaching its second spring summit. So far we have not been involved as partners in the macro-economic dialogue. There are no plans to organise another forum with all of the stakeholders, as was done before the Lisbon meeting. It really is legitimate to ask whether the European Parliament's involvement is adequate and whether it is therefore able to represent the interests of the people in this process of setting priorities for the European Union's economic and structural policy. We really are in a situation where we need to mobilise our forces and rally optimism. How do you envisage doing this in your synthesis report? What working methods do you intend to choose and which guidelines do you intend to issue in it?
Mr President, in reply to the questions from Mrs Randzio-Plath, I should like to say first of all that the Commission's synthesis report for the spring European Council in March 2002 is currently being prepared. As requested by the European Council, that report will assess the progress made on the economic, social and environmental dimensions of the Lisbon strategy. I mention the environmental dimension in particular since the Göteborg Summit.
Part of this assessment will consider the progress made by Council and Parliament on the Lisbon reform agenda. The assessment will draw on the series of structural indicators which have been proposed by the Commission in its communication of 30 October 2001. As Mrs Randzio-Plath knows, those structural indicators are a very accurate reflection of the progress made and the Commission thinks it is a valuable instrument. The objective of sustainable development will underpin the assessment of each strand of that strategy.
The focus of the synthesis report will also depend on further work by this Parliament and the Council up to the end of this year. It is somewhat early, therefore, to be specific about the contents and structure of the reports at this stage. I agree nevertheless with Mrs Randzio-Plath that the synthesis report will need to take account of the likely situation by the time the Barcelona European Council is held. This means, on the one hand, the new international situation to which she has referred, and, on the other hand, the introduction of the euro on 1 January next year.
At the recent informal summit in Ghent, Heads of State and Government and the Commission renewed their commitment to pursuing the Lisbon strategy of structural and economic reform and social renewal with determination as a response to both those factors, the new environment and the introduction of the euro. Continuity and the long-term focus of the reform agenda will need to be maintained, especially in view of the current economic downturn.
The economic situation in the euro area and worldwide has made it necessary to adjust economic policy. But the confirmation by the Ghent European Council of its commitment to the stability and growth pact has brought confidence that the basic policy framework of economic and monetary union will be preserved and it has certainly facilitated the recent further adjustments in monetary policy. This shows that economic policy coordination is working.
Nonetheless there is still further scope for strengthening economic policy coordination in line with the proposals put forward by the Commission, with a view to fostering a common assessment of the economic situation and appropriate economic policy responses. To reinforce that message, Mr Prodi is writing to this Parliament, to the President of the Council and to the Heads of State and Government this week, urging them to continue their efforts to make progress before Barcelona on key elements of the Lisbon reforms, such as the Community patent and the telecoms review, in line with the existing timetable, as well as on a number of the financial services proposals.
The synthesis report by its nature covers a wide area of the Commission's activity. A number of Commission services are therefore contributing to its preparation and this work is being monitored at political level by a group of Commissioners dealing with growth, competitiveness, employment and sustainable development. The report should be adopted by the Commission on 15 January 2002 and will be submitted to this Parliament on the same day. By submitting the report at an early stage, it is intended to allow the other European institutions to give their views on the report in good time in order to contribute to the work of the European Council in Barcelona. I believe that is precisely what Mrs Randzio-Plath wants.
Lastly, with regard to the open method of coordination, that is largely intended in the context of the Lisbon strategy to develop indicators at Member State level and to share best practice and experience. It is used in line with the principles set out in the White Paper on governance in areas where legislative action under the methode communataire, the Community method, is not possible.
I hope I have answered the questions put by Mrs Randzio-Plath. As I have said on earlier occasions, I shall be delighted to come and make a presentation to her committee and discuss what the Commission intends to do at the Barcelona Summit in further detail. But it would be useful if my future discussion with the EMAC committee could take place after 15 January, because by then both Parliament and I will be in possession of the documents that will be the Commission's input into the Barcelona Council.
Mr President, Commissioner, ladies and gentlemen, on behalf of the Liberal Group I would like to support the position expressed by the Chairperson of the Committee on Economic and Monetary Affairs on the issue we are debating.
I am pleased that Commissioner Bolkestein has said that he is willing to discuss the content of the proposed synthesis report in committee, since it must be the basis for a discussion at a meeting which we hope will be very important and which will take place in my city and the city of the President for this sitting. We therefore have a special interest in Barcelona being a genuine success and that it be remembered as a truly significant advance in terms of the commitments we have been taking on since the meeting in Lisbon last year.
I would like to insist on one aspect which both the Commission and the Liberal Group have been highlighting. This is the need to consolidate and clarify the mechanisms and objectives in the field of economic and monetary policy. There is a degree of confusion, as you know, and this has been discussed both in the Commission and in this House, between the Europe of the euro (which, as the Commissioner has said, is now close to completing its final stage with the introduction of notes and coins), the external representation of the euro and, on the other hand, the system for adopting decisions in the field of economic and monetary policy. We know that this situation is unsatisfactory and the current crisis highlights this.
We hope that the present situation can be genuinely overcome, in the way that Commissioner Bolkestein' s colleague, Commissioner Solbes, has often said optimistically. However, at the same time he has been obliged to lower the growth forecasts.
I would therefore like to insist on this aspect and on another which the Commissioner has not mentioned and which I believe is very important within the various elements of Lisbon and their subsequent implementation: the training and technology element.
Lisbon set the objective of a fully competitive society by 2010, in which we would be able to overcome our technological and scientific backwardness in comparison with the United States, which was the term of reference established in Lisbon. I believe that this is an element which also has to be introduced into this synthesis report, and at subsequent meetings views have been expressed in agreement with this.
I thank Mr Gasòliba i Böhm and Mrs Randzio-Plath for the remarks they have made. I stress the fact that progress made since Lisbon has been insufficient. In the area of financial services, for example, the Commission intends to have a mid-term review meeting in February next year to stimulate more political interest in perfecting the internal market and achieving the difficult targets we were set by the Lisbon European Council.
But I stress that we have not done what we should have. Considerable difficulties remain and we must use the meeting in Lisbon to make further progress. It would be a good thing if Ecofin ministers were present in Barcelona so that they could do, on the spot, what members of the European Council want them to do. So far members of the European Council have engaged in laudatory statements but when ministers have to deal with the subjects at hand the political will seems to evaporate. If the Ecofin ministers were to be present at the Barcelona Council perhaps they could solve these problems there and then. In the case of patents, the European Council has instructed the Council to come to a decision before Christmas this year. I am not optimistic. That underscores the need for the Barcelona European Council to be practical and emphasises the need to make more progress than have been made up until now.
Thank you very much, Commissioner.
The debate is closed.
Conversion of vessels and of fishermen dependent on the fishing agreement with Morocco
The next item is the debate on the report (A5-0395/2001) by Mrs Miguélez Ramos, on behalf of the Committee on Fisheries, on the proposal for a Council regulation aiming to promote the conversion of vessels and of fishermen that were, up to 1999, dependent on the fishing agreement with Morocco [COM(2001) 384 - C5-0407/2001 - 2001/0163(CNS)]
Mr President, the European Parliament is offering the Commission the opportunity to correct the proposed regulation it delivered to Parliament and the Council. The intention of the report, approved by the Committee on Fisheries that we are discussing at the moment, is to correct the rigidity of this proposal, which is currently preventing progress being made in finding solutions to problems for the people affected by the non-renewal of the EC-Morocco fisheries agreement.
From the time the agreement expired, on 30 November 1999, until the time it became clear that a new agreement would not be reached, owners of more than 400 vessels and some 4 300 fishermen were both hopeful and fearful at the time when negotiations between the Community and Morocco were being prolonged.
It was not until 26 March 2001 that Commissioner Fischler announced that it had been impossible to reach a mutually beneficial agreement. From that moment, the Community set itself the objective of converting the affected fishing fleet.
By presenting this proposed regulation, the Commission is conforming to the guidelines set by the Nice European Council of 7 December 2000. At that Summit, the European Council ordered the Commission to propose a specific action plan for the restructuring of this Community fleet.
I must state clearly that this proposed regulation does not conform to the needs of the sector in question. Once again the Commission seems to be presenting proposals, the objective of which we do not understand, that do not amount to decisive action in support of a fleet and certain regions which are suffering a serious crisis. In fact, rather than helping to preserve most of the fleet and its economic activity, the Commission is presenting a rigid proposal which, if the Council approves it without the substantial amendments approved by the Committee on Fisheries, will have the effect of breaking up a fleet for which the ship owners and local authorities of those regions feel capable of finding alternatives.
This proposal must therefore be amended in the way approved by the Committee on Fisheries, so that the actions proposed may have a beneficial effect on the sector in question.
The Committee on Fisheries does not share the Commission' s breaking-up approach. The Commission could have focussed on the existing opportunities in alternative sectors, such as the processing industry, aquiculture and especially the promotion of fisheries products.
In the same way, the proposal excludes sectors directly affected by the non-renewal of the agreement, such as the non-extractive fisheries industries. The land-based companies, during the long negotiation process, have suffered a series of economic setbacks that have led to employment rationalisations and redundancies, leading to considerable losses. Today they are faced with a future just as uncertain as that of the fleet they depend on.
Faced with this breaking-up approach, the sector affected and the regional authorities have reached verbal agreements with companies and ship owners from various Maghreb countries to create mixed companies, and in this way, according to the estimates of the sector, in the small-scale sector, around a hundred vessels could be relocated with the help of this specific measure, if it were more flexible, thereby reducing to 26 those vessels destined for scrapping. This would maintain an economic activity which is vital to certain regions and ensure that those who want to continue being ship owners and fishermen are able to do so.
The amendments contained in the Committee on Fisheries' report, in summary, modify the proposed regulation in the following fashion:
In addition to ship owners and fishermen, the land-based fisheries industry which was directly linked to the existence of this agreement are included, provided that their losses exceed 70%.
The requirement that the people affected must have been subsidised for a period of at least nine consecutive months as a result of inactivity in order to benefit now from this specific measure is removed. This requirement leads to the exclusion of those people who, sometimes temporarily, found alternative work while waiting for a new fisheries agreement with Morocco to be reached. This is all the more serious if we bear in mind that these ship owners and fishermen had not been warned that, if they found an activity, they would be penalised when it came to conversion.
The Committee on Fisheries has also rejected the requirement to return aid granted for modernisation. It is not right to apply penalties of a backdated nature in the case of aid which was not subject to these conditions at the time of being granted.
The Commission' s proposal intends to increase public aid per ship owner by 20% in the case of scrapping or transfer to a third country. The Committee on Fisheries believes that fishermen must also benefit from this increase of 20%.
We have also redistributed the sum allocated to this specific measure in such a way that the amount intended for scrapping is 30%, for the creation of mixed companies, 35%, and for socio-economic measures, also 35%. This would lead to better implementation of the specific measure.
Lastly, I will mention the budgetary aspect. In accordance with the conclusions of the Nice European Council, the Commission proposes granting up to EUR 197 million for this specific measure. It proposes implementing the flexibility instrument in 2002 and allocating the appropriations corresponding to heading 2 of the financial perspectives. The saving resulting from the non-renewal of the agreement has been EUR 500 million. It is natural that the Community should also contribute to the cost of converting this fleet.
Mr President, this House may be listening for the last time to words relating to what, for fourteen years, we have known as the fisheries agreement with Morocco. Tomorrow, on voting on the report we are debating today, our institution will write the last page of a story that has been told since August 1987, when the European Union signed its first fisheries agreement with that country, but which for Spain goes back almost twenty-five years.
There are therefore Community fishermen and ship owners whose lives have been exclusively linked with the existence of the Moroccan fishing grounds. Our obligation today is to close this chapter with the greatest possible dignity and responsibility towards this sector, which is going to suffer an unprecedented fisheries conversion.
We must thank the Commission for their efforts over the last two long years to try to make tomorrow' s vote unnecessary. But, given that the situation is irreversible, we must also recognise the solidarity contained in the Commission' s proposal, its recognition that the end of an era cannot be marked by the spectacle of us being miserly towards those people who are waiting anxiously for this plan in order to carry on living and working, the financial cost of which is fully justified. We hope that the other institutions have sufficient dignity to accept this need.
The amendments introduced by the Committee on Fisheries, above all, contribute to adding a greater degree of flexibility in order to allow Community solidarity to truly benefit a very heterogeneous fleet, which over the last two years has not ceased to seek its own solutions; solutions which greater legislative rigidity may contribute to blocking.
Furthermore, our main obligation is to approve this report in order to provide the necessary legal basis so that on second reading of the budget the necessary appropriations can be provided to finance the restructuring plan. This restructuring plan will no doubt put an end to part of an historic fleet, but it must not mean the end of fisheries relations with Morocco.
It is impossible to imagine that Morocco really wants to turn its back on the European Union, amongst other things because we share two seas and we are obliged to be neighbours, and Morocco can only benefit from this proximity. I therefore ask the Commission to remain receptive and promote any mutually beneficial fishing cooperation initiative which may arise in the future.
It only remains for me to thank the rapporteur for the wonderful work she has done.
Mr President, Commissioner, ladies and gentlemen, the draft Council regulation on the promotion of the conversion of vessels and of fishermen dependent on the fishing agreement with Morocco, which is the subject of the excellent report by Mrs Miguélez Ramos, deserves our unreserved approval.
The proposal shows that the European Union cares about the fate of such vulnerable and fragile activities, whose survival depended on the renewal or non-renewal of a fishing agreement with Morocco. European solidarity works and continues to work. That is for the sceptics. The Commission proposal considers the problems of conversion from its economic and social angles. It also has the merit of mobilising new money, EUR 197 million, which is compatible with the mobilisation of other resources already allocated under the Structural Funds.
In Portugal there are 570 fishermen who receive support under this programme, 400 of whom live in Sesimbra, a small, attractive fishing and tourist town very close to Lisbon. Of these 400 who live in Sesimbra, 150 are already over 55 years old, which means they can be moved into early retirement, since at this age it is difficult to retrain them for a different job. In simple terms, while the shipowners are liable to receive supplements of 20%, the same is not true for the fishermen, which to me seems an injustice.
Now, the fishermen will be able to get EUR 10 000 euros over one year if they do not do any other work. The possibility of a 20% increase, although modest, would allow them to raise that sum to EUR 12 000, which would make it rather more attractive. Furthermore, the proposal has quite a rigid structure and should be made more flexible, allowing the Member States, in this case Portugal and Spain, to adapt better to situations that are truly complex and sometimes do not fit within the rigid stays of the regulation. This flexibility should be accepted so that the aid already granted by the end of 2001 should not all be accounted for under the part of FIFG Article 4 intended for socio-economic measures, and all of it within the Lisbon and Tagus valley region, and it would be better if it could be diluted in other programmes.
Lastly, Mr President, ladies and gentlemen, I entirely agree with the content and proposals of the report by Mrs Miguélez Ramos, which I think are lucid and sensible, particularly those dealing with the possibility of supporting processing activities that were dependent on fishing. Indeed, it does not make sense that certain fishery-dependent processing and marketing activities, which in this case have been hit very hard, should not also be funded. For this reason, too, we are grateful for the report by Mrs Miguélez Ramos.
Mr President, I am pleased to inform the House that the UN Fish Stocks Agreement will enter into force on 11 December. This follows the thirtieth ratification by Malta, shamefully with no ratifications by the EU.
Turning to Morocco, the Greens will be voting against this proposal, not because we oppose compensation for fishermen put out of work, but because we oppose this particular package.
Firstly it provides increased premiums for only certain people, those involved in Morocco. This discriminates against other fishermen and ship owners. Secondly, it will fund even more transfers of vessels to third countries, including flags of convenience, and there are still no controls in place to prevent this. Thirdly, it sets a very bad precedent if every time an agreement collapses or problems entirely foreseeable arise, we decide to dish out huge sums of European taxpayers' money. Clearly, the problem with fisheries agreements has to be addressed. Morocco is the first, but there are more to come.
Mr President, I would firstly like to thank Mrs Miguélez for the excellent work she has done. Its quality is all the more notable insofar as it deals with an issue which is hugely traumatic for a large number of people who depend on fishing in Portugal and in Galicia, Andalucia and the Canary Islands in Spain.
It is a question of finding the best possible way to alleviate the effects of what I believe to be, if you pardon the expression, the chronicle of a death foretold. For a long time my group has been warning the House of the risks of not linking the fisheries agreement with Morocco to the association agreement. Today all I can say is that the Kingdom of Morocco has not shown the willingness to negotiate that we expect from a trading partner.
I would like to acknowledge the Commission' s efforts to lessen the impact of the lack of an agreement with Morocco, but I am not going to repeat what has already been said. It is sufficient to refer to the interventions of the rapporteur and Mrs Fraga, for example, to realise that the Committee on Fisheries has considerably improved on the Commission' s proposal, by making it fairer.
In this respect, it only remains for me to ask, as my group will do, the House to approve the report of the Committee on Fisheries, written by Mrs Miguélez, tomorrow, and that, once approved by Parliament, the report may quickly be provided with the appropriate financial instruments so that it can be implemented. And, in this respect, I would like to make it clear that the budgetary flexibility instrument is essential.
Ladies and gentlemen, it would be horrendous, to give an example, if an Objective 1 region, with the highest unemployment rate in the European Union, which also suffers the consequences of the competition created by the very favourable agreements which we, Europeans, have granted to Morocco in the fruit products sector, not only suffered the effects of a tough conversion as a result of the lack of an agreement with Morocco, but that, furthermore, as a result of the budgetary miserliness of certain people, it also ended up without Structural Funds.
Mr President, Commissioner, ladies and gentlemen, since it is so late, I will try to be very brief and concise. Firstly, I would like to congratulate our rapporteur, Mrs Miguélez, for the good work she has done despite the urgency of the issue.
I would also like to congratulate all the members of the Committee on Fisheries for the work they have done. I believe that together we have all been able to meet the demands of the circumstances: the rapporteur, the authors of the amendments, those who have made it possible to reach compromises and the Members who have supported us. I thank them all for their understanding and solidarity.
The urgency procedure, as I said, always obliges us to work more quickly than we would have liked, but, even so, the result has been very positive.
I now hope the Commission takes account of the significant improvements which the Committee on Fisheries has introduced into its proposal. I will highlight the extension of aid, better coverage and, above all, the flexibility introduced into the application of the various measures under discussion.
Secondly, we must speak about the funding of this plan, although this is not strictly an issue for our committee. In Nice, the Council made a political commitment at the highest level, at the level of Heads of State and Government, to the people affected by the dramatic situation created following the failure of the negotiations with Morocco.
I believe that the European Commission has also been able to meet the demands of the circumstances, and I would like to acknowledge that here: the use of the flexibility instrument and the EUR 197 million it proposes for funding demonstrate this. I therefore congratulate them.
I now ask Parliament' s Committee on Budgets and the Council to support the European Commission and the European Parliament' s Committee on Fisheries and reach the necessary compromise so that this essential EUR 197 million can be used for the proposed purpose.
There is a political commitment and a favourable opinion from this Parliament' s Committee on Fisheries and we strongly urge that they be complied with.
Mr President, it is vital that this report should be approved so that a decision can be taken at the next Fisheries Council on the restructuring programme for the fleet that operated in Morocco and that has been idle since the end of 1999, affecting Portuguese and Spanish fishermen and shipowners and the populations of the areas where they live. The fact is that compensation for the stoppage finishes at the end of this year. The central question, then, is the allocation of EUR 197 million for the restructuring programme that is to commence in January 2002, which should be improved along the lines proposed in the Miguélez Ramos report. For our part, we consider the proposal the Commission has made of using a flexibility instrument in the budget to be acceptable, and we regret that the matter was not made clearer during the first reading of the budget by the European Parliament, inserting the amounts on the line and requesting the use of the flexibility instrument, as in fact the Committee on Fisheries had proposed, as our chairman has just reminded us. It is, therefore, important that the next Budgetary Council should stop blocking and take these proposals into account, creating the solution that will allow the fleet restructuring programme to come into force early next year.
Mr President, Commissioner, it is late, but we are awake, wide-awake even. The alarm bells are ringing, the Gordian knot has not yet been hacked in two, but Parliament, I hope, is not giving up. What is at stake here? At stake are jobs and the way the people of Europe perceive the EU.
Thanks to the emergency motion tabled by our colleague, Daniel Varela, we have an opportunity this evening to discuss an issue which is as problematic as it is urgent. It concerns how to deal openly and honestly with the consequences which the failure of the negotiations with Morocco have had for the Iberian peninsular.
The bare facts are quickly stated: since November 1990, we have heard, the EU fleet - in practice deep-sea fishermen from Spain and Portugal - has no longer been able to fall back on the resources off the coast of Morocco. The 4 300 fishermen and 400 vessels affected are hoping that the compensation payments will be continued when they expire in December 2001, as Mrs Miguélez Ramos has explained to us so convincingly. Behind these figures there are people, families and whole communities who are committed to a traditional industry and we now need to give that industry prospects for the future. In so doing, our efforts should certainly not be confined solely to giving financial handouts. It is much more important that we - and here I would bring the Commission and the Council on board too - succeed in producing a comprehensive plan which is convincing and whose aim is to provide reduced, but no less profitable, fishing activity, or alternative work.
I would take this report as a further direct indication of how extremely important and urgent it is to reform the European Union's common fisheries policy, a task which is occupying all of us at the moment. It is no coincidence that the individual key words - external relations, trade agreements, capacity reduction and extensive restructuring - are also a leitmotif in the working documents on the reform. The current situation in Spain and Portugal also highlights the fact that it is now high time to conclude a package which is really worthy of the name reform.
It is unacceptable to reduce members of a proud industry to the level of being simply recipients of charity. As a Community of values we must not allow this. Falling yields have, I believe, helped us to recognise the huge challenges. Let us now work together to identify the right action to take and let us show the flexibility which the rapporteur and also other colleagues have reminded us is so important.
Mr President, the proposal that the Commission is putting forward is to be welcomed but needs improving. I shall highlight three aspects in this regard: the first is that there is no sense in the rigidity that the draft regulation imposes regarding the percentage of the funding to be allocated to each type of measure. What would make sense would be to allow each Member State the flexibility, within the overall envelope, to allocate these funds according to its own needs, with clear rules. For instance, in the case of Portugal, funds for destroying vessels should be reduced and funds for restructuring some of these ships and for the social part should be increased.
Secondly, an envelope of this kind should also include funding for the economic conversion of the areas most affected by fishing, and include in this compensation framework collateral activities such as the processing industry. This would mean, right from the outset, that the financial envelope would need reinforcing, which unfortunately has not happened in this proposal by the Commission, which even so is arguing about certain problems of budgetary procedure.
The third aspect I should like to highlight is that, in the Commission' s view, the aim of this aid is essentially to close a chapter in the common fisheries policy, which was the agreement with Morocco, without making the effort which I believe was needed to expand the fishing possibilities for these countries in third countries' waters, and without duly providing for measures, which again were needed, to help these companies become more international more easily.
The Committee on Fisheries has tabled some amendments, and I should like to pay tribute to the rapporteur, who has made such an effort in this process. We, ourselves, have also tried to do our part with amendments that will clearly improve this proposal where it has gaps. As Mrs Fraga Estévez said, since there was no political ability to negotiate at the right time, I hope that there will now be dignity in the answers we are going to give to the fishermen affected. I also hope that this House will approve the proposal by the Committee on Fisheries and that the Council will do the job it has to do.
Mr President, I wish to begin by thanking and congratulating Mrs Miguélez Ramos, the vice-chairperson of the Committee on Fisheries, for her report on this extremely important regulation which aims at facilitating conversion for those thousands of fishermen and hundreds of vessels whose activity has been suddenly cancelled because it has not been possible to conclude a new fishery agreement with the Kingdom of Morocco.
Beyond the availability of existing instruments, the Community has decided to make a special effort with a twofold initiative. Firstly, the Council regulation aiming at widening the scope of existing provisions and, secondly, additional credits for a specific action. While the proposal for additional credits is currently being discussed by the budgetary authority, today's debate focuses on the legislative proposal. The Commission welcomes the fact that the emergency procedure should allow the adoption of the regulation by the end of November instead of the end of December.
The report includes 18 amendments, which may be grouped in a few categories, which I shall review now. The first group consists of Amendments Nos 1, 2, 5, 10, 11 and 13. The Commission does not believe that the land-based industries - that is to say, fish-processing factories, as well as services to vessels - ought to benefit from the new regulation, nor should the coastal regions themselves. Indeed, regional development programmes already exist, and those industries in need of conversion or those coastal communities in need of diversification should benefit from the European Regional Development Fund and the European Social Fund. Aquaculture and the fish-processing industry should benefit from the financial instrument for fisheries guidance.
The second group of amendments consists of Amendments Nos 3 and 4. The Commission does not believe that all fishermen and vessel owners who have received indemnities in 2000-2001, irrespective of the actual duration of the cessation of activity, should benefit from the new regulation. Therefore a minimum duration of compensation, as a simple criterion, has been proposed and a nine-month duration has been considered a reasonable minimum. Moreover, until now, no evidence has been given that such a duration would penalise those who have tried to find alternative activities and are still in a difficult situation.
The third group consists of Amendments Nos 6, 7 and 8. With respect to the age of vessels to be withdrawn, the Commission has proposed to reduce the minimum age to five years in the case of the exporting of vessels. All other rules should be maintained. Moreover, the Commission has proposed that the accumulation of grants for construction should be prevented premiums for withdrawal. Any alternative rule would be against the sound management of public money, and therefore the Commission could not support those amendments.
On Amendments Nos 9 and 12, the Commission would stress that social premiums for fishermen are already available in the existing regulation. Nonetheless, it may support increasing those premiums in the new regulation. However, Spain and Portugal should guarantee that such increased premiums do not create distortion in relation to equivalent social premiums that may be available for workers of other industries in the same Member States.
I turn to Amendments Nos 14 and 15. The additional credits are not structural funds. Providing them allows the Commission to set up some rules. Those rules should be in line with today' s priorities, which amount to scrapping redundant vessels and also to social measures. No 'adjustment' or 'variation' should be allowed.
Then there is Amendment No 16. From the Commission' s perspective, granting a joint enterprise in the fisheries sector is quite a risky action. Two legal provisions limit that risk: firstly a bank guarantee, and secondly, a partially delayed payment (that is, after two years of satisfactory operation). The budget rules for using additional credits imply the relaxation of the second provision, but the Commission is willing to maintain its financial risk at the same level. Therefore it has proposed to balance that loss by increasing the bank guarantee to 40% of the premium. But that is a purely mechanical calculation.
Then there is Amendment No 17. If the budgetary authority decides to earmark all the commitment credits dedicated to the specific action in the budgetary year 2002, the wording of that article should remain unchanged. Otherwise it should be adjusted accordingly.
Lastly, Amendment No 18, which has no practical consequence. The wording of Article 7 should remain consistent with the wording of the equivalent articles of Regulation (EC) No 2792/1999.
In conclusion, the Commission has a favourable opinion of Amendments Nos 9 and 12, and my colleague, Mr Fischler, will propose to the Fisheries Council that it includes them in the new regulation.
Amendment No17 may be considered, depending upon the decision taken by the budgetary authority.
I was speaking on behalf of my colleague, Mr Fischler, who, I am sure, will deal with any questions that I was unable to answer.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting was closed at 11.20 p.m.)